

Exhibit 10.1






CREDIT AGREEMENT
dated as of April 3, 2018
among
ALTISOURCE S.À R.L.,
as Borrower,
ALTISOURCE PORTFOLIO SOLUTIONS S.A.,
as Holdings,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent,
_____________________________
MORGAN STANLEY SENIOR FUNDING, INC.,
as Lead Arranger
and
NOMURA SECURITIES INTERNATIONAL, INC.,
as Syndication Agent

















--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page


 
 
 
ARTICLE I
DEFINITIONS
 
 
 
Section 1.01.
Defined Terms
1


Section 1.02.
Terms Generally
39


Section 1.03.
Accounting Terms and Determinations
40


Section 1.04.
Effectuation of Transactions
40


Section 1.05.
Other Interpretive Provisions
40


Section 1.06.
Currency Equivalents Generally
41


 
 
 
ARTICLE II
THE CREDITS
 
 
 
Section 2.01.
Commitments
41


Section 2.02.
Loans and Borrowings
41


Section 2.03.
Requests for Borrowings; Funding of Borrowings
42


Section 2.04.
Termination or Reduction of Commitments
43


Section 2.05.
Interest Elections
43


Section 2.06.
Agreement to Repay Loans; Evidence of Debt
45


Section 2.07.
Repayment of Loans
45


Section 2.08.
Prepayment of Loans
47


Section 2.09.
Fees
53


Section 2.10.
Interest
54


Section 2.11.
Payments Generally; Pro-Rata Treatment; Sharing of Setoffs
55


Section 2.12.
Incremental Commitments
57


Section 2.13.
Defaulting Lenders
59


Section 2.14.
Refinancing Debt
60


 
 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
 
Section 3.01.
Taxes
62


Section 3.02.
Illegality
66


Section 3.03.
Inability to Determine Rates
66


Section 3.04.
Increased Costs
67


Section 3.05.
Compensation for Losses
68


Section 3.06.
Mitigation Obligations; Replacement of Lenders
69


Section 3.07.
Survival
69


Section 3.08.
LIBOR Amendment
69


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 4.01.
Organization and Qualification
70


Section 4.02.
Due Authorization
70


Section 4.03.
Equity Interests and Ownership; Status
70


Section 4.04.
No Conflict
71


Section 4.05.
Governmental Consents
71


Section 4.06.
Binding Obligation
71


Section 4.07.
Financial Statements
71


Section 4.08.
No Material Adverse Change
72


 
 
 





--------------------------------------------------------------------------------





Table of Contents (cont.)




 
 
Page


 
 
 
Section 4.09.
Tax Returns and Payments
72


Section 4.10.
Environmental Matters
72


Section 4.11.
Governmental Regulation
72


Section 4.12.
Employee Matters
73


Section 4.13.
ERISA.
73


Section 4.14.
Margin Stock
73


Section 4.15.
Solvency
74


Section 4.16.
Disclosure
74


Section 4.17.
Patriot Act; Anti-Corruption
74


Section 4.18.
Security Documents
74


Section 4.19.
Adverse Proceedings; Compliance with Law
75


Section 4.20.
Properties
75


Section 4.21.
EEA Financial Institution
75


 
 
 
ARTICLE V
CONDITIONS OF LENDING
 
 
 
Section 5.01.
All Borrowings
75


Section 5.02.
First Borrowing
76


 
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
 
 
Section 6.01.
Financial Statements and Other Reports
78


Section 6.02.
Existence
81


Section 6.03.
Payment of Taxes and Claims
81


Section 6.04.
Insurance
82


Section 6.05.
Books and Records; Inspections
82


Section 6.06.
Earnings Calls
82


Section 6.07.
Compliance with Laws
82


Section 6.08.
Environmental
82


Section 6.09.
Subsidiaries
83


Section 6.10.
Further Assurances
84


Section 6.11.
Maintenance of Ratings
84


Section 6.12.
Use of Proceeds
85


Section 6.13.
Post-Closing Covenants
85


 
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
 
 
Section 7.01.
Indebtedness
85


Section 7.02.
Liens
87


Section 7.03.
No Further Negative Pledges
89


Section 7.04.
Restricted Junior Payments
89


Section 7.05.
Restrictions on Subsidiary Distributions
90


Section 7.06.
Investments
90


Section 7.07.
Certain Calculations
92


Section 7.08.
Fundamental Changes; Disposition of Assets; Acquisitions
93


Section 7.09.
Disposal of Subsidiary Interests
94


Section 7.10.
Sales and Lease-Backs
95


Section 7.11.
Transactions with Shareholders and Affiliates
95


Section 7.12.
Conduct of Business
95


Section 7.13.
Modifications of Junior Indebtedness
95


Section 7.14.
Material Amendments or Waivers of Organizational Documents
95





ii



--------------------------------------------------------------------------------





Table of Contents (cont.)




 
 
Page


 
 
 
Section 7.15.
Fiscal Year
95


Section 7.16.
Certain Activities
96


Section 7.17.
Use of Proceeds
96


Section 7.18.
Maximum Total Leverage Ratio
96


 
 
 
ARTICLE VIII
EVENTS OF DEFAULT
 
 
 
Section 8.01.
Events of Default
97


Section 8.02.
Application of Funds
99


 
 
 
ARTICLE IX
THE AGENCY PROVISIONS
 
 
 
Section 9.01.
Appointment and Authority
100


Section 9.02.
Rights as a Lender
101


Section 9.03.
Exculpatory Provisions
101


Section 9.04.
Reliance by Administrative Agent
102


Section 9.05.
Delegation of Duties
102


Section 9.06.
Resignation of Administrative Agent
102


Section 9.07.
Non-Reliance on Administrative Agent and Other Lenders
103


Section 9.08.
No Other Duties, Etc
103


Section 9.09.
Administrative Agent May File Proofs of Claim
104


Section 9.10.
Collateral and Guaranty Matters
104


Section 9.11.
Hedge Agreements
105


Section 9.12.
Certain Representations
105


 
 
 
ARTICLE X
MISCELLANEOUS
 
 
 
Section 10.01.
Amendments, Etc
107


Section 10.02.
Notices; Effectiveness; Electronic Communication
110


Section 10.03.
No Waiver; Cumulative Remedies; Enforcement
112


Section 10.04.
Expenses; Indemnity; Damage Waiver
112


Section 10.05.
Payments Set Aside
115


Section 10.06.
Successors and Assigns
115


Section 10.07.
Treatment of Certain Information; Confidentiality
120


Section 10.08.
Platform; Borrower Materials
121


Section 10.09.
Right of Setoff
121


Section 10.10.
Interest Rate Limitation
122


Section 10.11.
Counterparts; Integration; Effectiveness
122


Section 10.12.
Survival of Representations and Warranties
122


Section 10.13.
Severability
122


Section 10.14.
Replacement of Lenders
122


Section 10.15.
Governing Law; Jurisdiction Etc
123


Section 10.16.
Waiver of Jury Trial
124


Section 10.17.
No Advisory or Fiduciary Responsibility
125


Section 10.18.
Electronic Execution of Assignments and Certain Other Documents
125


Section 10.19.
USA Patriot Act Notice
125


Section 10.20.
Headings
126


Section 10.21.
Cashless Rollovers
126


Section 10.22.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
126







iii



--------------------------------------------------------------------------------





Exhibits:
 
 
Exhibit A
–
Form of Assignment and Acceptance
Exhibit B
–
Form of Borrowing Request
Exhibit C
–
Form of Compliance Certificate
Exhibit D-1
–
Form of Term Note
Exhibit D-2
–
Form of Revolving Note
Exhibit E
–
Discounted Prepayment Option Notice
Exhibit F
–
Lender Participation Notice
Exhibit G
–
Discounted Voluntary Prepayment Notice
Exhibit H
–
U.S. Tax Compliance Certificates
Exhibit I
–
Form of Guaranty
Exhibit J
–
Form of Counterpart Agreement
Exhibit K
–
Form of Intercompany Note
Exhibit L
–
Form of Security Agreement
Exhibit M
–
Form of Borrower Solvency Certificate
 
 
 
Schedules:
 
 
Schedule 1.01
–
Material Subsidiaries
Schedule 1.02
–
Unrestricted Subsidiaries
Schedule 2.01
–
Commitments and Lenders
Schedule 4.01
–
Loan Parties (Organization)
Schedule 4.03
–
Subsidiaries (Ownership)
Schedule 6.13
–
Post Closing Actions
Schedule 7.01
–
Indebtedness
Schedule 7.02
–
Liens
Schedule 7.05
–
Restrictions on Subsidiary Distributions
Schedule 7.06
–
Investments
Schedule 7.11
–
Transactions with Shareholders and Affiliates
Schedule 10.02
–
Notices Information







--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of April 3, 2018, among ALTISOURCE PORTFOLIO SOLUTIONS
S.A., a public limited liability company (société anonyme) organized and
established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 40, Avenue Monterey, L-2163 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register
(Registre de commerce et des sociétés, Luxembourg) under number B-72391
(“Holdings”), ALTISOURCE S.À R.L., a private limited liability company (société
à responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 40, Avenue Monterey,
L-2163, Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg
Trade and Companies register (Registre de commerce et des sociétés, Luxembourg)
under number B-189519 (the “Borrower”), the LENDERS party hereto from time to
time and MORGAN STANLEY SENIOR FUNDING, INC. as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for the
Lenders.
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of (i) Term B Loans in an aggregate principal amount equal to $412,000,000 and
(ii) a $15,000,000 revolving credit facility;
WHEREAS, (i) the proceeds of the Term B Loans will be used to refinance the
Borrower’s existing term loans and to pay fees and expenses in connection
therewith and herewith and (ii) the proceeds of Revolving Credit Loans will be
used for general corporate purposes and other uses permitted under this
Agreement; and
WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“Acceptable Discount” has the meaning specified in Section 2.08(a)(iii)(C).
“Acceptance Date” has the meaning specified in Section 2.08(a)(iii)(B).
“Accepting Lenders” has the meaning specified in Section 10.01.
“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.”
“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any Restricted Subsidiary
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.





--------------------------------------------------------------------------------





“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage.
“Administrative Agent” has the meaning specified in the preamble to this
Agreement.
“Administrative Agent Fees” has the meaning specified in Section 2.09(a).
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address within
the United States or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders in writing.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Adverse Proceeding” means any adverse action, suit, demand, claim, proceeding,
hearing (in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Holdings, the Borrower or any Subsidiary Guarantor) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of an Authorized Officer,
threatened against Holdings, the Borrower or any Subsidiary Guarantor or any
property of Holdings, the Borrower or any Subsidiary Guarantor.
“Affected Facility” has the meaning specified in Section 10.01.
“Affected Restricted Subsidiary” has the meaning specified in Section
2.08(b)(v).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise;
provided, however, that notwithstanding the foregoing, none of the
Administrative Agent, any Lender or any of their respective Affiliates shall be
considered an Affiliate of Holdings or any Subsidiary thereof solely as a result
of such relationship.
“Agent” means the Administrative Agent or the Collateral Agent and any
successors and permitted assigns in such capacity, and “Agents” means any two or
more of them.
“Agent Party” has the meaning specified in Section 10.02(c).
“Agreement” means this Credit Agreement, dated as of the date hereof, as it may
be amended, restated, supplemented or otherwise modified from time to time.
“Annualized Acquired EBITDA” means, for any Acquired Entity: (1) for the first
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for such Fiscal Quarter, multiplied by (ii) four; (2) for
the second full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, (i) the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding two Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter, multiplied by (ii)


2



--------------------------------------------------------------------------------





two; (3) for the third full Fiscal Quarter in which such Acquired Entity is
included in the calculation of Consolidated Adjusted EBITDA, (i) the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding three
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter,
multiplied by (ii) 1.33; and (4) for the fourth full Fiscal Quarter in which
such Acquired Entity is included in the calculation of Consolidated Adjusted
EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired Entity for the
preceding four Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter.
“Applicable Discount” has the meaning specified in Section 2.08(a)(iii)(C).
“Applicable Margin” means, in respect of:
(a)     the Term B Facility, 3.00% per annum for Base Rate Loans and 4.00% per
annum for Eurodollar Rate Loans; and
(b)    the Revolving Credit Facility, 3.00% per annum for Base Rate Loans and
4.00% per annum for Eurodollar Rate Loans.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Holdings’ or any Restricted Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests (and issuances thereof) of any Restricted
Subsidiary, other than (i) transfers to the Borrower or any Subsidiary
Guarantor, or from a Restricted Subsidiary that is not a Subsidiary Guarantor to
another Restricted Subsidiary that is not a Subsidiary Guarantor, (ii) inventory
(including, for the avoidance of doubt, short term investments in real estate)
and other assets, including, without limitation, accounts receivable, sold,
leased or licensed in the ordinary course of business (excluding any such sales,
leases or licenses by operations or divisions discontinued or to be
discontinued), (iii) sales, leases or licenses of assets for aggregate
consideration of less than $10,000,000 with respect to any transaction or series
of related transactions (provided that all such transactions excluded pursuant
to this clause (iii) shall not exceed $15,000,000 in the aggregate during any
Fiscal Year), (iv) dispositions permitted by Sections 7.08(e) and 7.08(h), (v)
dispositions of Investments or other assets and dispositions or compromise of
loans or other receivables, in each case, in connection with the workout,
compromise, settlement or collection thereof or exercise of remedies with
respect thereto, in the ordinary course of business or in a bankruptcy,
foreclosure or similar proceedings, (vi) dispositions in connection with any
Permitted Spin-Off, (vii) the conversion of equity appreciation rights or other
equity-related incentives or awards granted pursuant to the 2009 Equity
Incentive Plan of Holdings and its Subsidiaries, as amended from time to time,
into not more than 25% of the Equity Interests of a Subsidiary, and (viii)
dispositions of Unrestricted Subsidiaries or property and assets thereof.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent and
the Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer, chief


3



--------------------------------------------------------------------------------





administration and risk officer, or manager on the board of managers of such
Person and any other officer proposed by the Borrower from time to time and
reasonably acceptable to the Administrative Agent.
“Availability Period” means in respect of the Revolving Credit Commitments, the
period from and including the Closing Date to the earliest of (i) the Revolving
Credit Facility Maturity Date, (ii) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.04 and (iii) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
pursuant to the last two paragraphs of Section 8.01.
“Available Amount” means, at any time of determination (the “Reference Date”),
an amount equal to (a) the sum of (x) the aggregate amount accumulated pursuant
to clause (a) of the definition of “Available Amount” under the Existing Credit
Facility through the Closing Date, as evidenced by the certificate (which
certificate shall include reasonably detailed calculations) of an Authorized
Officer delivered on the Closing Date pursuant to Section 5.02(b) and (y) the
aggregate amount of Consolidated Excess Cash Flow generated from and after the
Closing Date to the last day of the most recently completed Fiscal Quarter to
the extent such Consolidated Excess Cash Flow (which shall not be less than $0
for any Fiscal Quarter) was not required to be applied, or will not be required
to be applied on the next ECF Payment Date, in accordance with Section
2.08(b)(iv) (except to the extent excluded pursuant to Section 2.08(b)(v)), plus
(b) the aggregate cumulative amount of all voluntary repayments of the Loans
pursuant to Section 2.08(a) made on or prior to such Reference Date, plus (c)
the aggregate amount of distributions actually received in cash from
Unrestricted Subsidiaries and minority investments in any Person without
duplication on or prior to such Reference Date, plus (d) the aggregate amount of
any capital contributions or net cash proceeds of equity issuances received or
made by Holdings or the Borrower after the Closing Date and on or prior to such
Reference Date, plus (e) the aggregate amount of any mandatory prepayments which
are declined by a Lender in accordance with Section 2.08(b)(ix) to the extent
the Borrower has not applied such declined proceeds to the prepayment of the
Term Loans, minus (f) any Restricted Junior Payments, Permitted Acquisitions,
amortization payments of Junior Indebtedness or other Investments made using the
Available Amount.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Base Rate (determined by reference to clause
(ii) of the definition thereof) plus 1.00%.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets


4



--------------------------------------------------------------------------------





include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I or ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”
“Board” means the Board of Governors of the United States Federal Reserve
System, or any successor thereto.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrower Flood Notice” has the meaning specified in Section 6.09(d).
“Borrower Materials” has the meaning specified in Section 10.08.
“Borrowing” means a group of Loans of a single Type under a single Facility and
made on a single date and, in the case of Eurodollar Rate Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” means (a) with respect to Term Loans, $5,000,000 and (b)
with respect to Revolving Credit Loans, $1,000,000.
“Borrowing Multiple” means (a) with respect to Term Loans, $1,000,000 and (b)
with respect to Revolving Credit Loans, $500,000.
“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B.
“BRS Investments” means investments made in connection with the buy, renovate,
lease and sell business, including, without limitation, short term investments
in real estate by and capital contributions by the Borrower and its
Subsidiaries.


“BRS Unrestricted Subsidiary” means an Unrestricted Subsidiary the primary
assets of which are (or were generated from) either (i) BRS Investments or (ii)
cash proceeds of loans to or investments into such Unrestricted Subsidiary.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to any Eurodollar Rate Loan, such day shall also be a
London Banking Day.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereunder the amount of
obligations under any Capital Lease shall be the amount thereof accounted for as
a liability in accordance with GAAP.
“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.
“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the government of the United States or (b)
issued by any agency of the United States the obligations of which are backed by
the full faith and credit of the United States, in each case maturing within one
year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (ii) marketable
direct obligations issued by any state of the United States or any political
subdivision of any


5



--------------------------------------------------------------------------------





such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) certificates
of deposit or bankers’ acceptances maturing within three months after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States or any state thereof or the District of Columbia
that (a) is at least “adequately capitalized” (as defined in the regulations of
its primary federal banking regulator), (b) has Tier 1 capital (as defined in
such regulations) of not less than $1,000,000,000 and (c) has a rating of at
least AA- from S&P and Aa3 from Moody’s; (iv) shares of any money market mutual
fund that (a) has substantially all of its assets invested continuously in the
types of investments referred to in clauses (i) and (ii) above, (b) has net
assets of not less than $5,000,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s; and (v) investments of the types and
having the characteristics (in the case of ratings requirements, having the
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies) described in clauses (i) through (iv) above denominated in
British Pounds Sterling, Canadian Dollars, Eurodollars, or Australian Dollars.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.
“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (i) the adoption or taking effect of any Law,
rule, regulation or treaty, (ii) any change in any Law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of Law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means (i) any Person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) (other than (x) William C. Erbey, his
estate, spouse, lineal descendants, legatees, legal representatives (in their
capacities as such) or the trustee (in its capacity as such) of a bona fide
trust of which one or more of the foregoing are the principal beneficiaries or
grantors thereof or (y) any entity controlled, directly or indirectly, by any
Persons referred to in the preceding clause (x) whether through the ownership of
voting securities, by contract or otherwise) shall have acquired beneficial
ownership or control of 50.0% or more on a fully diluted basis of the voting
and/or economic interest in the Equity Interests of Holdings; (ii) a majority of
the seats on the board of directors (or similar governing body) of Holdings
shall be occupied by Persons other than (x) directors on the date of this
Agreement, (y) directors whose election or nomination was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of the board of directors (or similar
governing body) of Holdings or (z) directors whose election or nomination was
approved by individuals referred to in clauses (x) and/or (y) above constituting
at the time of such election or nomination at least a majority of the board of
directors (or similar governing body) of Holdings; or (iii) Holdings fails to
own and control, directly or indirectly, 100% of the Equity Interests of the
Borrower.
“Closing Date” means April 3, 2018.
“Closing Fees” has the meaning specified in Section 2.09(b).


6



--------------------------------------------------------------------------------





“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, Security
Agreement Collateral and all Mortgaged Properties.
“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Closing Date, the Collateral Agent
is the same person as the Administrative Agent. Unless the context otherwise
requires, the term “Administrative Agent” as used herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein.
“Commitment” means with respect to any Lender, such Lender’s Term B Loan
Commitment, Revolving Credit Commitment and Incremental Commitment, as the
context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Complex” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any Restricted Subsidiary or any of their
respective predecessors.
“Compliance Certificate” means a certificate from an Authorized Officer of the
Borrower substantially in the form of Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis with such Person’s Restricted Subsidiaries in accordance
with, except as otherwise set forth herein, applicable principles of
consolidation under GAAP.
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and the Restricted Subsidiaries on a Consolidated basis equal to (i)
Consolidated Net Income, plus, to the extent reducing Consolidated Net Income
(other than in respect of clause (i) below), the sum, without duplication, of
amounts for (a) Consolidated Interest Expense, (b) provisions for taxes based on
income, (c) total depreciation expense, (d) total amortization expense, (e)
other non-cash charges reducing Consolidated Net Income (including, without
limitation, any non-cash losses recorded on the repurchase or extinguishment of
debt), (f) [reserved], (g) any aggregate net loss on or of Permitted Spin-Offs
or on the sale, lease, transfer or other disposition of property outside the
ordinary course of business or the discontinuance of any operations or business
line, (h) any restructuring charges relating to head count reduction and the
closure of facilities attributable to Permitted Acquisitions incurred during the
12 months preceding the last day of such period; provided that, for purposes of
this clause (h), (1) such charges are factually supportable and have been
realized, (2) either (A) the addition of such charges shall not be inconsistent
with Regulation G and Article 11 of Regulation S-X promulgated under the
Securities Act and the Exchange Act and as interpreted by the staff of the SEC
or (B) if such charges do not meet the requirements of the preceding clause (A),
then the addition of such charges, when aggregated with the add-back pursuant to
clause (i) below, shall not exceed 7.5% of Consolidated Adjusted EBITDA (without
giving effect to any adjustments pursuant to this clause (h) or clause (i)
below) in any period of four consecutive Fiscal Quarters and (3) the Borrower
shall provide the Administrative Agent with a reasonably detailed list of such
charges together with the Compliance Certificate being delivered for the
relevant period, (i) any synergies, operating expense reductions or other cost
savings attributable to Permitted Acquisitions; provided that, for purposes of
this clause (i), (1) such cost savings are factually supportable and are
reasonably expected to be realized within 12 months following


7



--------------------------------------------------------------------------------





such Permitted Acquisition, (2) either (A) the addition of such synergies,
operating expense reductions or other cost savings shall not be inconsistent
with Regulation G and Article 11 of Regulation S-X promulgated under the
Securities Act and the Exchange Act and as interpreted by the staff of the SEC
or (B) if such synergies, operating expense reductions or such other cost
savings do not meet the requirements of the preceding clause (A), then the
addition of such synergies, operating expense reductions or other cost savings,
when aggregated with the addition of charges pursuant to clause (h) above, shall
not exceed 7.5% of Consolidated Adjusted EBITDA (without giving effect to any
adjustments pursuant to this clause (i) or clause (h) above) in any period of
four consecutive Fiscal Quarters and (3) the Borrower shall provide the
Administrative Agent with a reasonably detailed list of such synergies,
operating expense reductions or such other cost savings together with the
Compliance Certificate being delivered for the relevant period, (j) costs, fees
and expenses incurred in connection with (1) the Transactions, Permitted
Acquisitions and Permitted Spin-Offs, (2) the Existing Credit Facility, or (3)
any amendment, modification or waiver in respect of this Agreement, the Existing
Credit Facility, any other Loan Document (or any “Loan Document” with respect to
the Existing Credit Facility) or in connection with an Incremental Assumption
Agreement hereunder, (k) non-cash expenses resulting from the grant or periodic
remeasurements of stock options or other equity-related incentives (including,
any non-cash expenses related to any stock option or other equity-related
incentives resulting from the acceleration of vesting in the event of a change
of control) to any director, officer, employee, former employee or consultant of
any Loan Party, (l) impairment or write-off of goodwill and other intangible
assets and (m) losses arising from a change in the fair value of
“available-for-sale” marketable securities, minus (ii) to the extent increasing
Consolidated Net Income, the sum, without duplication of, (a) gains arising from
a change in the fair value of “available-for-sale” marketable securities and (b)
any other non-cash gains for such period (including, without limitation any
non-cash gain recorded on the repurchase or extinguishment of debt).
Consolidated Adjusted EBITDA shall be calculated after giving effect to the
adjustments provided in Section 7.07.
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and the Restricted Subsidiaries during such period
determined on a Consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the Consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include
any expenditures (i) for replacements and substitutions for fixed assets,
capital assets or equipment to the extent made with Net Insurance/Condemnation
Proceeds invested pursuant to Section 2.08(b)(iii) or with Net Cash Proceeds
from Asset Sales invested pursuant to Section 2.08(b)(ii) or (ii) that
constitute a Permitted Acquisition permitted under Section 7.06.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:
(i)    the sum, without duplication, of the amounts for such period of (a)
Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income for such period, including for depreciation and
amortization (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future period
or amortization of a prepaid cash charge that was paid in a prior period), plus
(c) the Consolidated Working Capital Adjustment, minus
(ii)    the sum, without duplication, of (a) the amounts for such period of (1)
scheduled and other mandatory repayments, without duplication, of Indebtedness
for borrowed money (excluding repayments of any revolving credit facility that
are not included in Consolidated Working Capital Liabilities except to the
extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof), (2)
Consolidated Capital Expenditures (other than


8



--------------------------------------------------------------------------------





Consolidated Capital Expenditures that are financed with the proceeds of any
issuance or incurrence of Indebtedness or any capital contributions or net cash
proceeds of equity issuances received or made by Holdings or the Borrower) and
(3) Acquisition Consideration and all consideration paid in connection with
Permitted Acquisitions and other Investments permitted to be made under Section
7.06 (other than Permitted Acquisitions or other Investments financed with the
Available Amount or with the proceeds of any issuance or incurrence of
Indebtedness or any capital contributions or net cash proceeds of equity
issuances received or made by Holdings or the Borrower), plus (b) other non-cash
gains increasing Consolidated Net Income for such period (excluding any such
non-cash gain to the extent it represents the reversal of an accrual or reserve
for potential cash gain in any prior period). As used in this clause (ii),
“scheduled and other mandatory repayments, without duplication, of Indebtedness”
do not include any voluntary prepayments of Loans pursuant to Section 2.08(a) or
mandatory prepayments of the Loans pursuant to Section 2.08(b).
“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP, capitalized interest and other original issue discount, banking fees
and similar fees incurred in connection with the incurrence of Indebtedness) of
Holdings and the Restricted Subsidiaries on a Consolidated basis with respect to
all outstanding Indebtedness of Holdings and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to net costs under Interest Rate Agreements, but excluding, however, any
amortization of deferred financing fees or amounts referred to in Section 2.09
payable on or before the Closing Date, minus (ii) total interest income received
by Holdings and the Restricted Subsidiaries during such period on Cash and Cash
Equivalents.
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and the Restricted Subsidiaries on a Consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP,
excluding, to the extent such amounts are included in net income in conformity
with GAAP and without duplication, (ii) (a) the income (or loss) of any Person
(other than a Restricted Subsidiary) in which any other Person (other than
Holdings or any Restricted Subsidiary) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to
Holdings or any Restricted Subsidiary by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with Holdings or any Restricted
Subsidiary or that Person’s assets are acquired by Holdings or any Restricted
Subsidiary, (c) solely for the purpose of determining the Available Amount, the
income (or loss) of any Restricted Subsidiary to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of that income (or loss) is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary unless
such restriction has been legally waived or consent has been obtained; provided
that the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary shall be included in the calculation of Consolidated Net
Income, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan and (e) (to the extent not included
in clauses (a) through (d) above) any net unusual or infrequently occurring
gains or losses.
“Consolidated Senior Secured Debt” means, as at any date of determination,
Consolidated Total Debt of Holdings and the Restricted Subsidiaries that is
secured by a Lien on any of their assets.
“Consolidated Total Assets” means the total assets of Holdings and the
Restricted Subsidiaries determined on a Consolidated basis in accordance with
GAAP.


9



--------------------------------------------------------------------------------





“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and the Restricted
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) of the type described in clauses (i), (ii), (iii), (iv) and (vi)
of the definition of “Indebtedness” determined on a Consolidated basis in
accordance with GAAP; provided that Consolidated Total Debt shall not include
Indebtedness in respect of any letter of credit, except to the extent of
unreimbursed obligations in respect of drawn letters of credit (provided that
any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Total Debt until three (3) Business Days after such amount is
drawn (it being understood that any borrowing, whether automatic or otherwise,
to fund such reimbursement shall be counted)).
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets over Consolidated Working Capital
Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
Consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such Permitted Acquisition as
at the time of such acquisition exceeds (or is less than) Consolidated Working
Capital with respect to such Permitted Acquisition at the end of such period.
“Consolidated Working Capital Assets” means, as at any date of determination,
the current assets of Holdings and the Restricted Subsidiaries on such date on a
Consolidated basis in conformity with GAAP, excluding (a) Cash and Cash
Equivalents, (b) hedging assets and (c) deferred tax assets.
“Consolidated Working Capital Liabilities” means, as at any date of
determination, the current liabilities of Holdings and the Restricted
Subsidiaries on such date on a Consolidated basis in conformity with GAAP, but
excluding (a) the current portion of Indebtedness under this Agreement, (b) the
current portion of obligations under Capital Leases, (c) liabilities in respect
of unpaid earn-outs, (d) hedging liabilities, (e) deferred tax liabilities and
(f) the current portion of any other long-term liabilities.
“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower that
is convertible, in whole or in part, into Equity Interests (other than
Disqualified Equity Interests) of Holdings and/or cash based on any formula(s)
that reference the trading price of Equity Interests of Holdings.
“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the Closing Date, among the Loan Parties party thereto and the Collateral
Agent.


10



--------------------------------------------------------------------------------





“Core Business Activities” means (w) any and all support services and products
to mortgage originators and servicers, insurance companies, hedge funds, asset
managers, real estate investment trusts, commercial banks and similar entities
(including, without limitation, any vendor management services, property
management services, asset management services, data management services, data
analytics services, leasing management services, lien negotiation management
services, construction management services, due diligence services, appraisal
management and valuation services, real estate brokerage services, on-line real
estate and other auction services, default processing services, property
inspection and preservation services, homeowner outreach services, closing and
title services, mortgage insurance brokerage, agency and underwriting as well as
services related thereto, title insurance brokerage, agency and underwriting as
well as services related thereto, lender placed insurance brokerage, agency and
underwriting as well as services related thereto, reinsurance related to
mortgage insurance, title insurance and lender placed insurance as well as
services related thereto, loan underwriting services, quality control services,
attorney support services and knowledge process outsourcing services and other
outsourcing services), (x) collection and recovery of assets and customer
relationship management services, (y) the provision of technologies and
technological support products and services (including, without limitation,
software, infrastructure technologies, vendor management systems and spend and
supply technologies) utilized in the mortgage servicing industry, mortgage
origination industry, collections and asset recovery industry and asset
management industries and such other industries where applicable (including,
without limitation, commercial and residential loan servicing and loss
mitigation software, vendor management and payable systems, information
technology solutions for payments to vendor networks and scripting and dialogue
technologies), and in connection with customer and relationship management
services and data management services and (z) the buy, renovate, lease and sell
business, including, without limitation, short term investments in real estate.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit J delivered by a Loan Party pursuant to Section 6.09.
“Credit Obligations” means, with respect to each Loan Party, without
duplication:
(i)    in the case of the Borrower, all principal of, premium, if any, and
interest (including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan under, or any Note issued pursuant to, this Agreement or any other
Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;
(iii)    all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;


11



--------------------------------------------------------------------------------





(iv)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and
(v)    in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Guarantor, whether or not allowed or allowable as a
claim in any such proceeding) on the part of Holdings or such Subsidiary
Guarantor pursuant to this Agreement, the Guaranty or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Covenant Cure” has the meaning specified in Section 7.18.
“Cure Notice” has the meaning specified in Section 7.18.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s or the Restricted
Subsidiaries’ operations and not for speculative purposes.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means any condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Rate” has the meaning specified in Section 2.10(c).
“Defaulting Lender” means any Lender that (i) has failed (A) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied or (B) to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower) or (iv) has, or has a direct or indirect parent company that has, (A)
become subject to a Bail-In Action, (B)


12



--------------------------------------------------------------------------------





become insolvent, or become generally unable to pay its debts as they become
due, or admitted in writing its inability to pay its debts as they become due,
or made a general assignment for the benefit of its creditors, (C) become the
subject of a proceeding under any Debtor Relief Law or (D) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and, to the extent
permitted by law, each other Lender promptly following such determination.
“Deposit Account” means any deposit account (as the term is defined in the UCC).
“Discount Range” has the meaning specified in Section 2.08(a)(iii)(B).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.08(a)(iii)(B).
“Discounted Voluntary Prepayment” has the meaning specified in Section
2.08(a)(iii)(A).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.08(a)(iii)(E).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of all Commitments), (ii) is redeemable
at the option of the holder thereof (other than solely for Equity Interests
which are not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date; provided that any Equity
Interest which, by its terms, provides for dividends in cash to be payable prior
to the date that is 91 days after the Latest Maturity Date solely to the extent
that (1) such dividends are paid out of the Available Amount and (2) such
payment is permitted under Section 7.04, shall not be a Disqualified Equity
Interest so long as the other conditions stated in this defined term are
satisfied.
“Dollars” and the sign “$” each means freely transferable lawful money of the
United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this


13



--------------------------------------------------------------------------------





definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ECF Payment Date” has the meaning specified in Section 2.08(b)(iv).
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund (any two or more Approved Funds being treated as a single Eligible
Assignee for all purposes hereof), (ii) to the extent permitted under Section
10.06(f), Holdings and the Borrower, and (iii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or purchases loans in the ordinary course of business; provided
that neither any natural person nor any Defaulting Lender or any Ineligible
Assignee shall be an Eligible Assignee.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was subject to Title I of ERISA and which is or was
sponsored, maintained or contributed to by, or required to be contributed by,
the Borrower, Holdings, the Restricted Subsidiaries or any of their ERISA
Affiliates.
“Engagement Letter” means that certain Engagement Letter, dated as of March 13,
2018, by and among Holdings, the Borrower, the Lead Arranger and the Syndication
Agent.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person (other than
internal reports prepared by any Loan Party or any of its Subsidiaries), arising
(i) pursuant to or in connection with any actual or alleged violation of any
Environmental Law or (ii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.
“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health or safety, in any manner applicable to Holdings or any of its
Subsidiaries or any Complex.
“Equity Interests” of any person means any and all shares, interests, rights to
purchase, or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto.


14



--------------------------------------------------------------------------------





“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member, (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member, and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person is a member.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by a Loan Party or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Loan Party or
any of its Affiliates pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which constitutes grounds under ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (vi) the imposition of liability on a Loan Party or its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of a Loan Party or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is an
assessment by such Multiemployer Plan of liability therefore, or the receipt by
a Loan Party or its ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which gives rise to the
imposition on a Loan Party or any of its ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the imposition of a lien pursuant to Section
430(k) of the Internal Revenue Code with respect to a Pension Plan; or (x) the
imposition of any liability under Title IV of ERISA, other than the PBGC
premiums due but not delinquent under Section 4007 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Base Rate” means:
(i)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (A) LIBOR or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (B) if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Morgan Stanley’s London


15



--------------------------------------------------------------------------------





Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period;
(ii)    for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (A) LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (B) if such published rate is not available at such time for any reason,
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Morgan Stanley’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination; and
(iii)    if the Eurodollar Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” means a Loan which bears interest at a rate based on the
Adjusted Eurodollar Rate.
“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board (or any other entity
succeeding to the functions currently performed thereby) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to “Eurocurrency liabilities”). The Adjusted Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically on and as of
the effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” means any of the conditions or events specified in Section
8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Foreign Subsidiary” means any direct or indirect subsidiary of the
Borrower organized under the laws of a jurisdiction outside the United States
and Luxembourg.
“Excluded Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is (i) an Unrestricted Subsidiary, (ii) a Joint Venture or a special
purpose entity formed solely for the purpose of owning Joint Ventures, (iii) a
broker-dealer, (iv) an Excluded Foreign Subsidiary, (v) a Subsidiary for which
the Borrower and the Administrative Agent reasonably determine that the burden
or cost of obtaining a guarantee from such Subsidiary outweighs the benefit to
the Lenders afforded thereby and (vi) a Subsidiary not required to provide a
guarantee as mutually agreed between the Borrower and the Administrative Agent.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission


16



--------------------------------------------------------------------------------





(or the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Loan Party, or a grant by such Loan Party of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (A) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.14) or (B) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (iii) Taxes attributable to
such Recipient’s failure to comply with Section 3.01(e) and (iv) any U.S.
federal withholding Taxes imposed pursuant to FATCA.
“Existing Credit Facility” means the Credit Agreement, dated as of November 27,
2012, among Altisource S.à r.l. (f/k/a Altisource Holdings S.à r.l. and merged
with Altisource Solutions S.à r.l. as absorbed company), as borrower, Altisource
Portfolio Solutions S.A., the lenders from time to time party thereto and Bank
of America, N.A., as administrative agent, as amended by that certain Amendment
No. 1 to Credit Agreement, dated as of May 7, 2013, that certain Amendment No. 2
to Credit Agreement, dated as of December 9, 2013, that certain Amendment No. 3
to Credit Agreement, dated as of August 1, 2014 and that certain Amendment No. 4
to Credit Agreement, dated as of December 1, 2017, and as otherwise amended,
restated, supplemented or otherwise modified prior to the date hereof.
“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Closing Date the “Facilities” are comprised of the Term B Facility and the
Revolving Credit Facility, and thereafter, may include Incremental Term
Facilities.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code.
“FCPA” has the meaning specified in Section 4.17.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business


17



--------------------------------------------------------------------------------





Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Morgan Stanley on such day on such transactions as determined by the
Administrative Agent.
“Financial Covenant” has the meaning specified in Section 7.18.
“Financial Covenant Default” has the meaning specified in Section 7.18.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of either
(i) the principal financial officer of Holdings, (ii) the principal accounting
officer of Holdings or (iii) another officer or manager of Holdings familiar
generally with the financial condition of Holdings and its Subsidiaries, in each
case, that such financial statements fairly present, in all material respects,
the financial condition of Holdings and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than Permitted Liens.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Guarantor” means each of Holdings and each Subsidiary Guarantor.


18



--------------------------------------------------------------------------------





“Guaranty” has the meaning specified in Section 5.02(g).
“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are regulated by any
Governmental Authority, (c) the presence of which require investigation or
remediation under any Environmental Law, (d) the Release of which requires a
permit or license under any Environmental Law or other Governmental
Authorization, (e) which are deemed by a Governmental Authority to constitute a
nuisance or a trespass which poses a health or safety hazard to Persons or
neighboring properties or (f) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
“Hedge Agreement” means any Interest Rate Agreement or Currency Agreement that
is entered into by and between any Loan Party and any Hedge Bank.
“Hedge Bank” means each Lender, each Agent, and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date but
subsequently, whether before or after entering into a Hedge Agreement, ceases to
be an Agent or a Lender, as the case may be) that has affirmatively elected, by
written notice to the Administrative Agent and to the Borrower, to treat such
Hedge Agreement as a Hedge Agreement hereunder.
“Historical Financial Statements” means (i) the audited financial statements of
Holdings and its Subsidiaries on a Consolidated basis for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
Consolidated statements of operations and comprehensive income, equity and cash
flows for such Fiscal Years, and (ii) the unaudited financial statements of
Holdings and its Subsidiaries on a Consolidated basis as of the most recent
Fiscal Quarter ended after the date of the most recent audited financial
statements described in clause (i) of this definition, consisting of a balance
sheet and the related Consolidated statements of operations and comprehensive
income, equity and cash flows for the three-, six- or nine-month period, as
applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the chief financial officer (or other similar officer) of Holdings
that they fairly present, in all material respects, the Consolidated financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
“Holdings” has the meaning specified in the preamble to this Agreement.
“Increased Amount Date” has the meaning specified in Section 2.12(a).
“Incremental Amount” means, at any time, the excess, if any, of (i) $125,000,000
over (ii) the aggregate amount of Incremental Commitments established pursuant
to Section 2.12; provided that (i) not more than $80,000,000 of the Incremental
Amount may be incurred as Revolving Credit Commitment Increases and (ii)
Revolving Credit Commitment Increases (including previously incurred Revolving
Credit Commitment Increases) shall be assumed to be fully drawn when calculating
the remaining Incremental Amount.
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders.


19



--------------------------------------------------------------------------------





“Incremental Commitment” means an Incremental Term Loan Commitment or a
commitment to increase the Revolving Credit Commitments pursuant to a Revolving
Credit Commitment Increase.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Incremental Loans” means (i) Incremental Term Loans and (ii) Revolving Credit
Loans under a Revolving Credit Commitment Increase.
“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.
“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made hereunder.
“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date as set forth in such Incremental
Assumption Agreement.
“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.12, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.12 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.
“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (other than (x) trade accounts and accrued expenses payable
in the ordinary course of business and (y) any earn-out obligations, including
any such obligations incurred under ERISA), which is (a) due more than six (6)
months from the date of incurrence of the obligation in respect thereof or (b)
evidenced by a note or similar written instrument; (v) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person; (vi) the maximum amount (after
giving effect to any prior drawings or reductions that may have been reimbursed)
of any letters of credit issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings; (vii) all
obligations of such Person in respect of Disqualified Equity Interests; (viii)
the direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another that
would otherwise be “Indebtedness” for purposes of this definition; (ix) any
obligation of such Person the primary purpose or intent of which is to provide
assurance to an obligee that the obligation of the obligor thereof that would
otherwise be “Indebtedness” for purposes of this definition shall be paid or
discharged, or any agreement relating thereto shall be complied with, or the
holders thereof shall be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for any Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such Indebtedness or any security therefor, or to provide
funds for the payment or


20



--------------------------------------------------------------------------------





discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause (ix)
above; and (xi) all obligations (the amount of which shall be determined on a
net basis where permitted in the relevant contract) of such Person in respect of
any exchange traded or over the counter derivative transaction, including any
Interest Rate Agreement and any Currency Agreement, in each case, whether
entered into for hedging or speculative purposes; provided that in no event
shall obligations under any derivative transaction be deemed “Indebtedness” for
any purpose under Section 7.01 unless such obligations relate to a derivatives
transaction which has been terminated. The amount of Indebtedness of any Person
for purposes of clause (v) shall be deemed to be equal to the lesser of (x) the
aggregate unpaid amount of such Indebtedness and (y) the fair market value (as
determined by such Person in good faith) of the property encumbered thereby.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Ineligible Assignee” has the meaning specified in Section 10.06(b)(v).
“Information” has the meaning specified in Section 10.07.
“Insolvency Regulation” means the regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings (recast).
“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among the Loan Parties and the Restricted
Subsidiaries.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.
“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 3 months
thereafter (or 1, 6 or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders consent to such interest periods), as the Borrower may elect,
or the date any Eurodollar Rate Borrowing is converted to a Base Rate Borrowing
in accordance with Section 2.05 or repaid or prepaid in accordance with Section
2.06, 2.07 or 2.08; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar


21



--------------------------------------------------------------------------------





month, in which case such Interest Period shall end on the next preceding
Business Day. Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and the
Restricted Subsidiaries’ operations and not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.
“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any Restricted Subsidiary of, or of a beneficial interest in, any of
the Securities of any other Person (other than the Borrower or a Subsidiary
Guarantor); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by Holdings or any Restricted Subsidiary from any
Person (other than the Borrower or any Subsidiary Guarantor), of any Equity
Interests of such Person; (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contributions by Holdings or any Restricted Subsidiary to any other Person
(other than the Borrower or any Subsidiary Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, (iv) all investments consisting of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes,
(v) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of any Person and (vi) expenditures that are or should be included in
“purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries. The amount of any Investment of the type described in clauses (i),
(ii), (iii), (v) and (vi) shall be the original cost of such Investment plus the
cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
“Junior Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary so long as (i) such Indebtedness shall not require any amortization
prior to the date that is 91 days following the Latest Maturity Date; (ii) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the Weighted Average Life to Maturity of the Term B Loans; (iii) the mandatory
prepayment provisions, affirmative and negative covenants and financial
covenants, if any (other than any such provisions or covenants applicable only
after the Latest Maturity Date), shall be no more restrictive than the
corresponding provisions set forth in the Loan Documents; (iv) such Indebtedness
is either senior unsecured Indebtedness, Subordinated Indebtedness or
Convertible Notes; (v) if such Indebtedness is incurred by a Loan Party, such
Indebtedness may be guaranteed by another Loan Party so long as (a) such Loan
Party shall have also provided a guarantee of the Obligations substantially on
the terms set forth in the Guaranty and (b) if the Indebtedness being guaranteed
is subordinated to the Obligations, such guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness


22



--------------------------------------------------------------------------------





and reasonably satisfactory to the Administrative Agent; and (vi) if such
Indebtedness is incurred by a Subsidiary that is not a Loan Party, such
Indebtedness may be guaranteed by another Subsidiary that is not a Loan Party;
provided that any Indebtedness which, by its terms, provides for amortization
prior to the date that is 91 days following the Latest Maturity Date solely to
the extent that (1) such amortization payments are paid out of the Available
Amount and (2) such payment is permitted under Section 7.04 of this Agreement
shall be deemed Junior Indebtedness so long as the other conditions stated
herein are satisfied.
“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loans or Commitments outstanding
at such time, including, for the avoidance of doubt, the Term B Facility
Maturity Date, the Revolving Credit Facility Maturity Date, or the latest
maturity date of any Incremental Loans or Incremental Commitments, in each case
as extended from time to time in accordance with this Agreement (including
pursuant to any Permitted Amendment).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.
“Lead Arranger” means Morgan Stanley Senior Funding, Inc. or its designated
affiliate and, in each case, any respective successors thereto.
“Lead Arranger Fee Letter” means that certain Fee Letter, dated as of March 13,
2018, by and between the Borrower and the Lead Arranger.
“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any Person that becomes
a “Lender” hereunder pursuant to Section 10.06, 2.12 or 2.14.
“Lender Participation Notice” has the meaning specified in Section
2.08(a)(iii)(C).
“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“LIBOR” means the London Interbank Offered Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Notice” has the meaning specified in Section 3.08.


23



--------------------------------------------------------------------------------





“LIBOR Successor Rate” has the meaning specified in Section 3.08.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities; provided that in no event shall an
operating lease in and of itself be deemed a Lien.
“Loan Documents” means this Agreement, the Guaranty, each Security Document,
each Note (if any), the Engagement Letter, the Lead Arranger Fee Letter, the
Syndication Agent Fee Letter and all agreements, instruments or documents in
connection therewith.
“Loan Modification Agreement” has the meaning specified in Section 10.01.
“Loan Modification Offer” has the meaning specified in Section 10.01.
“Loan Parties” means Holdings, the Borrower and the Subsidiary Guarantors.
“Loans” means the Term B Loans, the Revolving Credit Loans and the Incremental
Loans (if any).
“Local Time” means New York City time.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Luxembourg” means the Grand Duchy of Luxembourg.
“Luxembourg Party” means any Loan Party organized and established under the laws
of Luxembourg.
“Luxembourg Security Agreement” means each share pledge agreement, receivables
pledge agreement and account pledge agreement, in each case governed by the laws
of Luxembourg and dated as of the date hereof, among the Luxembourg Parties
party thereto and the Collateral Agent.
“Margin Stock” has the meaning specified in Regulation U.
“Marketable Securities Available For Sale” means Equity Interests of any company
which are publically traded on the New York Stock Exchange or NASDAQ and which
do not constitute Cash Equivalents.
“Marketable Securities Netting Amount” means the publically traded value of
Marketable Securities Available for Sale not to exceed $75,000,000 in the
aggregate for Holdings, the Borrower and the Restricted Subsidiaries.
“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has had or could reasonably be expected to have a
material adverse effect on (i) the business, general affairs, assets,
liabilities, operations or financial condition of Holdings and the Restricted
Subsidiaries taken as a whole; (ii) the ability of the Loan Parties, taken as a
whole, to perform their respective payment Obligations; (iii) the legality,
validity, binding effect or enforceability against a Loan Party of a Loan


24



--------------------------------------------------------------------------------





Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Holdings or any Restricted Subsidiary in an individual principal amount
(or Net Mark-to-Market Exposure) of $40,000,000 or more.
“Material Subsidiary” means, at any time, (i) each Restricted Subsidiary of the
Borrower which represents (a) 5.0% or more of Consolidated Adjusted EBITDA, (b)
5.0% or more of Consolidated Total Assets or (c) 5.0% or more of Consolidated
total revenues of Holdings and the Restricted Subsidiaries, in each case as
determined at the end of the most recent Fiscal Quarter of Holdings based on the
financial statements of Holdings delivered pursuant to Section 6.01(a) and (b)
of this Agreement ((x) excluding from each such calculation the contribution of
Unrestricted Subsidiaries and (y) calculated, in each case, without giving
effect to any intercompany revenue, expenses, receivables or other intercompany
transactions) and (ii) any Restricted Subsidiary of the Borrower designated by
notice in writing given by the Borrower to the Administrative Agent to be a
“Material Subsidiary”; provided that any such Restricted Subsidiary so
designated as a “Material Subsidiary” shall at all times thereafter remain a
Material Subsidiary for the purposes of this Agreement unless otherwise agreed
to by the Borrower and the Administrative Agent or unless such Material
Subsidiary ceases to be a Restricted Subsidiary in a transaction not prohibited
hereunder; and provided, further, that if at any time the Restricted
Subsidiaries that are not Material Subsidiaries because they do not meet the
thresholds set forth in clause (i) comprise in the aggregate more than (x) 5.0%
of Consolidated Adjusted EBITDA, (y) 5.0% of Consolidated Total Assets or (z)
5.0% of Consolidated total revenues of Holdings and the Restricted Subsidiaries,
in each case as determined at the end of the most recent Fiscal Quarter of
Holdings based on the financial statements of Holdings delivered pursuant to
Section 6.01(a) and (b) of this Agreement ((x) excluding from each such
calculation the contribution of Unrestricted Subsidiaries and (y) calculated, in
each case, without giving effect to any intercompany revenue, expenses,
receivables or other intercompany transactions), then the Borrower shall, not
later than forty-five (45) days after the date by which financial statements for
such Fiscal Quarter are required to be delivered pursuant to Section 6.01(a) and
(b) of this Agreement (or such longer period as the Administrative Agent may
agree in its reasonable discretion), (1) designate in writing to the
Administrative Agent one or more Restricted Subsidiaries as “Material
Subsidiaries” to the extent required such that the foregoing excess ceases and
(2) comply with the provisions of Section 6.09 applicable to such Subsidiaries.
Schedule 1.01 contains a list of all Material Subsidiaries as of the Closing
Date. At all times prior to the first delivery of financial statements pursuant
to Section 6.01(a) or (b), such determinations shall be made based on the
Historical Financial Statements but, for the avoidance of doubt, (x) excluding
from each such calculation the contribution of Unrestricted Subsidiaries and (y)
calculated, in each case, without giving effect to any intercompany revenue,
expenses, receivables or other intercompany transactions.
“Maximum Rate” has the meaning specified in Section 10.10.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Morgan Stanley” means Morgan Stanley Senior Funding, Inc. and its successors.
“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument in form and substance reasonably satisfactory to the
Administrative Agent encumbering the Mortgaged Property.
“Mortgaged Property” shall mean any Real Property located in the United States
and having a fair market value in excess of $10,000,000 owned in fee by Holdings
or any Restricted Subsidiary which is


25



--------------------------------------------------------------------------------





encumbered (or required to be encumbered) by a Mortgage pursuant to the terms of
this Agreement or any Security Document.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA
to which the Loan Party or any of its ERISA Affiliates makes or is obligated to
make contributions.
“NAIC” means the National Association of Insurance Commissioners, and any
successor thereto.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and the Restricted Subsidiaries with content substantially
consistent with the requirements for “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” for a Quarterly Report on Form
10-Q or Annual Report on Form 10-K under the rules and regulations of the SEC,
or any similar successor provisions, which may be satisfied for the relevant
period by delivery of a Form 10-Q or Form 10-K, as applicable, as contemplated
by Section 6.01 hereof.
“Net Cash Proceeds” means (a) with respect to any Asset Sale (other than the
sale of RESI Shares owned by Holdings or its Restricted Subsidiaries on the
Closing Date), an amount equal to: (i) cash payments (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) received by Holdings
or any Restricted Subsidiary from such Asset Sale, minus (ii) any bona fide
direct costs incurred in connection with such Asset Sale, including (1) income
or gains taxes paid or payable by the seller as a result of any gain recognized
in connection with such Asset Sale, (2) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the stock or assets (or the equity
of any Subsidiary owning the assets) in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (3) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Holdings or such Restricted Subsidiary in connection with such Asset Sale and
(4) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings or any Restricted
Subsidiary in connection with such Asset Sale or for adjustments to the sale
price in connection therewith; provided that if all or any portion of any such
reserve is not used or is released, then the amount not used or released shall
comprise Net Cash Proceeds; and (b) with respect to any issuance or incurrence
of Indebtedness or sale of RESI Shares owned by Holdings or its Restricted
Subsidiaries on the Closing Date, the cash proceeds thereof, net of investment
banking fees, underwriting discounts, commissions costs and other out-of-pocket
expenses and other customary expenses associated therewith, including reasonable
legal fees and expenses.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any Restricted Subsidiary (a) under
any casualty insurance policy in respect of a covered loss thereunder (other
than proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings) or (b) as a result of the taking of
any assets of Holdings or any Restricted Subsidiary by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking,
minus (ii) (a) any actual and reasonable costs incurred by Holdings or any
Restricted Subsidiary in connection with the adjustment or settlement of any
claims of Holdings or such Restricted Subsidiary in respect thereof and (b) any
bona fide direct costs (including restoration costs and expenses) incurred in


26



--------------------------------------------------------------------------------





connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date).
“NFIP” shall mean the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.
“Non-Consenting Lender” has the meaning specified in Section 10.01.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender.
“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
“Non-Recourse Debt” means Indebtedness (a) with respect to which no default
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of any Loan Party to declare a default on such other Indebtedness
or cause the payment thereof to be accelerated or payable prior to its stated
maturity and (b) as to which the lenders or holders thereof will not have any
recourse to the Equity Interests or assets of any of the Loan Parties.
“Not Otherwise Applied” means, with respect to the portion of the Available
Amount that is proposed to be applied to a particular use or transaction
permitted by this Agreement, that such amount has not previously been (and is
not simultaneously being) applied to anything other than such particular use or
transaction.
“Note” or “Notes” has the meaning specified in Section 2.06(e).
“Obligations” means, at any date, (i) all Credit Obligations and (ii) all
obligations of a Loan Party then owing under any Hedge Agreement to any Hedge
Bank, in each case other than any Excluded Swap Obligations.
“Ocwen” means Ocwen Financial Corporation and its Subsidiaries.
“Ocwen Acquisition” means any acquisition by Ocwen, whether by purchase, merger
or otherwise, of all or a portion of the assets of, all or a portion of the
Equity Interests of, or a business line or unit or division of, any Person.
“Ocwen Acquisition EBITDA” means, with respect to any Ocwen Acquisition for any
period, the amount of revenues derived by the Borrower and the Restricted
Subsidiaries from Ocwen Acquisition Services, less the amount of expenses
incurred by the Borrower and the Restricted Subsidiaries in connection


27



--------------------------------------------------------------------------------





with the provision of Ocwen Acquisition Services, in each case, as set forth in
the projections with respect to such Ocwen Acquisition Services as determined by
the Borrower in good faith and consistent with historical pro forma calculation
methodology for similarly situated assets with respect to prior acquisitions by
Ocwen (as certified by an Authorized Officer of the Borrower in the Compliance
Certificate).
“Ocwen Acquisition Fulcrum Date” means the date on which the Borrower or any
Restricted Subsidiary begins providing services with respect to assets acquired
by Ocwen in connection with the applicable Ocwen Acquisition.
“Ocwen Acquisition Fulcrum Quarter” means the Fiscal Quarter during which the
Ocwen Acquisition Fulcrum Date occurs with respect to an Ocwen Acquisition.
“Ocwen Acquisition Services” means, with respect to any Ocwen Acquisition,
services provided by the Borrower and the Restricted Subsidiaries to Ocwen or
any of its Subsidiaries with respect to assets acquired by Ocwen or any of its
Subsidiaries pursuant to an Ocwen Acquisition.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Offered Loans” has the meaning specified in Section 2.08(a)(iii)(C).
“OID” has the meaning specified in Section 2.12(b).
“Organizational Documents” means, with respect to any Person, all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified. In the event any term
or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than any
assignment made pursuant to a request by the Borrower under Section 3.06 or any
assignment made pursuant to Section 10.14) and (ii) any such Taxes imposed by
Luxembourg (or any political subdivision or taxing authority thereof or therein)
that are payable due to a registration, submission or filing by a Recipient of
any Loan Document in Luxembourg (or any political


28



--------------------------------------------------------------------------------





subdivision thereof) where such registration, submission or filing is or was not
required to maintain or preserve any rights of such Recipient under such Loan
Document.
“Other Term Loans” has the meaning specified in Section 2.12(a).
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Patent Security Agreement” shall mean the Patent Security Agreement, dated as
of the Closing Date, among the Loan Parties party thereto and the Collateral
Agent.
“Patriot Act” has the meaning specified in Section 10.19.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Perfection Certificate” means a certificate of the Loan Parties in respect of
the Collateral, dated as of the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.
“Permitted Amendments” has the meaning specified in Section 10.01.
“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person (such Person, the “Acquired Entity”); provided
that:
(i)    immediately prior thereto, and after giving effect thereto, no Default or
Event of Default shall have occurred and be Continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Authorizations;
(iii)    in the case of the acquisition of Equity Interests, all of the Equity
Interests (except for any such Equity Interests in the nature of directors’
qualifying shares required pursuant to applicable Law) acquired or otherwise
issued by such Person or any newly formed Restricted Subsidiary in connection
with such acquisition shall be owned 100% by the Borrower, a Subsidiary
Guarantor or a Restricted Subsidiary of the Borrower, and the Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary, each of the actions set forth in Section 6.09 (to the extent
applicable);
(iv)    immediately prior to and after giving effect to such acquisition, the
Total Leverage Ratio, determined in accordance with Section 7.07 as of the last
day of the Fiscal Quarter most recently ended for which the financial statements
required by Section 6.01(a) or (b), as the case may be, have been (or were
required to be) delivered, does not exceed 3.50:1.00;
(v)    for acquisitions involving Acquisition Consideration of $10,000,000 or
more, the Borrower shall have delivered to the Administrative Agent at least
three (3) Business Days prior to


29



--------------------------------------------------------------------------------





such proposed acquisition, (x) a Compliance Certificate evidencing compliance
with clause (iv) above, (y) all other relevant financial information with
respect to such acquired assets, including the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
clause (iv) above and (z) an updated version of Schedules 1.01 and 1.02;
(vi)    any Person or assets or division as acquired in accordance herewith
shall be engaged in Core Business Activities or any business activity
incidental, complementary and ancillary thereto;
(vii)    the Acquired Entity shall become, or shall merge with and into, a
Restricted Subsidiary;
(viii)    the Acquisition Consideration for all Acquired Entities that do not
become Subsidiary Guarantors shall not exceed the sum of (1) $25,000,000 and (2)
the Available Amount at such time that is Not Otherwise Applied; and
(ix)    for all such acquisitions, the Borrower shall have delivered to the
Administrative Agent at least three (3) Business Days prior to such proposed
acquisition a certificate of an Authorized Officer of the Borrower certifying
compliance with clauses (i) – (viii) above.
“Permitted Liens” has the meaning specified in Section 7.02.
“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension of such Indebtedness;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder; (b)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.01(f), such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended (except by virtue of
amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.01(f), at the time
thereof, no Default or Event of Default shall have occurred and be Continuing;
(d) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is either (i)
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended or (ii)
in the form of Junior Indebtedness permitted to be incurred under Section
7.01(m); (e) Indebtedness of the Borrower or a Subsidiary Guarantor shall not
refinance Indebtedness of a Subsidiary that is not a Subsidiary Guarantor; and
(f) to the extent such Indebtedness being modified, refinanced, refunded,
replaced, renewed or extended is Junior Indebtedness, the material terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modification,
refinancing, refunding, renewal or extension (other than any such terms and
conditions applicable only after the Latest Maturity Date), taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended,
as reasonably determined by the Borrower in good faith, than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, replaced,
renewed or extended; provided that a certificate


30



--------------------------------------------------------------------------------





of the Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material covenants of such Indebtedness or drafts of
the documentation relating thereto, stating that the Borrower has reasonably
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees).
“Permitted Share Buyback” means any share repurchase program of Holdings in
existence from time to time pursuant to which Holdings may repurchase a portion
of its Equity Interests pro-rata from its equityholders.
“Permitted Spin-Off” means any spinoff transactions of all or a portion of the
consumer real estate portal business and/or related entities of the Borrower and
its Subsidiaries; provided that, immediately before and after giving effect to
such transaction, (x) no Event of Default exists and (y) the Total Leverage
Ratio, determined in accordance with Section 7.07 as of the last day of the
Fiscal Quarter most recently ended for which the financial statements required
by Section 6.01(a) or (b), as the case may be, have been (or were required to
be) delivered, does not exceed 3.00:1.00. Any such transaction may be structured
as a disposition of Equity Interests of such entities or one or more investment
vehicles created in contemplation of such transaction (any such investment
vehicle, a “Permitted Spin-Off Vehicle”) or otherwise and may include the sales
or dispositions of assets and any investments, distributions and sales made in
connection therewith.
“Permitted Spin-Off Vehicle” has the meaning specified in the definition of
“Permitted Spin-Off.”
“Person” or “person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” has the meaning specified in Section 10.08.
“Pointillist” means a Subsidiary (or the Subsidiaries) of the Borrower to be
formed in connection with the sale, transfer or contribution of the Pointillist
Business and that owns (or own) no assets other than assets of the Pointillist
Business and other immaterial assets related to its existence or equity.
“Pointillist Business” means the electronic platform described to the
Administrative Agent in writing on or prior to the Closing Date.
“Pointillist Restricted Payment” means any payment to permit Pointillist (or a
direct or indirect equity holder thereof) to (i) repurchase Equity Interests of
Pointillist (or a direct or indirect equity holder thereof) from present or
former officers or employees of Pointillist upon the death, disability or
termination of employment of such officer or employee or (ii) repay Indebtedness
permitted under Section 7.01(q); provided that Pointillist Restricted Payments
shall not exceed $7,500,000 in the aggregate.
“Prepayment Date” has the meaning specified in Section 2.08(b)(ix).
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Morgan Stanley as its “prime rate.” The
“prime rate” is a rate set by Morgan Stanley based upon various factors
including Morgan Stanley’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or


31



--------------------------------------------------------------------------------





below such announced rate. Any change in such rate announced by Morgan Stanley
shall take effect at the opening of business on the day specified in the public
announcement of such change.
“Principal Customer Acquisition” means any acquisition by (i) Ocwen or (ii) any
Spun-Off Entity or a Subsidiary of a Spun-Off Entity, in each case whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Equity Interests of, or a business line or unit or a division of, any
Person, or of a pool of residential asset portfolios (including, without
limitation, real estate owned property or non-performing loan assets) or a
servicing platform or mortgage servicing rights related to any of the foregoing;
provided that Principal Customer Acquisitions shall not include any acquisition
of interest in real estate owned property or non-performing loan assets.
“Projections” has the meaning specified in Section 6.01(c).
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.08(a)(iii)(B).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 10.08.
“Qualified Cash” means, as of any date of determination, the amount of Cash and
Cash Equivalents held by the Loan Parties (as reflected on their Consolidated
balance sheet in accordance with GAAP) that are not subject to any Lien other
than (i) any Lien in favor of the Collateral Agent securing Obligations or (ii)
Liens described in Sections 7.02(b) and (r).
“Qualifying Lenders” has the meaning specified in Section 2.08(a)(iii)(D).
“Qualifying Loans” has the meaning specified in Section 2.08(a)(iii)(D).
“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.
“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.
“Refinancing” has the meaning specified in Section 5.02(m).
“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with Section
2.14.
“Refinancing Debt” has the meaning specified in Section 2.14(a).
“Refinancing Debt Liens” means Liens on the assets of Holdings and the
Restricted Subsidiaries securing Refinancing Debt, which are, in the case of
such Liens on the Collateral, junior to, or pari passu with, the Liens securing
the Obligations; provided that such Liens are granted under security documents
to a collateral agent or collateral trustee for the benefit of the holders of
such Indebtedness and (i) in the case of such Liens on the Collateral that are
junior to the Liens on the Collateral securing the Obligations, subject to a
customary intercreditor agreement that is reasonably satisfactory to the
Administrative Agent and that


32



--------------------------------------------------------------------------------





is entered into between the Collateral Agent (as collateral agent for the
Secured Parties), such other collateral agent or collateral trustee, the Loan
Parties and any other relevant collateral agent or collateral trustee and which
provides for lien sharing and for the junior treatment of such Liens on the
Collateral to the Liens on the Collateral securing the Obligations, or (ii) in
the case of such Liens on the Collateral that are pari passu with the Liens on
the Collateral securing the Obligations, subject to a customary intercreditor
agreement that is reasonably satisfactory to the Administrative Agent and that
is entered into between the Collateral Agent (as collateral agent for the
Secured Parties), such other collateral agent or collateral trustee, the Loan
Parties and any other relevant collateral agent or collateral trustee and which
provides for lien sharing and the pari passu treatment of such Liens on the
Collateral with the Liens on the Collateral securing the Obligations.
“Refinancing Effective Date” has the meaning specified in Section 2.14(c).
“Refinancing Lenders” has the meaning specified in Section 2.14(b).
“Register” has the meaning specified in Section 10.06(c).
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
“Regulation FD” means Regulation FD under the Securities Act as from time to
time in effect and any successor to all or a portion thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.
“Related Parties” means, with respect to any specified person, such person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such person and such person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Repricing Transaction” means any prepayment, refinancing, refunding,
replacement or repricing, in whole or in part, of any of the Term B Loans,
directly or indirectly, (i) from, or in anticipation of the receipt of, the
proceeds of any Indebtedness (whether issued in one transaction or a series of
related transactions, and including any Incremental Term Loans or any
Refinancing Debt) whose primary purpose is to refinance the Term B Loans, or
(ii) pursuant to any amendment to this Agreement, in any case and for any series
of related transactions determined across all such transactions, having or
resulting in an effective interest rate


33



--------------------------------------------------------------------------------





or weighted average yield (to be determined by the Administrative Agent
consistent with generally accepted financial practices, after giving effect to
margins, “floors”, upfront or similar fees or original issue discount shared
with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof generally and
in their capacity as lenders or holders) as of the date of such refinancing,
refunding, replacement or repricing that is, or could be by the express terms of
such Indebtedness (and not by virtue of any fluctuation in the Adjusted
Eurodollar Rate or Base Rate), less than the Applicable Margin for, or weighted
average yield of (to be determined by the Administrative Agent, on the same
basis as above) such Loans immediately prior to such refinancing, refunding,
replacement or repricing. Notwithstanding the foregoing, any such transaction
consummated in connection with (i) a Change of Control or (ii) any acquisition
by Holdings or any Restricted Subsidiary that is not permitted by the terms of
the Loan Documents immediately prior to the consummation of such acquisition,
shall not constitute a “Repricing Transaction”.
“Required Lenders” means, at any time, Lenders having Loans and Commitments
outstanding that, taken together, represent more than 50% of the sum of all
Loans and Commitments outstanding at such time. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
“Required Revolving Lenders” means, at any time, Lenders having Revolving Credit
Loans and Revolving Credit Commitments outstanding that, taken together,
represent more than 50% of the sum of all Revolving Credit Loans and Revolving
Credit Commitments outstanding at such time. The Revolving Credit Loans and
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
determining Required Revolving Lenders at any time.
“RESI Shares” means common shares of Front Yard Residential Corporation held by
Holdings, the Borrower, or any of the Restricted Subsidiaries.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or any
Restricted Subsidiary now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Holdings or any Restricted Subsidiary now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Holdings or
any Restricted Subsidiary now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Junior Indebtedness
(including Subordinated Indebtedness), any preferred stock and any Indebtedness
convertible into any class of stock of Holdings or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as the
context may require, which is not an Unrestricted Subsidiary; provided that any
reference to a Restricted Subsidiary without further designation shall be deemed
to refer to a Restricted Subsidiary of Holdings (including the Borrower).
“Revolving Commitment Fee” has the meaning specified in Section 2.09(c).
“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Credit
Loans.


34



--------------------------------------------------------------------------------





“Revolving Credit Closing Fee” has the meaning specified in Section 2.09(b).
“Revolving Credit Commitment” means with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Credit
Loans as set forth in Section 2.01(c). The initial amount of each Revolving
Credit Lender’s Revolving Credit Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Revolving Credit Lender
shall have assumed its Revolving Credit Commitment, as applicable. The aggregate
amount of the Revolving Credit Commitments on the Closing Date is $15,000,000.
“Revolving Credit Commitment Increase” means an increase in the aggregate amount
of Revolving Credit Commitments pursuant to Section 2.12.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Facility Maturity Date” means April 3, 2023.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” means the revolving loans made by the Revolving Credit
Lenders to the Borrower pursuant to Section 2.01(c).
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.
“Sanctioned Person” means a Person that is, or is owned 50 percent or more,
individually or in the aggregate, directly or indirectly, or controlled, by
Persons who are: (a) the subject of any Sanctions or (b) located, organized, or
resident in or determined to be resident in a country or territory, that is, or
whose government is, the subject of Sanctions.
“Sanctions” means any economic or financial sanctions administered or enforced
by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union or any member state, Her Majesty’s Treasury or any other
applicable sanctions authority.
“Scheduled Repayment” has the meaning specified in Section 2.07(a)(i).
“Scheduled Repayment Date” has the meaning specified in Section 2.07(a)(i).
“Scheduled Unavailability Date” has the meaning specified in Section 3.08(b).
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Secured Parties” has the meaning specified in the Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.


35



--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” has the meaning specified in Section 5.02(i).
“Security Agreement Collateral” means all “Collateral” as defined in the
Security Agreement.
“Security Document” means and includes each of the Security Agreement, the
Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement, each Mortgage, the Perfection Certificate, each Luxembourg
Security Agreement and any other related document, agreement or grant pursuant
to which Holdings or any of its Subsidiaries that are Loan Parties grants,
perfects or continues a security interest in favor of the Collateral Agent for
the benefit of the Secured Parties.
“Senior Secured Leverage Ratio” means the ratio, as of the last day of any
Fiscal Quarter, of (i) Consolidated Senior Secured Debt (net of the sum of (i)
Qualified Cash and (ii) the Marketable Securities Available Netting Amount) as
of such day to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on such date.
“Significant Subsidiary” means, at any time, each Restricted Subsidiary which
represents (a) 10.0% or more of Consolidated Adjusted EBITDA, (b) 10.0% or more
of Consolidated Total Assets or (c) 10.0% or more of Consolidated total revenues
of Holdings and the Restricted Subsidiaries, in each case as determined at the
end of the most recent Fiscal Quarter of Holdings based on the financial
statements of Holdings delivered pursuant to Section 6.01(a) and (b) of this
Agreement (but excluding from each such calculation the contribution of
Unrestricted Subsidiaries).
“Solvent” means, (i) with respect to any Loan Party that is not a Luxembourg
Party, that as of the date of determination, (a) the sum of such Loan Party’s
debt (including contingent liabilities) does not exceed the present fair
saleable value of such Loan Party’s present assets; (b) such Loan Party’s
capital is not unreasonably small in relation to its business or with respect to
any transaction contemplated to be undertaken; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it shall incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise) and (ii) with respect to any
Luxembourg Party, that such Luxembourg Party is able to pay its debts (in
particular, it is not in a state of cessation of payments (cessation de
paiements) and has not lost its commercial creditworthiness) and is not
reasonably expected to become unable to do so. For purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).
“Spun-Off Entity” means (i) each of Front Yard Residential Corporation and
Altisource Asset Management Corp. and their respective Subsidiaries and (ii) any
Person no longer owned or controlled by Holdings or a Restricted Subsidiary
which was subject to a Permitted Spin-Off.
“Subject Transaction” has the meaning specified in Section 7.07(b).
“Subordinated Indebtedness” means any unsecured Junior Indebtedness of the
Borrower the payment of principal and interest of which and other obligations of
the Borrower in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.


36



--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
“Subsidiary Guarantor” means (i) each wholly-owned Material Subsidiary of the
Borrower (other than the Borrower), or any other Subsidiary of the Borrower
party to the Guaranty, that is not an Excluded Subsidiary and that is not
prohibited or restricted by applicable Law (including any requirement to obtain
the consent or approval of any Governmental Authority that has not been
obtained) from guaranteeing the Obligations and (ii) each other Subsidiary of
Holdings (other than the Borrower) that has become a Guarantor in accordance
with Section 6.09.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” means Nomura Securities International, Inc.
“Syndication Agent Fee Letter” means that certain Fee Letter, dated as of March
13, 2018, by and between the Borrower and the Syndication Agent.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
of any nature and whatever called imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term B Borrowing” means a Borrowing comprised of Term B Loans (and any
Incremental Term Loans in the form of Term B Loans).
“Term B Closing Fee” has the meaning specified in Section 2.09(b).
“Term B Facility” means the Term B Loan Commitments and the Term B Loans made
hereunder (and any Incremental Term Loan Commitments for Incremental Term Loans
in the form of Term B Loans).
“Term B Facility Maturity Date” means April 3, 2024.
“Term B Lender” means, at any time, any Lender that holds Term B Loans or has a
Term B Loan Commitment at such time.
“Term B Loan Commitment” means with respect to each Term B Lender, the
commitment of such Lender to make Term B Loans. The amount of each Term B
Lender’s Term B Loan Commitment on the Closing Date is set forth on Schedule
2.01. The aggregate amount of the Term B Loan Commitments on the Closing Date is
$412,000,000.


37



--------------------------------------------------------------------------------





“Term B Loans” means the term loans made by the Term B Lenders to the Borrower
pursuant to Section 2.01(a) (and any Incremental Term Loans in the form of Term
B Loans made by the Incremental Term Lenders to the Borrower pursuant to Section
2.01(b)).
“Term Borrowing” means any Term B Borrowing and/or any Incremental Term
Borrowing.
“Term Facility” means the Term B Facility, an Incremental Term Facility or all
of them collectively, as the context may require.
“Term Facility Maturity Date” means the Term B Facility Maturity Date and/or any
Incremental Term Facility Maturity Date, as the case may be.
“Term Loans” means the Term B Loans and/or any Incremental Term Loans.
“Title Policy” has the meaning specified in Section 6.09(d).
“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt (net of the sum of (i) Qualified Cash and (ii)
the Marketable Securities Netting Amount) as of such day to (ii) Consolidated
Adjusted EBITDA for the four Fiscal Quarter period ending on such date.
“Trademark Security Agreement” shall mean the Trademark Security Agreement,
dated as of the Closing Date, among the Loan Parties party thereto and the
Collateral Agent.
“Transactions” means, collectively, (i) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party, the borrowing
of Loans on the Closing Date and the use of proceeds thereof, (ii) the
consummation of the Refinancing and (iii) the payment of all fees and expenses
in connection with the foregoing.
“Type” means, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “rate” shall be either
the Adjusted Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“United States” and “U.S.” each means the United States of America.
“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 1.02 on the Closing Date and (ii) any Subsidiary of
the Borrower that is designated by a resolution of the board of directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary, except to the extent not
otherwise prohibited under Article VII: (a) has no Indebtedness other than
Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement or
understanding with Holdings or any Restricted Subsidiary unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
Holdings or such Restricted Subsidiary than those that could be obtained at the
time from Persons who are not Affiliates of Holdings or such Restricted
Subsidiary; (c) is a Person with respect to which neither Holdings nor any
Restricted Subsidiary has any direct or indirect obligation (x) to subscribe for
additional Equity Interests or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and (d) does not guarantee or otherwise provide credit
support after the time of such designation for any Indebtedness of Holdings or
any Restricted Subsidiary; provided that at no time shall


38



--------------------------------------------------------------------------------





all Unrestricted Subsidiaries which are not BRS Unrestricted Subsidiaries have
in the aggregate Consolidated total assets (as reflected on the most recent
financial statements delivered pursuant to Section 6.01(a) or (b) prior to such
time) in excess of 5.0% of Consolidated Total Assets. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes hereof and the Borrower shall, not more than forty-five
(45) days after the date by which financial statements for such Fiscal Quarter
are required to be delivered pursuant to Section 6.01(a) or (b) (or such longer
period as the Administrative Agent may reasonably agree), (1) designate in
writing to the Administrative Agent one or more of such Unrestricted
Subsidiaries as “Restricted Subsidiaries” to the extent required such that the
foregoing excess ceases and (2) comply with the provisions of Section 6.09
applicable to such Subsidiaries. Subject to the foregoing, the Borrower may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary or
any Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i)
such designation shall only be permitted if (x) no Default or Event of Default
would be in existence immediately following such designation and (y) immediately
prior to and after giving effect to such designation, the Total Leverage Ratio,
determined in accordance with Section 7.07 as of the last day of the Fiscal
Quarter most recently ended for which the financial statements required by
Section 6.01(a) or (b), as the case may be, have been (or were required to be)
delivered, does not exceed 3.50:1.00, (ii) any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.06 in an amount equal to the
fair market value of the Subsidiary so designated; and provided, further, that
the Borrower may subsequently redesignate any such Unrestricted Subsidiary as a
Restricted Subsidiary so long as the Borrower does not subsequently re-designate
such Restricted Subsidiary as an Unrestricted Subsidiary. For the avoidance of
doubt, in no event may the Borrower be an Unrestricted Subsidiary.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the product obtained by
multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” has the meaning specified in Section 2.12(b).

Section 1.02.    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of,


39



--------------------------------------------------------------------------------





and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements hereof and thereof. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, subject to the procedure described in
Section 1.03(b).

Section 1.03.    Accounting Terms and Determinations.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the financial statements required to be
delivered under Section 6.01(b), except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of Holdings and its Subsidiaries shall be deemed
to be carried at 100% of the outstanding principal amount thereof, and the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded. For the avoidance of doubt, Unrestricted Subsidiaries will not be
subject to the representations and warranties, affirmative or negative covenants
or event of default provisions under this Agreement or any other Loan Document,
and the results of operations, cash flows, assets and Indebtedness or other
liabilities of Unrestricted Subsidiaries will not be taken into account or
consolidated with the accounts of the applicable Loan Party or Restricted
Subsidiary for purposes of determining any financial calculation contained in
this Agreement and any Cash, Cash Equivalents or Marketable Securities Available
for Sale of any Unrestricted Subsidiary will not be taken into account for
purposes of any net debt test under this Agreement except to the extent
transferred to a Loan Party or a Restricted Subsidiary.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower shall so request, the Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that notwithstanding the foregoing, no leases that could be treated as operating
leases on the Closing Date (whether in existence on the Closing Date or
incurred, acquired or assumed after the Closing Date) shall be treated as
Capital Leases for any purpose hereunder; and provided, further, that until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and any
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

Section 1.04.    Effectuation of Transactions. Each of the representations and
warranties of each Loan Party contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

Section 1.05.    Other Interpretive Provisions. For purposes of determining
compliance at any time with Sections 7.01, 7.02, 7.04, 7.06, 7.08 and 7.11, in
the event that any Indebtedness, Lien, Restricted Junior Payment, Investment,
disposition or Affiliate transaction meets the criteria of more than one of the
categories of transactions permitted pursuant to any clause of such Sections
7.01, 7.02, 7.04, 7.06, 7.08 and 7.11, such transaction (or portion thereof) at
such time shall be permitted under one or more of such clauses as determined by
the Borrower in its sole discretion at such time of determination.


40



--------------------------------------------------------------------------------






Section 1.06.    Currency Equivalents Generally.
(a)    For purposes of determining compliance with Sections 7.01, 7.02 and 7.06
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default or Event of Default shall be deemed to have occurred
solely as a result of changes in rates of currency exchange occurring after the
time such Indebtedness or Investment is incurred (so long as such Indebtedness
or Investment, at the time incurred, made or acquired, was permitted hereunder).
(b)    For purposes of determining the Total Leverage Ratio and the Senior
Secured Leverage Ratio, amounts denominated in a currency other than Dollars
will be converted to Dollars at the currency exchange rates used in preparing
Holdings’ financial statements corresponding to the test period with respect to
the applicable date of determination and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
Hedge Agreements permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.

ARTICLE II
THE CREDITS

Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein:
(a)    each Term B Lender having a Term B Loan Commitment on the Closing Date
agrees to make Term B Loans on the Closing Date in a principal amount equal to
its Term B Loan Commitment and after the funding of the Term B Loans on the
Closing Date, the Term B Loan Commitment of each Lender shall terminate;
(b)    each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment and after
the funding of the applicable Incremental Term Loan Commitment, such Incremental
Term Loan Commitment shall terminate; and
(c)    each Lender having a Revolving Credit Commitment agrees to make Revolving
Credit Loans from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Revolving Credit Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
aggregate amount of Revolving Credit Loans outstanding shall not exceed the
aggregate Revolving Credit Commitments and (ii) the aggregate outstanding amount
of the Revolving Credit Loans of any Lender shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrower under this Section 2.01(c), prepay under Section 2.08 and reborrow
under this Section 2.01(c).

Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans under
the same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.


41



--------------------------------------------------------------------------------





(b)    Subject to Section 3.03, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Base Rate Loan or
Eurodollar Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 3.01 or 3.04 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.
(c)    Borrowings of more than one Type and under more than one Facility may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Rate Borrowings outstanding under the Facilities.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Term Facility Maturity Date or Revolving Credit Facility Maturity
Date, as applicable. Further, no Interest Period in respect of any Borrowing may
be selected which extends beyond a Scheduled Repayment Date specified in Section
2.07, in the case of Term B Loans, or a principal amortization payment date
specified in the applicable Incremental Assumption Agreement, in the case of
Incremental Term Loans, unless, after giving effect to the selection of such
Interest Period, the aggregate principal amount of Term Loans of the applicable
Facility which are comprised of Base Rate Loans together with such Term Loans
comprised of Eurodollar Rate Loans with Interest Periods expiring on or prior to
such date are at least equal to the aggregate principal amount of Term Loans of
the applicable Facility due on such date.

Section 2.03.    Requests for Borrowings; Funding of Borrowings.
(a)    Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request (which notice may be by
telephone) (a) in the case of a Eurodollar Rate Borrowing, not later than 11:00
a.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of the proposed Borrowing; provided,
however, that if the Borrower wishes to request a Eurodollar Rate Borrowing
having an Interest Period other than three months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing. Each telephonic notice shall be irrevocable
and shall be confirmed promptly by delivery to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such notice and Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be a Borrowing of Revolving Credit Loans,
Term B Loans or Other Term Loans;
(ii)    the aggregate amount of the requested Borrowing, which shall be an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing;


42



--------------------------------------------------------------------------------





(v)    in the case of a Eurodollar Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If the Borrower fails to specify a Type of Loan in a Borrowing Request, then the
Loans shall be made as Base Rate Loans. If no Interest Period is specified with
respect to any requested Eurodollar Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of three months’ duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
(b)    Funding of Borrowings. Each Lender shall make each Loan to be made by it
hereunder on the Business Day specified in the applicable Borrowing Request by
wire transfer of immediately available funds by 12:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower as specified in the Borrowing Request.

Section 2.04.    Termination or Reduction of Commitments.
(a)    The Borrower may, upon notice to the Administrative Agent, terminate any
Revolving Credit Commitments, or from time to time permanently reduce any
Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m., Local Time,
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce any Revolving Credit Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the aggregate amount of
Revolving Credit Loans outstanding would exceed the Revolving Credit
Commitments. A notice of termination or reduction of any Revolving Credit
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions, in which case such notice may be
revoked by the Borrower (by written notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(b)    The Administrative Agent will promptly notify the Revolving Credit
Lenders of any termination or reduction of the Revolving Credit Commitments
under this Section 2.04. Upon any reduction of the Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Revolving Credit Lender’s pro rata share of such reduction amount. All
fees in respect of any Revolving Credit Commitments accrued until the effective
date of any termination of such Revolving Credit Commitments shall be paid on
the effective date of such termination.

Section 2.05.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.05. The Borrower
may elect different options with respect to different


43



--------------------------------------------------------------------------------





portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    To make an election pursuant to this Section 2.05, the Borrower shall
notify the Administrative Agent of such election (which notice may be by
telephone) by the time that a notice would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each telephonic notice shall be
irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing, and the aggregate amount of each such
resulting Borrowing shall be an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Rate Borrowing with a three-month Interest Period. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
Continuing and the Administrative Agent, at the written request (including a
request through electronic means) of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is Continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Rate Borrowing and
(ii) unless repaid, each Eurodollar Rate Borrowing shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.


44



--------------------------------------------------------------------------------






Section 2.06.    Agreement to Repay Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender as provided in Section 2.07.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.06 shall be conclusive evidence of the existence and
amounts of the obligations recorded therein, absent manifest error; provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit D-1 or D-2 hereto (a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender Note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section
10.06) be represented by one or more Notes in such form payable to the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns).

Section 2.07.    Repayment of Loans.
(a)    Subject to the other paragraphs of this Section 2.07:
(i)    the Borrower shall repay Term B Borrowings (to the Administrative Agent
for the ratable accounts of the Term B Lenders) on the last Business Day of
March, June, September and December, commencing with the Fiscal Quarter ending
June 30, 2018, and prior to the Term B Facility Maturity Date (each such date, a
“Scheduled Repayment Date”) in the aggregate principal amount (as reduced from
time to time pursuant to this Agreement, a “Scheduled Repayment”) for each
Fiscal Quarter as follows:
Date
Scheduled Repayment
June 30, 2018
$8,240,000
September 30, 2018
$8,240,000
December 31, 2018
$8,240,000
March 31, 2019
$16,480,000



45



--------------------------------------------------------------------------------





Date
Scheduled Repayment
June 30, 2019
$8,240,000
September 30, 2019
$8,240,000
December 31, 2019
$8,240,000
March 31, 2020
$16,480,000
June 30, 2020
$3,090,000
September 30, 2020
$3,090,000
December 31, 2020
$3,090,000
March 31, 2021
$3,090,000
June 30, 2021
$3,090,000
September 30, 2021
$3,090,000
December 31, 2021
$3,090,000
March 31, 2022
$3,090,000
June 30, 2022
$3,090,000
September 30, 2022
$3,090,000
December 31, 2022
$3,090,000
March 31, 2023
$3,090,000
June 30, 2023
$3,090,000
September 30, 2023
$3,090,000
December 31, 2023
$3,090,000
Term Loan B Maturity Date
Remaining principal amount of Term B Loans

(ii)    the Borrower shall repay any Incremental Term Loans on the dates and in
the amounts set forth in the Incremental Assumption Agreement; and
(iii)    to the extent not previously paid, outstanding Term Loans shall be due
and payable on the applicable Term Facility Maturity Date.
(b)    Prepayment of the Term Loans from:
(i)    any mandatory prepayments of the Term Loans pursuant to Section 2.08(b)
shall be applied as specified therein;
(ii)    any optional prepayments of the Term Loans pursuant to Section
2.08(a)(i) shall be applied among the remaining Scheduled Repayments of the Term
Loans as the Borrower may direct and, in the absence of such direction, in
direct order of maturity; and
(iii)    any Discounted Voluntary Prepayments of the Term Loans pursuant to
Section 2.08(a)(iii) or open market purchases pursuant to Section 10.06(f) shall
be applied at par in direct order of maturity.
(c)    The Borrower shall repay to the Administrative Agent for the ratable
accounts of the Revolving Credit Lenders on the Revolving Credit Facility
Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.


46



--------------------------------------------------------------------------------






Section 2.08.    Prepayment of Loans.
(a)    Voluntary Prepayments.
(i)    Generally. The Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, without premium or penalty (other
than as set forth in clause (ii) below, and subject to Section 3.05), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with this Section 2.08(a)(i),
which notice shall be irrevocable except to the extent conditioned on a
refinancing of all or any portion of the Facilities. Each prepayment made
pursuant to this Section 2.08(a)(i) shall be made upon notice to the
Administrative Agent, which may be given by telephone, which notice must be
received by the Administrative Agent not later than 11:00 a.m. Local Time (x)
three Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(y) one Business Day prior to the date of prepayment of Base Rate Loans. Each
such notice shall specify the date and amount of such prepayment, the applicable
Facility and Type(s) of Loans to be prepaid, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans, and if such prepayment will be
made with the prepayment premium described in clause (ii) below. Each telephonic
notice by the Borrower pursuant to this Section 2.08(a)(i) must be confirmed
promptly by delivery to the Administrative Agent of a written prepayment notice
in a form approved by the Administrative Agent, appropriately completed and
signed by an Authorized Officer of the Borrower. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s percentage (carried out to the ninth decimal place) of the applicable
Facility). If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
under this Section 2.08 shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
(ii)    Prepayment Premium. Notwithstanding anything herein to the contrary, in
the event that on or prior to the date that is twelve months after the Closing
Date, the Borrower (x) makes any prepayment of Term B Loans with the proceeds of
any Repricing Transaction described under clause (i) of the definition of
Repricing Transaction or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction under clause (ii) of the definition of Repricing
Transaction, the Borrower shall on the date of such prepayment or amendment, as
applicable, pay to each Lender (I) in the case of such clause (x), 1.00% of the
principal amount of the Term B Loans so prepaid and (II) in the case of such
clause (y), 1.00% of the aggregate amount of the Term B Loans affected by such
Repricing Transaction and outstanding on the effective date of such amendment.
(iii)    Voluntary Non-Pro-Rata Prepayments.
(A)    Notwithstanding anything to the contrary herein, the Borrower shall have
the right at any time and from time to time to prepay Term Loans at a discount
to the par value of such Term Loans and on a non-pro-rata basis (each, a
“Discounted Voluntary Prepayment”) without premium or penalty (but subject to
Section 3.05) pursuant to the procedures described in this Section 2.08(a)(iii);
provided that, on the date of any such Discounted Voluntary Prepayment, the
Borrower shall deliver to the Administrative Agent a certificate of an
Authorized Officer stating (1) that no Default or Event of Default has occurred
and is Continuing or would result from the Discounted Voluntary Prepayment
(after giving effect to any related waivers or amendments obtained


47



--------------------------------------------------------------------------------





in connection with such Discounted Voluntary Prepayment), (2) that each of the
conditions to such Discounted Voluntary Prepayment contained in this Section
2.08(a)(iii) has been satisfied, (3) the aggregate principal amount of Term
Loans so prepaid pursuant to such Discounted Voluntary Prepayment and (4) that
the Borrower does not have any material Non-Public Information with respect to
itself or any of its Subsidiaries that either (A) has not been disclosed to the
Lenders (other than Public Lenders) or has not otherwise been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD, prior to such time or (B) if not disclosed to the Lenders, could
reasonably be expected to have a material effect upon, or otherwise be material
to, Holdings, the Borrower and the Restricted Subsidiaries.
(B)    To the extent the Borrower seeks to make a Discounted Voluntary
Prepayment, the Borrower will provide written notice to the Administrative Agent
substantially in the form of Exhibit E hereto (each, a “Discounted Prepayment
Option Notice”) that the Borrower desires to prepay Term Loans in each case in
an aggregate principal amount specified therein by the Borrower (each, a
“Proposed Discounted Prepayment Amount”), in each case at a discount to the par
value of such Term Loans as specified below. The Proposed Discounted Prepayment
Amount of Term Loans shall be an integral multiple of the Borrowing Multiple and
not less than $5,000,000. The Discounted Prepayment Option Notice shall further
specify with respect to the proposed Discounted Voluntary Prepayment: (A) the
Term Loans (i.e., Term B Loans or Other Term Loans) to be prepaid, (B) the
Proposed Discounted Prepayment Amount for the Term Loans, (C) a discount range
(which may be a single percentage) selected by the Borrower with respect to such
proposed Discounted Voluntary Prepayment equal to a percentage of par of the
principal amount of Term Loans (the “Discount Range”); provided that the
Borrower may elect not to include a Discount Range in the Discounted Prepayment
Option Notice and (D) the date by which Lenders are required to indicate their
election to participate in such proposed Discounted Voluntary Prepayment which
shall be at least five (5) Business Days following the date of the Discounted
Prepayment Option Notice (the “Acceptance Date”).
(C)    Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify all Lenders under the applicable Term Facility. On
or prior to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit F hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”), which Acceptable Discount shall be within the Discount
Range, if the Discount Range is specified in the Discounted Prepayment Option
Notice (for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Term Loans to be prepaid), and (B)
a maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (the “Offered Loans”). Based on the Acceptable Discounts and
principal amounts of the Offered Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent and the
Borrower, acting jointly, shall determine the applicable discount for the Term
Loans (the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.08(a)(iii)(B) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be (x) the highest
Acceptable Discount within the Discount Range or (y) if no Discount


48



--------------------------------------------------------------------------------





Range was specified in the Discounted Prepayment Option Notice, the highest
Acceptable Discount acceptable to the Borrower. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans. Any Lender with outstanding Term
Loans whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Term Loans at any discount to
their par value within the Applicable Discount.
(D)    The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, in each case calculated by applying the Applicable Discount,
the Borrower shall prepay all Qualifying Loans.
(E)    Each Discounted Voluntary Prepayment shall be made within five (5)
Business Days of the Acceptance Date (or such later date as the Administrative
Agent and the Borrower shall reasonably agree, given the time required to
calculate the Applicable Discount and determine the amount and holders of
Qualifying Loans), without premium or penalty (except as set forth in Section
3.05), upon irrevocable notice substantially in the form of Exhibit G hereto
(each a “Discounted Voluntary Prepayment Notice”), delivered to the
Administrative Agent no later than 12:00 p.m., Local Time, one Business Day
prior to the date of such Discounted Voluntary Prepayment, which notice shall
specify the date and amount of the Discounted Voluntary Prepayment and the
Applicable Discount determined by the Administrative Agent. Upon receipt of any
Discounted Voluntary Prepayment Notice the Administrative Agent shall promptly
notify each relevant Lender thereof. If any Discounted Voluntary Prepayment
Notice is given, the amount specified in such notice shall be due and payable to
the applicable Qualifying Lenders, subject to the Applicable Discount on the
applicable Term Loans, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid.
(F)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 2.08(a)(iii)(C) above)
established by the Administrative Agent in consultation with the Borrower.
(G)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.


49



--------------------------------------------------------------------------------





(H)    For the avoidance of doubt, each Discounted Voluntary Prepayment shall,
for purposes of this Agreement, be deemed to be an automatic and immediate
cancellation and extinguishment of the Term Loans prepaid. With respect to each
Discounted Voluntary Prepayment, (1) the Borrower shall pay all accrued and
unpaid interest, if any, on the par principal amount of the applicable Term
Loans to the date of the Discounted Voluntary Prepayment and, if any Eurodollar
Rate Loan is prepaid on a date other than the scheduled last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 3.05 and (2) such Discounted Voluntary Prepayment shall be
applied in accordance with Section 2.07(b)(iii) (and such reduction, for the
avoidance of doubt, shall only apply, on a non-pro-rata basis, to the Term Loans
that are the subject of such Discounted Voluntary Prepayment).
(I)    For the avoidance of doubt, nothing in this clause (iii) shall restrict
Holdings’ or the Borrower’s rights to make open market purchases permitted by
Section 10.06(f).
(b)    Mandatory Prepayments.
(i)    Issuance or Incurrence of Debt. Within five (5) Business Days following
receipt by Holdings or any Restricted Subsidiary of any Net Cash Proceeds from
the issuance or incurrence of any Refinancing Debt and other Indebtedness of
Holdings or any Restricted Subsidiary (other than with respect to any
Indebtedness, other than Refinancing Debt, permitted to be incurred pursuant to
Section 7.01), the Borrower shall prepay the Term Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(ii)    Asset Sales; Sales of Closing Date RESI Shares.
(A)    Within ten (10) Business Days following the date of receipt by Holdings
or any Restricted Subsidiary of any Net Cash Proceeds in respect of any Asset
Sale (other than in respect of (x) RESI Shares held as of the Closing Date and
(y) Asset Sales made pursuant to the second proviso to Section 7.08(d), in each
case as set forth in clause (B) below), the Borrower shall prepay the Term Loans
in an aggregate amount equal to such Net Cash Proceeds; provided that, (i) so
long as no Event of Default shall have occurred and be Continuing and (ii) upon
written notice to the Administrative Agent, the Borrower shall have the option,
directly or through one or more Restricted Subsidiaries, to invest such Net Cash
Proceeds within three hundred sixty-five (365) days of receipt thereof in assets
of the general type used in the business of the Borrower and the Restricted
Subsidiaries (provided that if, prior to the expiration of such three hundred
sixty-five (365) day period, the Borrower, directly or through the Restricted
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional one hundred eighty
(180) day period, such three hundred sixty-five (365) day period shall be
extended to the date provided for such investment in such binding agreement).
(B)    Within ten (10) Business Days following the date of receipt by Holdings
or any Restricted Subsidiary of any Net Cash Proceeds in respect of (x) any sale
of RESI Shares held by Holdings or such Restricted Subsidiary as of the Closing
Date or (y) any Asset Sale pursuant to the second proviso to Section 7.08(d),
the Borrower shall prepay the Term Loans in an aggregate amount equal to such
Net Cash Proceeds.
(iii)    Insurance/Condemnation Proceeds. Within ten (10) Business Days
following the date of receipt by Holdings or any Restricted Subsidiary (or the
Administrative Agent as loss payee), of any Net Insurance/Condemnation Proceeds
in excess of $10,000,000 (provided that all such proceeds excluded pursuant to
this clause (iii) shall not exceed $15,000,000 in the


50



--------------------------------------------------------------------------------





aggregate during any Fiscal Year), the Borrower shall prepay the Term Loans in
an aggregate amount equal to such excess; provided that, so long as no Event of
Default shall have occurred and be Continuing, upon written notice to the
Administrative Agent, the Borrower shall have the option, directly or through
one or more Restricted Subsidiaries, to invest such Net Insurance/Condemnation
Proceeds within three hundred sixty-five (365) days of receipt thereof in assets
of the general type used in the business of the Borrower and the Restricted
Subsidiaries (provided that if, prior to the expiration of such three hundred
sixty-five (365) day period, the Borrower, directly or through the Restricted
Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional one hundred eighty
(180) day period, such three hundred sixty-five (365) day period shall be
extended to the date provided for such investment in such binding agreement).
(iv)    Consolidated Excess Cash Flow. In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending December 31, 2018), the Borrower shall, no later than ten (10)
Business Days after the delivery of financial statements pursuant to Section
6.01(b) (such date, an “ECF Payment Date”), prepay the Term Loans in an
aggregate amount equal to (i) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of such Consolidated Excess Cash Flow,
minus (ii) voluntary repayments of Term Loans and Revolving Credit Loans (to the
extent accompanied by a permanent reduction of the Revolving Credit Commitment)
pursuant to Section 2.08(a) during such Fiscal Year or after such Fiscal Year
end and prior to the time such prepayment pursuant to this clause is due, other
than prepayments funded with the proceeds of Indebtedness; provided that (x) the
ECF Percentage shall be 25% if the Senior Secured Leverage Ratio shall be
3.50:1.00 or less but greater than 3.00:1.00 for the Fiscal Year covered by such
financial statements and (y) the ECF Percentage shall be 0% if the Senior
Secured Leverage Ratio shall be equal to or less than 3.00:1.00 for the Fiscal
Year covered by such financial statements.
(v)    Notwithstanding anything to the contrary in clauses (ii) through (iv) of
this Section 2.08(b), (A) to the extent that any Net Cash Proceeds or Net
Insurance/Condemnation Proceeds received by any Restricted Subsidiary (each such
Restricted Subsidiary, an “Affected Restricted Subsidiary”) or Consolidated
Excess Cash Flow attributable to any Affected Restricted Subsidiary is
prohibited or delayed by applicable local Law from being repatriated to the
Borrower or such Affected Restricted Subsidiary’s parent, the portion of such
Net Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.08(b) but may be retained by the applicable
Affected Restricted Subsidiary so long, but only so long, as the applicable
local Law will not permit repatriation (the Borrower hereby agreeing to, itself
or by causing any such Affected Restricted Subsidiary to, promptly take all
reasonable actions required by the applicable local Law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow
is permitted under the applicable local Law, such repatriation will be promptly
effected upon any Authorized Officer obtaining knowledge thereof and such
repatriated Net Cash Proceeds, Net Insurance/Condemnation Proceeds or
Consolidated Excess Cash Flow will be promptly (and in any event not later than
five (5) Business Days after such repatriation) applied (net of additional Taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans pursuant to this Section 2.08(b) and (B) to the extent that any Net Cash
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow
is not prohibited or delayed by applicable local Law from being repatriated, but
the Borrower has determined in good faith that repatriation of any Net Cash
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow
would


51



--------------------------------------------------------------------------------





have material adverse Tax consequences with respect to such Net Cash Proceeds,
Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow, such Net
Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash
Flow so affected may be retained by the applicable Affected Restricted
Subsidiary; provided that, in the case of this clause (B), on or before the date
on which any such Net Cash Proceeds or Net Insurance/Condemnation Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to this Section 2.08(b) or any such Consolidated Excess
Cash Flow would have been required to be applied to prepayments pursuant to this
Section 2.08(b), the Borrower applies an amount equal to such Net Cash Proceeds,
Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds had been received by, or such Consolidated
Excess Cash Flow had been attributable to, a Restricted Subsidiary other than
such Affected Restricted Subsidiary, less the amount of additional Taxes that
would have been payable or reserved against if such Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds, Net Insurance/Condemnation
Proceeds or Consolidated Excess Cash Flow that would be calculated if received
by or attributable to, as the case may be, such Affected Restricted Subsidiary).
For the avoidance of doubt, any amount so excluded from any mandatory prepayment
pursuant to the operation of this Section 2.08(b) shall not increase the
Available Amount.
(vi)    Each amount required to be applied pursuant to Sections 2.08(b)(i), (ii)
(subject to Section 7.08(d)), (iii) and (iv) in accordance with this Section
2.08(b)(vi) shall be applied first, to repay the outstanding principal amount of
Term Loans without premium or penalty (but subject to Section 3.05); provided
that (A) in respect of Refinancing Debt or other Indebtedness, in each case,
that is ranked pari passu in right of payment and in respect of lien priority
with the Term Loans, such amount shall be applied ratably to such Refinancing
Debt or other Indebtedness and the Term Loans and (B) all Refinancing Debt or
other Indebtedness that is ranked junior in right of payment and in respect of
lien priority with the Term Loans, or is unsecured, may not be repaid with the
mandatory prepayments pursuant to Section 2.08(b) and second, to repay the
outstanding principal amount of the Revolving Credit Loans (without permanent
reduction of Revolving Credit Commitments in respect thereof). The amount of
each principal repayment of Term Loans made as required by this Section
2.08(b)(vi) shall be applied to reduce the then remaining Scheduled Repayments
in direct order of maturity.
(vii)    With respect to each repayment of Loans required by this Section
2.08(b), the Borrower may designate the Types of Loans which are to be repaid
and, in the case of Eurodollar Rate Loans, the specific Borrowing or Borrowings
pursuant to which such Eurodollar Rate Loans were made; provided that: (i)
repayments of Eurodollar Rate Loans pursuant to this Section 2.08(b) made on a
day other than the last day of an Interest Period applicable thereto shall be
subject to Section 3.05; (ii) if any repayment of Eurodollar Rate Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Rate
Loans made pursuant to such Borrowing to an amount less than the Borrowing
Minimum applicable thereto, such Borrowing shall be automatically converted into
a Borrowing of Base Rate Loans; and (iii) each repayment of any Loans made
pursuant to a Borrowing shall be applied pro-rata among the Lenders holding such
Loans. In the absence of a designation by the Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, apply
such repayment, first, to Base Rate Loans and, second, if there are no Base Rate
Loans outstanding at such time, to Eurodollar Rate Loans (applied first to such
Borrowings as would result in the least amount owed by the Borrower under
Section 3.04 or Section 3.05).


52



--------------------------------------------------------------------------------





(viii)    In addition to mandatory prepayments pursuant to this Section 2.08(b),
all then outstanding Loans shall be repaid by the Borrower in full on the
applicable Term Facility Maturity Date or Revolving Credit Facility Maturity
Date, as applicable.
(ix)    The Borrower shall give notice to the Administrative Agent of any
mandatory prepayment of the Term Loans (x) pursuant to Sections 2.08(b)(i), (ii)
and (iii), five (5) Business Days prior to the date on which such payment is due
and (y) pursuant to Section 2.08(b)(iv) and (x), promptly upon becoming
obligated to make such prepayment. Such notice shall state that the Borrower is
offering to make such mandatory prepayment on a date that is ten (10) Business
Days after the date of such notice (the “Prepayment Date”). Once given, such
notice shall be irrevocable (provided that the Borrower may rescind any notice
of prepayment under Section 2.08(b)(i) if such prepayment would have resulted
from a refinancing or other transaction, which refinancing or other transaction
shall not be consummated or shall otherwise be delayed) and all amounts subject
to such notice shall be due and payable on the Prepayment Date as required by,
but subject to the final sentence of this Section 2.08(b)(ix). Upon receipt by
the Administrative Agent of such notice, the Administrative Agent shall promptly
give notice to each Lender of the prepayment and the Prepayment Date. Each
Lender may (in its sole discretion) elect to decline any such prepayment by
giving notice of such election in writing to the Administrative Agent by 11:00
a.m., Local Time, on the date that is three Business Days prior to the
Prepayment Date. Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Borrower of such election. Any
amount so declined by any Lender shall, at the option of the Borrower, either
(x) be applied to prepay the Term Loans of Lenders not declining such
prepayment, in the manner described in Section 2.08(b)(vi), or (y) be applied by
the Borrower in any manner not inconsistent with this Agreement.
(x)    If for any reason the Revolving Credit Loans outstanding at any time
exceed the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly after demand therefor prepay Revolving Credit Loans in an
aggregate amount equal to such excess.

Section 2.09.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the Lead Arranger Fee
Letter at the times specified therein (the “Administrative Agent Fees”).
(b)    The Borrower agrees to pay on the Closing Date to the Administrative
Agent (i) for the account of each Term B Lender, as compensation for the funding
of such Term B Lender’s Term B Loan a closing fee (the “Term B Closing Fee”) in
an amount equal to 1.00% of the stated principal amount of such Term B Lender’s
Term B Loan made on the Closing Date and (ii) for the account of each Revolving
Credit Lender, as compensation for such Revolving Credit Lender’s Revolving
Credit Commitments, a closing fee (the “Revolving Credit Closing Fee”; the Term
B Closing Fee and the Revolving Credit Closing Fee together, the “Closing Fees”)
set forth in the Lead Arranger Fee Letter. Such Closing Fees will be in all
respects fully earned, due and payable on the Closing Date and non-refundable
and non-creditable thereafter and, in the case of the Term B Closing Fee, shall
be netted against the Term B Loans made by such Term B Lender on the Closing
Date.
(c)    The Borrower shall pay to the Administrative Agent, for the account of
each Revolving Credit Lender in accordance with its pro rata share, a commitment
fee (the “Revolving Commitment Fee”) in an amount equal to 0.50% of the actual
daily amount by which the aggregate Revolving Credit Commitments exceed the
Revolving Credit Loans outstanding for the immediately preceding quarter,


53



--------------------------------------------------------------------------------





subject to adjustments as provided in Section 2.13. The Revolving Commitment Fee
shall accrue at all times during the Availability Period including at any time
during which one or more of the conditions in Section 5.01 is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first date to occur after the
Closing Date, and on the last day of the Availability Period. The Revolving
Commitment Fee shall be calculated quarterly in arrears.
(d)    All Administrative Agent Fees, Closing Fees and Revolving Commitment Fees
shall be paid on the dates due, in immediately available funds. Once paid, none
of the Administrative Agent Fees, Closing Fees and Revolving Commitment Fees
shall be refundable under any circumstances.

Section 2.10.    Interest.
(a)    The Loans comprising each Base Rate Borrowing shall bear interest at a
rate per annum equal to the sum of (i) the greater of (x) the Base Rate and (y)
(I) with respect to Term Loans 2.00% and (II) with respect to Revolving Credit
Loans, 0.00% plus (ii) the Applicable Margin.
(b)    The Loans comprising each Eurodollar Rate Borrowing shall bear interest
for each Interest Period applicable thereto at a rate per annum equal to the sum
of (i) the greater of (x) the Adjusted Eurodollar Rate for such Interest Period
and (y) (I) with respect to Term Loans, 1.00% and (II) and with respect to
Revolving Credit Loans, 0.00% plus (ii) the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fees or other amount payable by the Borrower hereunder is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, to the fullest extent permitted by applicable Laws, after as well as
before judgment, at a rate (the “Default Rate”) per annum equal to (i) in the
case of overdue principal of any Loan, 2.00% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section 2.10 or
(ii) in the case of any other amount, 2.00% plus the rate applicable to Base
Rate Loans as provided in paragraph (a) of this Section 2.10.
(d)    Accrued interest on each Loan shall be payable (before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law) in arrears (i) on each Interest Payment Date for such Loan
and (ii) on the applicable Term Facility Maturity Date or Revolving Credit
Facility Maturity Date, as applicable; provided that (x) interest accrued
pursuant to paragraph (c) of this Section 2.10 (including interest on past due
interest) shall be payable on demand, (y) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (z) in
the event of any conversion of any Eurodollar Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest and fees hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate
(including Base Rate Loans determined by reference to the Adjusted Eurodollar
Rate) shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day); provided that any
Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. The applicable Base Rate, Adjusted
Eurodollar Rate or Eurodollar Base Rate or any fee hereunder shall be determined
by the Administrative Agent, and such determination shall be conclusive and
binding for all purposes absent manifest error.


54



--------------------------------------------------------------------------------






Section 2.11.    Payments Generally; Pro-Rata Treatment; Sharing of Setoffs.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 3.01, 3.04 or 3.05 or otherwise) prior to 2:00
p.m., Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest or fees thereon. All such
payments shall be made to the Administrative Agent to the applicable account
designated to the Borrower by the Administrative Agent, except that payments
pursuant to Sections 3.01, 3.04, 3.05 and 10.04 shall be made directly to the
persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall (subject to
the definition of “Interest Period”) be extended to the next succeeding Business
Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments under the Loan
Documents shall be made in Dollars to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall
(subject to Section 8.02) be applied (i) first, toward payment of interest and
fees then due from the Borrower hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (i) Credit Obligations due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (x) the amount of
such Credit Obligations due and payable to such Lender at such time to (y) the
aggregate amount of the Credit Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Credit Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (ii) Credit Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (x) the amount of such Credit
Obligations owing (but not due and payable) to such Lender at such time to (y)
the aggregate amount of the Credit Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time) of
payment on account of the Credit Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all of the Lenders at such time, then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact and (B)
purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Credit Obligations then due and payable
to the Lenders or owing (but not due and payable) to the Lenders, as the case
may be; provided that:


55



--------------------------------------------------------------------------------





(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section 2.11 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to any Discounted
Voluntary Prepayment under Section 2.08(a)(iii) or to any other payment made by
or on behalf of the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing.
(e)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 p.m. Local Time on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.03 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the


56



--------------------------------------------------------------------------------





Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(f)    A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this Section 2.11 shall be conclusive, absent
manifest error.

Section 2.12.    Incremental Commitments.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request Incremental Commitments in an amount not to exceed the
Incremental Amount from one or more Incremental Lenders (which may include any
existing Lender; provided that no such existing Lender shall be obligated to
provide any such Incremental Commitments unless it so agrees) willing to provide
such Incremental Commitments in their own discretion. Such notice shall set
forth (i) the amount of the Incremental Commitments being requested (which, for
Incremental Commitments comprised of Term B Loan Commitments and Other Term
Loans, shall be in minimum amount of $50,000,000 or, if less, the remaining
Incremental Amount, and in integral multiples of $10,000,000 in excess thereof),
(ii) the date on which such Incremental Commitments are requested to become
effective (the “Increased Amount Date”) and (iii) whether such Incremental
Commitments are to be Term B Loan Commitments, Revolving Credit Commitments or
commitments to make term loans with pricing and/or amortization terms different
from the Term B Loans (“Other Term Loans”).
(b)    The Borrower and each Incremental Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Commitment of such Incremental Lender. Each Incremental
Assumption Agreement shall specify the terms of the applicable Incremental
Commitments; provided that (i) Revolving Credit Commitment Increases shall have
the same terms as the existing Revolving Credit Commitments under this
Agreement, (ii) with respect to Incremental Term Loans, (A) the Other Term Loans
shall rank pari passu in right of payment and of security with (including being
guaranteed by the same Guarantors and being secured on a pari passu basis by the
same Collateral as) the Term B Loans and, except as to pricing, amortization and
final maturity date, shall have (x) the same terms as the Term B Loans or (y)
such other terms as shall be reasonably satisfactory to the Borrower and the
Administrative Agent; provided that with respect to Incremental Term Loans, the
interest rates and amortization schedule shall (subject to the following
criteria) be determined by the Borrower and the Incremental Term Lenders
providing such Incremental Term Loans and, if the initial yield (as determined
by the Administrative Agent as set forth below) on the Other Term Loans exceeds
by more than 50 basis points (the amount of such excess above 50 basis points
being herein referred to as the “Yield Differential”) the interest rate margins
then in effect for outstanding Term Loans (which shall be calculated to be the
sum of (I) the Applicable Margin then in effect for Eurodollar Rate Loans
increased by the amount that any “Eurodollar floor” applicable to such
Eurodollar Rate Loans on such date would exceed the Eurodollar Base Rate that
would be in effect for a three-month Interest Period commencing on such date
plus (II) all upfront or similar fees or original issue discount paid by the
Borrower generally to the Lenders who provided the outstanding Term Loans in the
primary syndication thereof based on an assumed four-year life to maturity),
then the Applicable Margin then in effect for outstanding Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Incremental Term Loans under the Incremental Term Loan Commitment, (B)
the final maturity date of any Other Term Loans shall be no earlier than the
Term B Facility Maturity Date and (C) the Weighted Average Life to Maturity of
any Other Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans. Each of the parties hereto hereby agrees
that, upon the effectiveness of any Incremental Assumption Agreement, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the


57



--------------------------------------------------------------------------------





Incremental Term Loan Commitments evidenced thereby as provided for in Section
10.01. Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto, it being understood that
such Incremental Assumption Agreement may, without the consent of the other
Lenders, effect such amendments to this Agreement or any other Loan Document as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.12. This Section 2.12 shall supersede
any provision of Section 2.11 or Section 10.01 to the contrary.
For purposes of clause (ii)(A) above, the initial yield on any Incremental Term
Loan Commitment shall be determined by the Administrative Agent to be equal to
the sum of (x) the interest rate margin above the Adjusted Eurodollar Rate for
loans under the Incremental Term Loan Commitment that bear interest based on the
Adjusted Eurodollar Rate (which shall be increased by the amount that any
“Eurodollar floor” applicable to such Incremental Term Loans on the date such
Incremental Term Loans are made would exceed the Adjusted Eurodollar Rate that
would be in effect for a three month Interest Period commencing on such date)
and (y) if the Incremental Term Loan Commitment is originally advanced at a
discount or the Lenders making the same receive a fee directly or indirectly
from Holdings or the Borrower for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loan Commitment, being
referred to herein as “OID”), the amount of such OID divided by four.
(c)    Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.12 unless (i) on the date of such
effectiveness, the conditions set forth in Section 5.01(b) shall be satisfied or
waived and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by an Authorized Officer of the Borrower,
(ii) the Administrative Agent shall have received, to the extent required by the
Administrative Agent, customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
Incremental Assumption Agreement and consistent with those delivered on the
Closing Date under Section 5.02 and such additional customary documents and
filings (including amendments to the Security Documents) as the Administrative
Agent may reasonably require to assure that the Incremental Loans and
Incremental Commitments are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Lenders in the applicable
Incremental Assumption Agreement, junior to) the existing Term B Loans and
Revolving Credit Commitments, as applicable, (iii) no Default or Event of
Default shall have occurred and be Continuing or would result therefrom, (iv)
the Senior Secured Leverage Ratio (as established pursuant to a certificate of
an Authorized Officer of the Borrower showing the Senior Secured Leverage Ratio
determined in accordance with Section 7.07 as of the last day of the Fiscal
Quarter most recently ended for which the financial statements required by
Section 6.01(a) or (b), as the case may be, have been (or were required to be)
delivered immediately prior to and after giving effect to the incurrence of
Incremental Loans and Incremental Commitments) is equal to or less than
3.00:1.00 (assuming in the case of any Revolving Credit Commitment Increase that
the entire amount thereof is fully drawn) and (v) there shall have been paid to
the Administrative Agent, for the account of the Administrative Agent and the
Lenders (including any Person becoming a Lender as part of such Incremental
Assumption Agreement on the related Increased Amount Date), as applicable, all
fees and expenses (including reasonable out-of-pocket fees, charges and
disbursements of counsel) that are due and payable on or before the Increased
Amount Date.
(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Loans (other than Other Term Loans) in the form of additional Term B
Loans, when originally made, are included in each Borrowing of outstanding Term
B Loans on a pro-rata basis. Section 3.05 shall not apply to any conversion of
Eurodollar Rate Loans to Base Rate Loans reasonably required by the
Administrative Agent to effect the foregoing. On each Increased Amount Date,
each Lender which is providing an Incremental Commitment (i) shall become


58



--------------------------------------------------------------------------------





a “Lender” for all purposes of this Agreement and the other Loan Documents, (ii)
shall have, as applicable, an Incremental Commitment which shall become
“Commitments” hereunder and (iii) shall make an Incremental Term Loan or provide
a Revolving Credit Commitment Increase to the Borrower in a principal amount
equal to such Incremental Commitment, and such Incremental Loan or Incremental
Commitment shall be a “Loan” or “Commitment” for all purposes of this Agreement
and the other Loan Documents.
(e)    Upon each Revolving Credit Commitment Increase pursuant to this Section,
(i) each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
existing Revolving Credit Lender, if any, and each Incremental Lender, if any,
in each case providing a portion of such Revolving Credit Commitment Increase
and (ii) if, on the date of such Revolving Credit Commitment Increase, there are
any Revolving Credit Loans outstanding, the Administrative Agent shall take
those steps which it deems, in its sole discretion necessary and appropriate to
result in each Revolving Credit Lender having a pro-rata share of the
outstanding Revolving Credit Loans based on each such Revolving Credit Lender’s
pro rata share of the revolving Credit Commitments immediately after giving
effect to such Revolving Credit Commitment Increase; provided that any
prepayment made in connection with the taking of such steps shall be accompanied
by accrued interest on the Revolving Credit Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.05. The Administrative Agent
and the Lenders hereby agree that the minimum borrowing, pro-rata borrowing and
pro-rata payment requirements contained elsewhere in this Agreement shall not
apply to any transaction that may be effected pursuant to the immediately
preceding sentence.

Section 2.13.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and “Required
Revolving Lenders” and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.09 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro-rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise


59



--------------------------------------------------------------------------------





directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made at a time when the conditions set forth in Section 5.01 were satisfied
or waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro-rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro-rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(iii)    Fees. Such Defaulting Lender shall not be entitled to receive any
Revolving Commitment Fee pursuant to Section 2.09(c) for any period during which
such Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in their sole discretion in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be held on a pro-rata basis by the Lenders in accordance with their
percentages (carried out to the ninth decimal place) of the applicable Facility,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.14.    Refinancing Debt.
(a)    The Borrower may, subject to consent from the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), from time to time, add
one or more new term loan facilities or one or more additional series of senior
or junior secured or unsecured notes (“Refinancing Debt”) pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower, to refinance all or any portion of the Term Loans then outstanding
under this Agreement (which for purposes of this Section 2.14 will be deemed to
include any then outstanding Other Term Loans) pursuant to a Refinancing
Amendment; provided that such Refinancing Debt: (A) will rank pari passu or
junior in right of payment and in respect of lien priority with the other Loans
hereunder; (B) will have such pricing, prepayment and optional redemption terms
as may be agreed by the Borrower and the applicable Lenders thereof; (C) will
have other terms and conditions (other than pricing, prepayment and optional
redemption terms and terms and conditions applicable only after the latest then
applicable Term Facility Maturity Date) substantially identical to or, taken as
a whole, no more favorable to the Lenders providing such Refinancing Debt than
those applicable to the Term Loans being refinanced (provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
in good faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in this clause (C),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Borrower of
its objection during such five (5) Business Day


60



--------------------------------------------------------------------------------





period); (D) will have a maturity date that is not prior to the Term Facility
Maturity Date of, and will have a Weighted Average Life to Maturity that is not
shorter than, the Term Loans being refinanced; (E) any mandatory prepayment of
any Refinancing Debt that comprises junior lien (to the Term Loans) or unsecured
notes or loans may not be made; (F) any mandatory prepayment of any Refinancing
Debt that is secured on a pari passu first lien basis (with the Term Loans) may
only be made pro-rata with the Term Loans (unless the Refinancing Lenders agree
to a lesser portion of, or a lower priority with respect to, such mandatory
prepayment); and (G) the proceeds of such Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the prepayment of
outstanding Term Loans pursuant to Section 2.08(b) on a dollar-for-dollar basis;
and provided, further, that the terms and conditions applicable to such
Refinancing Debt may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Refinancing Lenders thereof and applicable only during periods after (1) the
Latest Maturity Date in respect of the Facilities that is in effect on the date
such Refinancing Debt is issued, incurred or obtained or (2) all Facilities
other than such Refinancing Debt shall have been paid in full.
(b)    The Borrower shall make any request for Refinancing Debt pursuant to a
written notice to the Administrative Agent specifying in reasonable detail the
proposed terms thereof. Subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld or delayed), the Borrower may
invite Lenders and/or additional Eligible Assignees to become lenders in respect
of such Refinancing Debt (lenders providing Refinancing Debt, “Refinancing
Lenders”) pursuant to, if applicable, a joinder agreement in form and substance
satisfactory to the Administrative Agent.
(c)    Notwithstanding the foregoing, no Refinancing Amendment shall become
effective (the “Refinancing Effective Date”) under this Section 2.14 unless (i)
on the date of such effectiveness, the conditions set forth in Section 5.01(b)
shall be satisfied or waived and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of the Borrower, (ii) the Administrative Agent shall have received, to the
extent required by the Administrative Agent, customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant joinder agreement (if applicable) and consistent with
those delivered on the Closing Date under Section 5.02 and, if such Refinancing
Debt is secured, such additional customary documents and filings (including
amendments to the Security Documents) as the Administrative Agent may reasonably
require to assure that the Refinancing Debt is secured by the Collateral ratably
with (or, to the extent agreed by the applicable Refinancing Lenders in the
applicable joinder agreement, junior to) the existing Term Loans, (iii) no
Default or Event of Default shall have occurred and be Continuing or would
result therefrom and (iv) there shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Refinancing Lenders,
as applicable, all fees and expenses (including reasonable out-of-pocket fees,
charges and disbursements of counsel) that are due and payable on or before the
Refinancing Effective Date.
(d)    Each class of Refinancing Debt incurred under this Section 2.14 shall be
in an aggregate principal amount that is (i) (x) not less than $50,000,000 and
(y) an integral multiple of $10,000,000 in excess thereof or (ii) equal to the
entire remaining principal amount of the Term Loans then outstanding.
(e)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Debt incurred pursuant
thereto (including the addition of such Refinancing Debt as separate
“Facilities” hereunder and treated in a manner consistent with the Facilities
being refinanced, including, without limitation, for purposes of prepayments and
voting). Any Refinancing Amendment may, without the consent of any Person other
than the Borrower, the


61



--------------------------------------------------------------------------------





Administrative Agent and the Lenders providing such Refinancing Debt, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. This Section 2.14
shall supersede any provision of Section 2.11 or Section 10.01 to the contrary.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or a Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below and applicable Laws.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding Taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue Code
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance


62



--------------------------------------------------------------------------------





with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Without limiting the provisions of Section 3.01(a) or Section 3.01(b)
above: Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.
(ii)    Without limiting the provisions of Section 3.01(a), Section 3.01(b) or
Section 3.01(c)(i), each Lender shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor, (x)
the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.


63



--------------------------------------------------------------------------------





(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E or Form
W-8BEN (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E or Form W-8BEN (as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)


64



--------------------------------------------------------------------------------





(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or
Form W-8BEN (as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.


65



--------------------------------------------------------------------------------





(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

Section 3.02.    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Base Rate, or to
determine or charge interest rates based upon the Eurodollar Base Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Base Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Base Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Base Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Base Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurodollar Base Rate. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

Section 3.03.    Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (i)


66



--------------------------------------------------------------------------------





Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Base Rate component of
the Base Rate, the utilization of the Eurodollar Base Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04.    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender (or its Lending Office) or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines in good faith that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender, as the case may be, such


67



--------------------------------------------------------------------------------





additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.
(d)    Delays in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 3.05.     Compensation for Losses. In the event of:
(i)    the payment of any principal of any Eurodollar Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default);
(ii)    the conversion of any Eurodollar Rate Loan other than on the last day of
the Interest Period applicable thereto;
(iii)    the failure to borrow, convert, continue or prepay any Eurodollar Rate
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under this Agreement and is revoked in
accordance therewith); or
(iv)    any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 10.14;
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.
In the case of a Eurodollar Rate Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted Eurodollar Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
London interbank eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 3.05 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


68



--------------------------------------------------------------------------------






Section 3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay, upon request, all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.14.

Section 3.07.    Survival. Each party’s obligations under this Article III shall
survive termination of the Commitments of all the Lenders, repayment of all
other Obligations hereunder and resignation of the Administrative Agent.

Section 3.08.    LIBOR Amendment. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or
(c)    new syndicated loans have started to adopt a new benchmark interest rate,
then, in the case of clauses (a) and (b), promptly after such determination, the
Administrative Agent shall notify the Borrower and the Lenders (a “LIBOR
Successor Notice”), or in the case of clause (c), the Administrative Agent may,
but shall not be obligated to, provide a LIBOR Successor Notice to the Borrower
and the Lenders, and


in each of the cases described in the foregoing clauses (a)-(c), this Agreement
may be amended to replace LIBOR with an alternate rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) jointly selected by the Administrative Agent and the Borrower with the
consent of the Required Lenders (which shall be deemed to be granted if the
Administrative Agent posts a copy of such proposed amendment to Lenders and does
not receive, within five Business Days thereafter, written notice


69



--------------------------------------------------------------------------------





from Lenders comprising the Required Lenders stating that such Required Lenders
object to such amendment).


Any rate adopted as provided above is referred to as the “LIBOR Successor Rate”.
Any such amendment pursuant to this Section 3.08 shall include such conforming
changes to the definition of Base Rate, Eurodollar Base Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate to reflect the adoption of
the LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice,
provided that to the extent that the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, the Administrative Agent shall administer such LIBOR Successor Rate in a
manner determined by the Administrative Agent in consultation with the Borrower.
If a LIBOR Successor Notice has been given and no LIBOR Successor Rate has been
determined, the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), Base Rate shall apply, without
giving effect to clause (iii) of the definition of Base Rate. Notwithstanding
anything else herein, any definition of LIBOR Successor Rate shall provide that
in no event shall such LIBOR Successor Rate be less than zero for purposes of
this Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, each of the Borrower and Holdings represents and
warrants to each Lender that each of the following statements is true and
correct:

Section 4.01.    Organization and Qualification. Each of the Loan Parties is
(a) duly organized or formed, validly existing and, to the extent applicable, in
good standing under the laws of its jurisdiction of organization as identified
on Schedule 4.01 and (b) is qualified to do business and is in good standing in
every jurisdiction where its assets are located and wherever necessary to carry
out its business and operations, except, in the case of this clause (b), in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not be reasonably expected to have, a Material Adverse Effect.

Section 4.02.    Due Authorization. The execution, delivery and performance of
the Loan Documents have been duly authorized by all necessary action on the part
of each Loan Party that is a party thereto, and on the part of the respective
shareholders, members or other equity security holders of each Loan Party, and
each Loan Party has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

Section 4.03.    Equity Interests and Ownership; Status.
(a)    Schedule 4.03 correctly sets forth as of the Closing Date the ownership
interest of Holdings and the Restricted Subsidiaries in their respective
Subsidiaries. Except as set forth on Schedule 4.03, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which any Loan Party (other than Holdings) is a party requiring, and there is
no membership interest or other Equity Interests of any Loan Party (other than
Holdings) outstanding which upon conversion, exchange or exercise would require,
the issuance by any Loan Party of any additional membership interests or other
Equity Interests of any Loan Party (other than Holdings) or other Securities
convertible into or exchangeable or exercisable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity


70



--------------------------------------------------------------------------------





Interests of any Loan Party (other than Holdings), and no securities or
obligations evidencing any such rights are authorized, issued or outstanding.
(b)    All the legal requirements of the Luxembourg law of 31 May 1999, as
amended, regarding the domiciliation companies have been complied with by the
Borrower. The “centre of main interests” (as that term is used in the Insolvency
Regulation) of the Borrower is in the Grand Duchy of Luxembourg, and the
Borrower does not have any “establishment” (as that term is used in the
Insolvency Regulation) outside the Grand Duchy of Luxembourg.

Section 4.04.    No Conflict. The execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
shall not (a) violate (i) any provision of any law, statute, ordinance, rule,
regulation, or code applicable to any Loan Party, (ii) any of the Organizational
Documents of any Loan Party or (iii) any order, judgment, injunction or decree
of any court or other agency of government binding on any Loan Party; (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of any Loan Party
except to the extent such conflict, breach or default would not reasonably be
expected to have a Material Adverse Effect; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Loan Party (other than any Liens created under any of the Loan Documents in
favor of the Collateral Agent on behalf of the Secured Parties); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of any Loan Party, except for such
approvals or consents which have been obtained and except for any such approvals
or consents the failure of which to obtain shall not have a Material Adverse
Effect.

Section 4.05.    Governmental Consents. The execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
shall not require any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority (other than any
filings or reports required under the securities laws) except as otherwise set
forth in the Loan Documents and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to the Collateral Agent for
filing and/or recordation. Holdings and each Restricted Subsidiary has all
consents, permits, approvals and licenses of each Governmental Authority
necessary in connection with the operation and performance of its Core Business
Activities, except in each case as would not reasonably be expected to result in
a Material Adverse Effect.

Section 4.06.    Binding Obligation. Each Loan Document has been duly executed
and delivered by each Loan Party that is a party to such Loan Document and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability.

Section 4.07.    Financial Statements. The Historical Financial Statements
delivered to the Administrative Agent and the Lead Arranger fairly present in
all material respects on a Consolidated basis the assets, liabilities and
financial position of Holdings (and its Subsidiaries on a Consolidated basis) as
at such dates, and the results of the operations and changes of financial
position for the periods then ended (other than customary year-end adjustments
for unaudited financial statements and the absence of footnotes). All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. Such financial statements show all
Material Indebtedness and other material liabilities, direct or contingent, of
Holdings (and its Subsidiaries on a Consolidated basis) as of the date


71



--------------------------------------------------------------------------------





thereof, including material liabilities for taxes and material commitments, in
each case, to the extent required to be disclosed under GAAP.

Section 4.08.    No Material Adverse Change. Since December 31, 2017, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

Section 4.09.    Tax Returns and Payments.
(a)    Each of Holdings and each Restricted Subsidiary has duly and timely filed
or caused to be duly and timely filed all material Tax returns required by
applicable Law to be filed, and has timely paid all material amount of Taxes,
assessments and governmental charges or levies upon it or its property, income,
profits and assets which are due and payable (including in its capacity as a
withholding agent), whether or not shown on a Tax return, except for (i) those
that are being diligently contested in good faith by appropriate proceedings and
for which Holdings or the relevant Restricted Subsidiary shall have set aside on
its books adequate reserves in accordance with GAAP or (ii) where the failure
would not reasonably be expected to result in a Material Adverse Effect. No
Authorized Officer has knowledge of any proposed Tax assessment against Holdings
or any Restricted Subsidiary that would, if made, have a Material Adverse
Effect.
(b)    Interest payments on the Loans will be treated entirely as “income from
sources without the United States” (within the meaning of section 862 of the
Internal Revenue Code) for U.S. federal income tax purposes.

Section 4.10.    Environmental Matters. None of the Loan Parties nor any of
their respective Complexes or operations is subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Release that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties has received any request for information under
Section 104 of CERCLA (42 U.S.C. § 9604) or any comparable state law. To the
knowledge of any Authorized Officer of any Loan Party, there are no conditions,
occurrences, or Releases which would reasonably be expected to form the basis of
an Environmental Claim against such Loan Party that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. None
of the Loan Parties nor, to the knowledge of any Authorized Officer of any Loan
Party, any predecessor of any Loan Party has filed any notice under any
Environmental Law indicating past or present treatment at any Complex of
hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any state
equivalent. To the knowledge of any Authorized Officer of any Loan Party,
compliance with all current or reasonably foreseeable future requirements
pursuant to or under Environmental Laws could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. To the
knowledge of any Authorized Officer of any Loan Party, no event or condition has
occurred or is occurring with respect to any Loan Party relating to any
Environmental Law or any Release of Hazardous Materials which individually or in
the aggregate has had, or would reasonably be expected to have, a Material
Adverse Effect. No Lien imposed pursuant to any Environmental Law has attached
to any Collateral and, to the knowledge of each Loan Party, no conditions exist
that would reasonably be expected to result in the imposition of such a Lien on
any Collateral.

Section 4.11.    Governmental Regulation. None of Holdings nor any Restricted
Subsidiary is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. None of
the Loan Parties is a “registered investment company” or a company “controlled”
by a “registered investment company” or a “principal


72



--------------------------------------------------------------------------------





underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

Section 4.12.    Employee Matters. None of the Loan Parties is engaged in any
unfair labor practice that would reasonably be expected to have a Material
Adverse Effect. There is (a) no unfair labor practice complaint pending against
Holdings or any Restricted Subsidiary, or to the knowledge of any Authorized
Officer of Holdings or any Restricted Subsidiary, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Holdings or any Restricted Subsidiary or to the knowledge of
any Authorized Officer of Holdings or any Restricted Subsidiary, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Holdings or any Restricted Subsidiary and (c) to the knowledge of any
Authorized Officer of Holdings or any Restricted Subsidiary, no union
representation question existing with respect to the employees of Holdings or
any Restricted Subsidiary and, to the knowledge of any Authorized Officer of
Holdings or any Restricted Subsidiary, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

Section 4.13.    ERISA.
(a)    Except as could not reasonably be expected to result in a Material
Adverse Effect, each Employee Benefit Plan (including, to the knowledge of
Holdings or any Restricted Subsidiary, any Multiemployer Plan) is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder except for any required amendments for
which the remedial amendment period as defined in Section 401(b) or other
applicable provision of the Internal Revenue Code has not yet expired and except
where a failure to so comply would not reasonably be expected to have a Material
Adverse Effect;
(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, no Pension Plan has been terminated, nor is any Pension Plan in
“at-risk” status pursuant to Section 303 of ERISA, nor has any funding waiver
from the Internal Revenue Service been received or requested with respect to any
Pension Plan sponsored by Holdings, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan sponsored by Holdings; and
(c)    Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither Holdings nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Internal Revenue Code, (B) incurred any liability
to the PBGC which remains outstanding other than the payment of premiums and
there are no premium payments which are due and unpaid, (C) failed to make a
required contribution or payment to a Multiemployer Plan, or (D) failed to make
a required payment under Section 412 of the Internal Revenue Code.

Section 4.14.    Margin Stock. None of the Loan Parties is engaged or will
engage, principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, or extending credit for the purpose of
purchasing or carrying any Margin Stock. No proceeds of the Loans will be used
directly or indirectly, to purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
Indebtedness originally incurred for such purpose in a manner that would violate
Regulation T, Regulation U or Regulation X. Following the application of the
proceeds of any Term Loan, not more than 25% of the value of the assets (either
of the Borrower only or of Holdings and its Restricted Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02


73



--------------------------------------------------------------------------------





or Section 7.08 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be Margin
Stock.

Section 4.15.    Solvency. The Borrower is, and the Loan Parties taken as a
whole are, and, upon the incurrence of any Obligation by any Loan Party on any
date on which this representation and warranty is made, shall be, Solvent.

Section 4.16.    Disclosure. The representations and warranties of the Loan
Parties contained in any Loan Document and in the other documents, certificates
or written statements furnished to any Agent or Lender by or on behalf of
Holdings or any Restricted Subsidiary and for use in connection with the
transactions contemplated hereby, taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact (known to any
Authorized Officer of any Loan Party, in the case of any document not furnished
by any of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information prepared by Holdings
or any other Loan Party and provided to the Lenders are based upon good faith
estimates and assumptions believed by Holdings or such Loan Party to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known to any Authorized Officer
of any Loan Party (other than matters of a general economic nature) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

Section 4.17.    Patriot Act; Anti-Corruption. To the extent applicable, each of
the Borrower and its Subsidiaries is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Patriot Act. The Borrower, its
Subsidiaries and their respective directors, and officers, and, to the knowledge
of the Borrower, employees and the agents of the Borrower and its Subsidiaries,
are in compliance with the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (the “FCPA”) and any other applicable
anti-corruption law in all material respects. The Borrower and its Subsidiaries
have instituted policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with the FCPA, any other applicable anti-corruption laws, and
Sanctions. No part of the proceeds of the Loans shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA. None of the
Borrower, its Subsidiaries, or any of their directors, or officers, and, to the
knowledge of the Borrower, any employee, agent or affiliate of the Borrower or
any of its Subsidiaries (a) is a Sanctioned Person, (b) has knowingly engaged
in, or is now knowingly engaged in any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is or was, or whose government is or was, the subject of Sanctions, (c) has more
than 10% of its assets located in Sanctioned Persons or (d) derives more than
10% of its revenues from investments in, or transactions with, Sanctioned
Persons. No proceeds of any Loan will be used to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person.

Section 4.18.    Security Documents. The Security Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds and products thereof. In the case of the Pledged Equity (as
defined in the Security Agreement), when certificates representing such Pledged
Equity are delivered to the Collateral


74



--------------------------------------------------------------------------------





Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings to be specified on the
relevant schedule(s) to the Security Agreement in appropriate form are filed in
the offices to be specified on such schedule(s), the Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity, Liens permitted by Section 7.02).

Section 4.19.    Adverse Proceedings; Compliance with Law. There are no Adverse
Proceedings, individually or in the aggregate, that could reasonably be expected
to have a Material Adverse Effect. None of the Loan Parties (a) is in violation
of any applicable Laws that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect or (b) is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

Section 4.20.    Properties. Each of Holdings and the Restricted Subsidiaries
has (i) good, sufficient and legal title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in intellectual property) and (iv) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in their respective financial statements referred to in Section
4.07, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens
(other than Permitted Liens).

Section 4.21.    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE V
CONDITIONS OF LENDING
The obligations of the Lenders to make Loans are subject to the satisfaction or
waiver (in accordance with Section 10.01 hereof) of the following conditions:

Section 5.01.    All Borrowings. On the date of each Borrowing:
(a)    The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03.
(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects (unless such representation or
warranty is qualified by materiality or Material Adverse Effect, in which case
it shall be true and correct) as of such date, as applicable, with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty is qualified by
materiality or Material Adverse Effect, in which case it shall be true and
correct) as of such earlier date).
(c)    At the time of and immediately after such Borrowing, no Event of Default
or Default shall have occurred and be Continuing or would result therefrom.


75



--------------------------------------------------------------------------------





(d)    Each such Borrowing shall be deemed to constitute a representation and
warranty by the Borrower and the other Loan Parties on the date of such
Borrowing, as to the matters specified in paragraphs (b) and (c) of this Section
5.01.

Section 5.02.    First Borrowing. The obligations of the Lenders to make Loans
on the Closing Date are subject to the satisfaction or waiver (in accordance
with Section 10.01 hereof) of the following conditions:
(a)    Credit Agreement; Notes. The Administrative Agent shall have received a
fully executed counterpart of this Agreement, duly executed and delivered by the
Borrower, each Lender and the Administrative Agent; and (ii) there shall have
been delivered to the Administrative Agent, for the account of each of the
Lenders that has requested the same, the appropriate Notes executed by the
Borrower, in the amount, maturity and as otherwise provided herein.
(b)    Officer’s Certificates. The Administrative Agent shall have received (i)
a certificate, dated the Closing Date and signed on behalf of the Borrower by an
Authorized Officer, certifying on behalf of the Borrower that all of the
conditions in Sections 5.01(b) and (c) and 5.02(e) and (f) have been (or with
the funding of the Loans on the Closing Date will be concurrently) satisfied on
such date and (ii) a certificate, dated the Closing Date and signed on behalf of
the Borrower by an Authorized Officer, certifying on behalf of the Borrower (A)
in reasonable detail, the aggregate Available Amount accumulated pursuant to
clause (a)(x) of the definition thereof and (B) the aggregate amount of
Restricted Junior Payments available in connection with the Permitted Share
Buyback pursuant to Section 7.04(g).
(c)    Opinions of Counsel. The Administrative Agent shall have received (i)
from Paul Hastings LLP, special counsel to the Loan Parties, (ii) from Gregory
Ritts, general counsel to Holdings and (iii) from NautaDutilh Avocats Luxembourg
S.à r.l., special local counsel to Holdings and the Borrower, an opinion in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the Administrative Agent and the Lenders and dated the Closing Date and covering
such matters as the Administrative Agent shall reasonably require.
(d)    Organizational Documents; Proceedings; etc.
(i)    The Administrative Agent shall have received a certificate from each Loan
Party, dated the Closing Date, signed by the chairman of the board, the chief
executive officer, the chief financial officer, the president, any vice
president, secretary or manager of such Loan Party, together with copies of the
Organizational Documents, as applicable, of such Loan Party and the resolutions
of such Loan Party referred to in such certificate, and each of the foregoing
shall be in form and substance reasonably acceptable to the Administrative
Agent.
(ii)    All corporate or limited liability company or similar proceedings and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including records of corporate or limited liability
company or similar proceedings, governmental approvals, good standing
certificates and bring down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
limited liability company or similar authority or Governmental Authorities.


76



--------------------------------------------------------------------------------





(e)    Approvals. All necessary governmental (domestic and foreign) and material
third party approvals and/or consents in connection with the Transactions and
the granting of Liens under the Loan Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transactions. On the Closing Date, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or threatened against
Holdings or any Restricted Subsidiary which has had, or could reasonably be
expected to have, a Material Adverse Effect.
(f)    Litigation. There shall be no actions, suits or proceedings pending or
threatened against Holdings or any Restricted Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect.
(g)    Guaranty. Each Guarantor shall have duly authorized, executed and
delivered the Guaranty in the form of Exhibit I (as amended, modified and/or
supplemented from time to time, the “Guaranty”), and the Guaranty shall be in
full force and effect.
(h)    Fees, etc. Subject to Section 10.04(a), the Borrower shall have paid to
the Administrative Agent (and its relevant affiliates), the Collateral Agent,
the Lead Arranger, the Syndication Agent or the Lenders all costs, fees and
expenses (including reasonable legal fees and expenses) and other compensation
contemplated hereby payable to the Administrative Agent, the Collateral Agent,
the Lead Arranger, the Syndication Agent or the Lenders to the extent then due
(including pursuant to the Engagement Letter, the Lead Arranger Fee Letter, the
Syndication Agent Fee Letter and Section 2.09(b)).
(i)    Security Agreement. Each Loan Party shall have duly authorized, executed
and delivered (a) the Pledge and Security Agreement in the form of Exhibit L (as
amended, modified, restated and/or supplemented from time to time, the “Security
Agreement”) covering all of such Loan Party’s Security Agreement Collateral and
(b) each other Security Document to which it is a party, together with:
(i)    proper financing statements (Form UCC-1 or the equivalent) for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the foregoing Security
Documents; and
(ii)    certified copies of requests for information or copies (Form UCC-11 or
the equivalent) or reports as of a recent date, listing all effective financing
statements that name each Loan Party as debtor and that are filed in the
jurisdictions referred to in clause (i) above, together with copies of such
other financing statements that name each Loan Party as debtor and such other
Lien searches as may be reasonably required by the Collateral Agent (none of
which shall cover any of the Collateral except (x) to the extent evidencing
Permitted Liens or (y) those in respect of which the Collateral Agent shall have
received termination statements (Form UCC-3 or the equivalent) or such other
termination statements as shall be required by local Law fully executed for
filing).
(j)    Financial Statements. The Administrative Agent shall have received true
and correct copies of the financial statements referred to in Section 6.01.
(k)    Insurance. The Administrative Agent shall have received evidence that all
property and liability insurance required to be maintained pursuant to Section
6.04 has been obtained and is in effect and that the Collateral Agent has been
named as an additional insured and/or as loss payee, as applicable, as its
interest may appear, under each insurance policy with respect to such insurance.


77



--------------------------------------------------------------------------------





(l)    Solvency Certificates. The Administrative Agent shall have received from
the manager of the Borrower (i) a certificate attesting to and demonstrating
that each of the Borrower, individually, and the Loan Parties, taken as a whole,
is Solvent and would be Solvent immediately before and after giving effect to
the Transactions, substantially in the form of Exhibit M and (ii) with respect
to the Borrower, an electronic copy of the excerpt (extrait) issued by the
Luxembourg Trade and Companies Register (Registre de commerce et des sociétés,
Luxembourg) and an electronic copy of the certificate of non-inscription of
judicial decision (certificat de non-inscription d’une décision judiciaire)
issued by the Luxembourg Trade and Companies Register (Registre de commerce et
des sociétés, Luxembourg).
(m)    Refinancing. The Administrative Agent shall have received all documents
or instruments necessary to release all Liens securing the Existing Credit
Facility, including, without limitation, “pay-off” letters in form and substance
reasonably satisfactory to the Administrative Agent in connection with the
repayment and termination of the Existing Credit Facility (such repayment,
termination and Lien release, the “Refinancing”).
(n)    Shareholder’s Register. The Administrative Agent shall have received a
copy of the shareholder’s register of each of the Borrower and Holdings prior to
the registration of the Luxembourg Security Agreements.
Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required hereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

ARTICLE VI
AFFIRMATIVE COVENANTS
Each of the Borrower and Holdings covenants and agrees that, until payment in
full of all Obligations (other than (x) obligations under Hedge Agreements not
yet due and payable and (y) contingent indemnification obligations not yet due
and payable), it shall, and shall cause each Restricted Subsidiary to:

Section 6.01.    Financial Statements and Other Reports. In the case of the
Borrower, deliver to the Administrative Agent (which shall furnish to each
Lender):
(a)    Quarterly Financial Statements. As soon as available, and in any event no
later than five (5) days after the date on which Holdings is required, under the
Exchange Act, to file its Quarterly Report on Form 10-Q with the SEC, commencing
with the Fiscal Quarter in which the Closing Date occurs, the Consolidated
balance sheets of Holdings and its Subsidiaries as at the end of such Fiscal
Quarter and the related Consolidated statements of operations and comprehensive
income, equity and cash flows of Holdings and its Subsidiaries for such Fiscal
Quarter and for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter (together with, if applicable, reconciliation
statements eliminating the financial information pertaining to Unrestricted
Subsidiaries), setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto (it being understood and agreed that the
delivery by Holdings of its Quarterly Report on Form 10-Q with the SEC within
the time period described in this clause (a) (together with, if applicable,
reconciliation statements eliminating the financial information pertaining to
Unrestricted Subsidiaries) shall satisfy the requirements of this clause (a));


78



--------------------------------------------------------------------------------





(b)    Annual Financial Statements. As soon as available, and in any event no
later than five (5) days after the date on which Holdings is required, under the
Exchange Act, to file its Annual Report on Form 10-K with the SEC, commencing
with the Fiscal Year in which the Closing Date occurs, (i) the Consolidated
balance sheets of Holdings and its Consolidated Subsidiaries as at the end of
such Fiscal Year and the related Consolidated statements of operations and
comprehensive income, equity and cash flows of Holdings and its Subsidiaries for
such Fiscal Year (together with, if applicable, reconciliation statements
eliminating the financial information pertaining to Unrestricted Subsidiaries),
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such Consolidated financial statements a report thereon of independent
certified public accountants of recognized national standing selected by
Holdings, which opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (it being understood and agreed that the delivery by Holdings of its
Annual Report on Form 10-K with the SEC within the time period described in this
clause (b) (together with, if applicable, reconciliation statements eliminating
the financial information pertaining to Unrestricted Subsidiaries) accompanied
by a report of independent accountants satisfying the requirements of clause
(b)(ii) shall satisfy the requirements of this clause (b));
(c)    Projections. As soon as possible, and in any event no later than fourteen
(14) days following the delivery of the annual financial statements delivered
pursuant to Section 6.01(b) (and, with respect to the Fiscal Year ending
December 31, 2018, no later than May 1, 2018), a detailed Consolidated budget
for the following Fiscal Year shown on a quarterly basis (including a projected
Consolidated balance sheet of Holdings and the Restricted Subsidiaries as of the
end of the following Fiscal Year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto and
projected covenant compliance levels) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of an Authorized
Officer of the Borrower stating that such Projections are based on reasonable
estimates, information and assumptions at the time prepared;
(d)    Compliance Certificate. Together with each delivery of financial
statements pursuant to Sections 6.01(a) and 6.01(b), a duly executed and
completed Compliance Certificate;
(e)    Notice of Certain Events. Promptly upon any Authorized Officer of any
Loan Party obtaining knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to any Loan Party
with respect thereto; (ii) of any condition or event that constitutes a
“Default” or “Event of Default” under any Material Indebtedness or that notice
has been given to any party thereunder with respect thereto; (iii) that any
Person has given any notice to any Loan Party or any Restricted Subsidiary or
taken any other action with respect to any event or condition set forth in
Section 8.01; or (iv) of the occurrence of any event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
a certificate of an Authorized Officer of the Borrower specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action the Borrower
has taken, is taking and proposes to take with respect thereto;
(f)    Notice of Litigation. Promptly upon any Authorized Officer of any Loan
Party obtaining knowledge of (i) any Adverse Proceeding not previously disclosed
in writing by the Borrower to the Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the


79



--------------------------------------------------------------------------------





transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document, a written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters;
(g)    ERISA. Promptly upon any Authorized Officer of any Loan Party obtaining
knowledge of the occurrence of or forthcoming occurrence of any ERISA Event
which could reasonably be expected to result in a Material Adverse Effect, a
written notice specifying the nature thereof, and copies of such documentation
related thereto as may be reasonably available to Holdings or any Restricted
Subsidiary to enable the Lenders and their counsel to evaluate such matter;
(h)    Information Regarding Collateral. The Borrower shall furnish to the
Collateral Agent ten (10) days prior written notice of any change (A) in any
Loan Party’s corporate (or equivalent) name, (B) in any Loan Party’s identity or
corporate (or equivalent) structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in any Loan Party’s state organizational identification
number (or equivalent), in each case, together with supporting documentation as
reasonably requested by the Administrative Agent; provided that solely with
respect to a transaction permitted under Section 7.08(a), no such notice shall
be required. The Borrower agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Security Documents;
(i)    Management Letters. Promptly after the receipt thereof by Holdings or any
Restricted Subsidiary, a copy of any “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto;
(j)    Contractual Obligations. Promptly upon any Authorized Officer of any Loan
Party obtaining knowledge of any condition or event that constitutes a default
or an event of default under any Contractual Obligation arising from agreements
relating to Material Indebtedness, or that notice has been given to any Loan
Party with respect thereto, a certificate of an Authorized Officer of the
Borrower specifying the nature and period of existence of such condition or
event and the nature of such claimed default or event of default, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto; provided that no such certificate shall be required with respect to any
such default or event of default to the extent that such default or event of
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;
(k)    Credit Ratings. Prompt written notice of any change in the corporate
rating of the Borrower by S&P, in the corporate family rating of the Borrower by
Moody’s or in the ratings of the Term Loans by either S&P or Moody’s, or any
notice from either such agency indicating its intent to effect such a change or
to place the Borrower on a “CreditWatch” or “WatchList” or any similar list, in
each case with negative implications, or its cessation of, or its intent to
cease, rating the Borrower; and
(l)    Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Loan Parties to their respective security holders
acting in such capacity, (B) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any Loan Party with
any securities exchange or with the SEC or any similar Governmental Authority
and (C) all press releases and other statements made available generally by any
Loan Party to the public, in each case, concerning material developments in the
business of any Loan Party and (ii) such other information and data with respect
to the operations, business


80



--------------------------------------------------------------------------------





affairs and financial condition of Holdings and the Restricted Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or the
Required Lenders.
Documents required to be delivered pursuant to Section 6.01(a), (b) or (l)(i)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which such documents are posted on the
Borrower’s behalf on an internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial or
third-party website); provided that the Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents.
The Loan Parties and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Loan Parties or their securities) and, if
documents or notices required to be delivered pursuant to this Section 6.01 or
otherwise are being distributed through the Platform, any document or notice
that the Borrower has indicated contains Non-Public Information shall not be
posted on that portion of the Platform designated for such public-side Lenders.
The Borrower agrees to clearly designate all Information provided to the
Administrative Agent by or on behalf of the Loan Parties which is suitable to
make available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 6.01 contains Non-Public
Information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material Non-Public Information with respect to the Loan Parties and
their respective securities.

Section 6.02.    Existence. Except as otherwise permitted under Section 7.08, at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business; provided
that no Loan Party (other than Holdings and the Borrower with respect to
existence) or any of the Restricted Subsidiaries shall be required to preserve
any such existence, right or franchise, licenses and permits if such Person’s
board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person and that the loss thereof would not be materially adverse to such
Person or to the Lenders.

Section 6.03.    Payment of Taxes and Claims. Pay and discharge as the same
shall be due and payable all of its obligations and liabilities, including (i)
all liabilities for Taxes, assessments and governmental charges or levies upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and (ii)
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such Tax, assessment,
governmental charge, levy or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted,
so long as (i) (a) adequate reserve or other appropriate provision, as shall be
required in conformity with GAAP, shall have been made therefor and (b) in the
case of a Tax, assessment, governmental charge, levy or a claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax, assessment, governmental charge, levy or claim, or (ii) the
failure to pay such Tax, assessment, governmental charge, levy or claim could
not reasonably be expected to have a Material Adverse Effect.


81



--------------------------------------------------------------------------------






Section 6.04.    Insurance. Maintain or cause to be maintained, with financially
sound and reputable insurers, such public liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as are customary for such Persons. The
Borrower shall use its commercially reasonable efforts to ensure that all such
insurance (i) provides that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof and
(ii) names the Collateral Agent as additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable.

Section 6.05.    Books and Records; Inspections. Maintain proper books of record
and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities. Each Loan Party shall, and shall cause
each of its Restricted Subsidiaries to, permit any authorized representatives
designated by any Lender to visit and inspect any of the properties of any Loan
Party and any of its Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested. No more than
one such inspection shall be made in any Fiscal Year at the Borrower’s expense;
provided that if an Event of Default exists, there shall be no limit on the
number of such inspections that may occur, and such inspections, copying and
auditing shall be at the Borrower’s sole cost and expense.

Section 6.06.    Earnings Calls. Holdings shall conduct a quarterly “earnings
call” in the ordinary course of business.

Section 6.07.    Compliance with Laws.
(a)    Comply, and cause all other Persons, if any, on or occupying any
Complexes to comply, with the requirements of all applicable Laws, rules,
regulations and orders of any Governmental Authority, noncompliance with which
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    Maintain in effect policies and procedures designed to ensure material
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with the FCPA, any other applicable
anti-corruption laws and Sanctions.

Section 6.08.    Environmental. Promptly take any and all commercially
reasonable actions to (i) cure any violation of applicable Environmental Laws by
any Loan Party or the Restricted Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (ii)
respond to any Environmental Claim against any Loan Party or any Restricted
Subsidiary where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) discharge
any obligations that are imposed or accepted in the final resolutions of an
Environmental Claim where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


82



--------------------------------------------------------------------------------






Section 6.09.    Subsidiaries. Subject to the provisions of the Security
Documents and clause (e) below:
(a)    In the event that any Person becomes a wholly-owned Material Subsidiary
of the Borrower after the date hereof that is not an Excluded Subsidiary and
that is not prohibited or restricted by applicable Law (including any
requirement to obtain the consent of any Governmental Authority that has not
been obtained) from guaranteeing the Obligations, (i) promptly cause such
wholly-owned Material Subsidiary to become a Subsidiary Guarantor hereunder and
a Grantor under and as defined in the Security Agreement by executing and
delivering to the Administrative Agent and the Collateral Agent a Counterpart
Agreement, and (ii) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 5.02(c), (d) and (i).
(b)    If, at any time, the Consolidated total assets of all Unrestricted
Subsidiaries (excluding any BRS Unrestricted Subsidiaries) represents more than
5% of Consolidated Total Assets, as determined at the end of the most recent
fiscal quarter of Holdings based on the financial statements of Holdings
delivered pursuant to Sections 6.01(a) and (b), the Borrower shall promptly (i)
designate in writing to the Administrative Agent one or more of such
Unrestricted Subsidiaries as “Restricted Subsidiaries” (excluding, for the
avoidance of doubt, any BRS Unrestricted Subsidiaries) and (ii) execute and
deliver, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 5.02(c) and (d) and (i) with respect to
such newly-designated Restricted Subsidiary.
(c)    With respect to each new Restricted Subsidiary of Holdings, the Borrower
shall promptly send to the Collateral Agent written notice setting forth with
respect to such Person (i) the date on which such Person became a Subsidiary of
Holdings and (ii) all of the data required to be set forth on Schedules 4.01 and
4.03 with respect to all Subsidiaries of Holdings; and such written notice shall
be deemed to supplement Schedules 4.01 and 4.03 for all purposes hereof and, if
applicable, take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Section 5.02(c), (d) and (i).
(d)    In the event any Loan Party acquires a fee interest in any one Real
Property having a fair market value in excess of $10,000,000, such Loan Party
shall, within ninety (90) days after the acquisition thereof (or such longer
period as the Administrative Agent may reasonably agree) cause such Real
Property to become a Mortgaged Property and shall deliver to the Collateral
Agent the following: (i) fully executed and notarized Mortgages, in proper form
for recording in all appropriate places in all applicable jurisdictions,
encumbering such Mortgaged Property; (ii) an opinion of counsel (which counsel
shall be reasonably satisfactory to the Administrative Agent) in the state in
which such Mortgaged Property is located with respect to the enforceability of
the form(s) of Mortgages to be recorded in such state and such other matters as
the Administrative Agent may reasonably request, in each case in form and
substance reasonably satisfactory to the Administrative Agent; (iii) (A) ALTA
mortgagee title insurance policies or unconditional commitments therefor issued
by one or more title companies reasonably satisfactory to the Administrative
Agent with respect to each such Mortgaged Property insuring the Mortgages as
valid and subsisting Liens on the Mortgaged Property described therein, free and
clear of all Liens except Permitted Liens (each, a “Title Policy”), in amounts
not less than the fair market value of each Mortgaged Property and with such
endorsements as the Administrative Agent may request, together with a title
report issued by a title company with respect thereto, dated not more than sixty
(60) days prior to the date on which a Mortgage is delivered with respect to
such Mortgaged Property and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Administrative Agent and (B) evidence
satisfactory to the Administrative Agent that such Loan Party has paid to the
title


83



--------------------------------------------------------------------------------





company or to the appropriate Governmental Authorities all expenses and premiums
of the title company and all other sums required in connection with the issuance
of each Title Policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages for the applicable Mortgaged Property in the appropriate real estate
records; (iv) (A) a completed standard “life of loan” flood hazard determination
form, (B) if the property is located in an area designated by the Federal
Emergency Management Agency (or any successor agency) as having special flood or
mud slide hazards, a notification to the Borrower (a “Borrower Flood Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the NFIP is not available because the applicable community does not
participate in the NFIP, (C) documentation evidencing the Borrower’s receipt of
the Borrower Flood Notice (e.g., countersigned Borrower Flood Notice, return
receipt of certified U.S. Mail, or overnight delivery) and (D) if a Borrower
Flood Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent; (v) ALTA surveys of all Mortgaged
Properties, certified to the Administrative Agent; and (vi) appraisals and other
documents, instruments and certificates, in each case in form and substance
satisfactory to the Administrative Agent that the Administrative Agent shall
reasonably request.
(e)    Notwithstanding anything to the contrary in clauses (a) through (d) of
this Section 6.09, no Loan Party shall be required to take any action pursuant
to this Section 6.09 with respect to any Permitted Spin-Off Vehicle prior to the
date that is forty-five (45) days (or such longer period, not to exceed an
additional forty-five (45) days, as may be reasonably agreed by the
Administrative Agent) after the creation thereof.

Section 6.10.    Further Assurances. At any time or from time to time upon the
request of the Administrative Agent, at the expense of the Borrower, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Loan Documents or more
fully perfect or renew the rights of the Administrative Agent or the Lenders
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by Holdings or any Restricted Subsidiary which is required to
become part of the Collateral). In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as the Administrative Agent
or the Collateral Agent may reasonably request from time to time to ensure that
the Obligations are guaranteed by the Subsidiary Guarantors and are secured by
the Collateral, including all of the outstanding Equity Interests of
Subsidiaries of the Loan Parties (subject to limitations contained herein and in
the Security Agreement). Upon the exercise by the Administrative Agent, the
Collateral Agent or any Lender of any power, right, privilege or remedy pursuant
to this Agreement or the other Loan Documents which requires any consent,
approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or any
such Lender may be required to obtain from Holdings or any Restricted Subsidiary
for such governmental consent, approval, recording, qualification or
authorization.

Section 6.11.    Maintenance of Ratings. In the case of the Borrower, at all
times use commercially reasonable efforts (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of reasonable and customary rating agency fees and cooperation with
reasonable information and data requests by Moody’s and S&P in connection with
their ratings process) to maintain (including, without limitation, obtaining at
least once each calendar year an annual refreshing of ratings from Moody’s and
S&P) public ratings issued by Moody’s and S&P with respect to its corporate
ratings and with respect to the Loans.


84



--------------------------------------------------------------------------------






Section 6.12.    Use of Proceeds. Use the proceeds of the Term B Loans funded on
the Closing Date (i) to effect the Refinancing and (ii) to pay fees, commissions
and expenses, including any upfront fees, in connection with the Facilities. The
proceeds of Revolving Credit Loans may be used for purposes not in contravention
of any Loan Document, including for general corporate purposes; provided that
such general corporate purposes shall include, without limitation, (i) potential
co-investments and acquisitions with Ocwen or any Spun-Off Entity (including,
without limitation, Principal Customer Acquisitions) and BRS Investments and
(ii) fees, expenses and commissions in connection with any Permitted Spin-Off or
Principal Customer Acquisition and such other transactions.

Section 6.13.    Post-Closing Covenants. Within the time periods after the
Closing Date specified in Schedule 6.13 (subject to extension in the reasonable
discretion of the Administrative Agent as set forth in such Schedule), the
Borrower shall deliver the documents or take the actions specified therein.

ARTICLE VII
NEGATIVE COVENANTS
Each of the Borrower and Holdings, for itself and the Restricted Subsidiaries,
covenants and agrees that, until payment in full of all Obligations (other than
(x) obligations under Hedge Agreements not yet due and payable and (y)
contingent indemnification obligations not yet due and payable), it shall not,
nor shall it cause or permit any Restricted Subsidiary to:

Section 7.01.    Indebtedness. Directly or indirectly, create, incur, assume or
guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness of any Restricted Subsidiary owed to Holdings, the Borrower
or to any other Restricted Subsidiary, or of the Borrower to Holdings or any
Restricted Subsidiary or of Holdings to the Borrower or any other Restricted
Subsidiary; provided that (i) except with respect to any Indebtedness among
Restricted Subsidiaries that are not Loan Parties, all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note or an intercompany
subordination agreement reasonably acceptable to the Administrative Agent and
(ii) any such Indebtedness that is owed by a non-Loan Party to a Loan Party is
permitted as an Investment under Section 7.06(d);
(c)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
(d)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with Deposit Accounts;
(e)    guaranties by the Borrower or a Subsidiary Guarantor of (i) Indebtedness
otherwise permitted to be incurred pursuant to this Section 7.01 or (ii)
obligations of any other Loan Party not constituting Indebtedness; provided that
if the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;
(f)    Indebtedness described on Schedule 7.01 and any Permitted Refinancing
thereof;
(g)    Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by the Borrower or any of the Restricted
Subsidiaries, in each case after the Closing Date as the result of a Permitted


85



--------------------------------------------------------------------------------





Acquisition, and any Permitted Refinancing thereof; provided that (i) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
at the time such assets were acquired and, in each case, was not created in
anticipation thereof, (ii) such Indebtedness is not guaranteed in any respect by
the Borrower or any of the Restricted Subsidiaries (other than by any such
person that so becomes a Restricted Subsidiary) and (iii) the aggregate
principal amount of such Indebtedness outstanding at any one time does not
exceed $25,000,000;
(h)    Indebtedness of the type described in clause (xi) of the definition of
“Indebtedness” incurred in the ordinary course of business and consistent with
prudent business practice to hedge or mitigate risks to which the Borrower or
any of the Restricted Subsidiaries is exposed in the conduct of its business or
the management of its liabilities or to hedge against fluctuations in interest
rates or currency; provided that in each case such Indebtedness shall not have
been entered into for speculative purposes;
(i)    other Indebtedness of the Borrower and the Restricted Subsidiaries in an
aggregate amount not to exceed at any time $20,000,000;
(j)    to the extent not constituting Obligations, Refinancing Debt;
(k)    Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price (including earn-outs) or similar
obligations, in each case incurred or assumed in connection with the
dispositions or purchase of assets permitted hereunder; provided that such
Indebtedness (other than for indemnification) shall be included in the total
consideration for purposes of all determinations relating to such disposition or
purchase hereunder;
(l)    Indebtedness of the Borrower or the Restricted Subsidiaries with respect
to Capital Leases and purchase money Indebtedness in an aggregate amount not to
exceed at any time $30,000,000; provided that any such Indebtedness (i) shall be
secured only by the asset acquired in connection with the incurrence of such
Indebtedness and (ii) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset;
(m)    Junior Indebtedness; provided that (i) no Default or Event of Default
shall exist before or after giving effect to the incurrence of such Indebtedness
and (ii) the Total Leverage Ratio shall be equal to or less than 3.50:1.00
immediately prior to and after giving effect to the incurrence of such
Indebtedness and any Permitted Acquisitions consummated with the proceeds of
such Indebtedness (calculated in accordance with Section 7.07) as of the last
day of the Fiscal Quarter most recently ended for which the financial statements
required by Section 6.01(a) or (b), as the case may be, have been (or were
required to be) delivered;
(n)    Indebtedness representing deferred compensation to employees of Holdings
and its Subsidiaries incurred in the ordinary course of business;
(o)    Indebtedness to current or former officers, directors, managers,
consultants and employees and their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings
permitted by Section 7.04;
(p)    Indebtedness owing to any insurance company arising from the financing of
insurance premiums in the ordinary course of business; and


86



--------------------------------------------------------------------------------





(q)    Indebtedness to current or former officers, directors, managers,
consultants and employees and their respective estates, spouses or former
spouses to finance Pointillist Restricted Payments described in clause (i) of
the definition thereof.

Section 7.02.    Liens. Directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any Restricted Subsidiary, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any state or under any
similar recording or notice statute, except:
(a)    Liens in favor of the Collateral Agent for the benefit of Secured Parties
granted pursuant to any Loan Document;
(b)    Liens for Taxes, assessments or governmental charges that are not overdue
for a period of more than sixty (60) days or that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted;
(c)    statutory or common law Liens of landlords, banks and securities
intermediaries (and rights of setoff), of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen (including any mechanics, repairmen, workmen
and materialmen Lien on property managed by the Borrower and the Restricted
Subsidiaries as part of their real estate and property management business), and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code), in each case incurred in the ordinary
course of business for amounts not overdue by more than sixty (60) days or, in
the case of any such amounts overdue for a period in excess of sixty (60) days,
such Liens are unfiled and no other action has been taken to enforce such Lien
or such Lien, or the amount, is being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
(e)    easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and shall not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and that, in the aggregate,
do not materially detract from the value of the property subject thereto;
(f)    leases (including operating leases), licenses, subleases and sublicenses
granted to others in the ordinary course of business which do not (i) interfere
in any material respect with the business of the Borrower and the Restricted
Subsidiaries, taken as a whole, or (ii) secure any Indebtedness;
(g)    purported Liens evidenced by the filing of precautionary UCC financing
statements (i) relating solely to operating leases of personal property entered
into in the ordinary course of business or (ii) to evidence the sale of assets
in the ordinary course of business;


87



--------------------------------------------------------------------------------





(h)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any Real
Property;
(i)    Liens described on Schedule 7.02;
(j)    Liens securing Indebtedness permitted by Section 7.01(g); provided that
any such Lien shall encumber only those assets which secured such Indebtedness
at the time such assets were acquired by the Borrower or the Restricted
Subsidiaries;
(k)    other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed $25,000,000 at any time outstanding;
(l)    Refinancing Debt Liens;
(m)    Liens securing Indebtedness permitted pursuant to Section 7.01(l);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness;
(n)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(o)    assignments of past due receivables solely for the purpose of collection;
(p)    judgment Liens so long as the related judgment does not constitute an
Event of Default;
(q)    Liens (i) in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;
(r)    Liens (i) of a collection bank arising under Sections 4-208 and 4-210 of
the UCC on the items in the course of collection and (ii) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(s)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in a transaction permitted pursuant to Section 7.06 or (ii) consisting
of an agreement to dispose of any property in a transaction permitted pursuant
to Section 7.08, in each case, solely to the extent such acquisition or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(t)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
the Restricted Subsidiaries in the ordinary course of business;
(u)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto so long as such Liens do not
encumber any property other than cash paid to any such insurance company in
respect of such insurance;


88



--------------------------------------------------------------------------------





(v)    other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed at any time $20,000,000;
(w)    Liens on Equity Interests of Unrestricted Subsidiaries; and
(x)    any Lien on Margin Stock, if and to the extent the value of all Margin
Stock of Holdings and its Restricted Subsidiaries exceeds 25% of the value of
the total assets subject to this Section 7.02.
(each of (a) - (x), a “Permitted Lien”).
Notwithstanding anything in this Section 7.02 to the contrary, the parties agree
that none of the restrictions on Liens otherwise imposed by the provisions of
this Section 7.02 shall apply to Equity Interests in any Permitted
Spin-Off Vehicle to the extent such Equity Interests may constitute Margin Stock
at any time prior to the consummation of any Permitted Spin-Off.

Section 7.03.    No Further Negative Pledges. Except with respect to (a) this
Agreement and the other Loan Documents, (b) specific property encumbered to
secure payment of particular Indebtedness that is permitted to be incurred and
secured under this Agreement or to be sold pursuant to an executed agreement
with respect to a sale of assets permitted hereunder, (c) restrictions by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be), (d)
restrictions by reason of customary provisions restricting assignments,
subservicing, subcontracting or other transfers contained in servicing
agreements (provided that such restrictions are limited to the individual
servicing agreement and related agreements or the property and/or assets subject
to such agreements, as the case may be) and (e) restrictions by reason of
customary provisions restricting liens, assignments, subservicing,
subcontracting or other transfers contained in agreements with the Federal
Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie
Mac or other similar governmental agencies relating to the origination, sale,
securitization and servicing of mortgage loans (provided that such restrictions
are limited to the individual agreement and related agreements and/or the
property or assets subject to such agreements, as the case may be), no Loan
Party nor any Restricted Subsidiary shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, to secure the Obligations.

Section 7.04.    Restricted Junior Payments. Directly or indirectly through any
manner or means, declare, order, pay, make or set apart, or agree to declare,
order, pay, make or set apart, any sum for any Restricted Junior Payment except
that (a) any Restricted Subsidiary may declare and pay dividends or make other
distributions ratably to the Borrower or any Restricted Subsidiary and to each
other holder of equity therein, (b) the Borrower may make payments in an
aggregate amount not to exceed $25,000,000 in any Fiscal Year to Holdings to
permit Holdings to purchase common stock or common stock options of Holdings
from present or former officers or employees of Holdings or any Restricted
Subsidiary upon the death, disability or termination of employment of such
officer or employee, (c) the Borrower and Holdings may make other Restricted
Junior Payments; provided that in the case of this clause (c), both immediately
prior to and after giving effect thereto (i) no Event of Default shall exist or
result therefrom, (ii) the Total Leverage Ratio shall be equal to or less than
3.50:1.00, calculated in accordance with Section 7.07 immediately prior to and
after giving effect to such Restricted Junior Payment as of the last day of the
Fiscal Quarter most recently ended for which the financial statements required
by Section 6.01(a) or (b), as the case may be, have been (or were required to
be) delivered and (iii) the aggregate amount of Restricted Junior Payments


89



--------------------------------------------------------------------------------





made pursuant to this Section 7.04(c) shall not exceed the Available Amount that
is Not Otherwise Applied, (d) to the extent constituting Restricted Junior
Payments, the Borrower and the Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Sections 7.06,
7.08, 7.11(b) or 7.11(c), (e) the Borrower may make payments to Holdings, the
proceeds of which shall be used by Holdings to pay franchise taxes and other
fees, taxes and expenses, including, without limitation, administrative and
overhead costs, required to maintain the corporate or legal existence Holdings,
including, without limitation, D&O insurance premiums and SEC regulatory costs
and expenses, (f) the Borrower and Holdings may make other Restricted Junior
Payments in an aggregate amount for all such Restricted Junior Payments made
under this clause (f) not to exceed the greater of (x) $15,000,000 and (y) 15.0%
of Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending as of
the last day of the most recently ended Fiscal Quarter for which the financial
statements required by Section 6.01(a) or (b), as the case may be, have been (or
were required to be) delivered, (g) in addition to the other Restricted Junior
Payments permitted under this Section 7.04, the Borrower may from time to time
make payments to Holdings in an aggregate amount for all such Restricted Junior
Payments made under this clause (g) not to exceed $200,000,000 minus the
aggregate amount of Restricted Junior Payments made pursuant to Section 7.04(h)
of the Existing Credit Agreement through the Closing Date, as evidenced by the
certificate of an Authorized Officer delivered on the Closing Date pursuant to
Section 5.02(b), and Holdings may accept such payments and use such proceeds
from time to time to consummate all or any portion of the Permitted Share
Buyback, and (h) Holdings, the Borrower or any Restricted Subsidiary (including
Pointillist), may make Pointillist Restricted Payments.

Section 7.05.    Restrictions on Subsidiary Distributions. Except as provided
herein, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on
any of such Restricted Subsidiary’s Equity Interests owned by the Borrower or
any other Restricted Subsidiary, (b) repay or prepay any Indebtedness owed by
such Restricted Subsidiary to Holdings or any other Restricted Subsidiary, (c)
make loans or advances to the Borrower or any other Restricted Subsidiary or (d)
transfer, lease or license any of its property to Holdings or any other
Restricted Subsidiary other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 7.01(g) or (l) that impose restrictions on the
property so acquired, (ii) in agreements evidencing Junior Indebtedness or
Refinancing Debt, in each case permitted to be incurred by Section 7.01, (iii)
by reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the ordinary course of business, (iv) by reason of
customary net worth provisions contained in leases and other agreements that do
not evidence Indebtedness entered into by the Borrower or a Restricted
Subsidiary in the ordinary course of business, (v) that are or were created by
virtue of any transfer of, agreement to transfer or option or right with respect
to any property not otherwise prohibited under this Agreement or (vi) described
on Schedule 7.05.

Section 7.06.    Investments. Directly or indirectly, make or own any Investment
in any Person, including any Joint Venture, except:
(a)    Investments in Cash and Cash Equivalents;
(b)    equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower and any Subsidiary
Guarantor;
(c)    (i) Investments in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business of the Borrower and the Restricted Subsidiaries;


90



--------------------------------------------------------------------------------





(d)    intercompany loans to the extent permitted under Section 7.01(b) and
other Investments in Subsidiaries which are not Subsidiary Guarantors; provided
that such Investments made by a Loan Party (including through intercompany
loans) in Subsidiaries other than Subsidiary Guarantors shall not exceed at any
time $25,000,000 in the aggregate; provided that for the avoidance of doubt
Investments made by non-Loan Parties in other non-Loan Parties shall not be
subject to any cap;
(e)    loans and advances to officers, directors and employees of Holdings and
its Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $2,000,000 at any time outstanding;
(f)    Permitted Acquisitions;
(g)    Investments made or to be made and described on Schedule 7.06;
(h)    Hedge Agreements which constitute Investments;
(i)    other Investments by the Borrower and the Restricted Subsidiaries
(including Investments made in connection with Permitted Spin-Offs) in an
aggregate amount not to exceed the sum of (i) $25,000,000 at any one time
outstanding plus (ii) if (A) no Event of Default shall exist or result therefrom
and (B) the Total Leverage Ratio, calculated in accordance with Section 7.07
immediately prior to and after giving effect to such Investment as of the last
day of the Fiscal Quarter most recently ended for which the financial statements
required by Section 6.01(a) or (b), as the case may be, have been (or were
required to be) delivered, is equal to or less than 3.50:1.00, the Available
Amount that is Not Otherwise Applied;
(j)    Investments by the Borrower and the Restricted Subsidiaries (including
Investments made in connection with Permitted Spin-Offs) in an aggregate amount,
for all such Investments made under this clause (j), not to exceed the greater
of (x) $25,000,000 and (y) 18.0% of Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending as of the last day of the most recently ended
Fiscal Quarter for which the financial statements required by Section 6.01(a) or
(b), as the case may be, have been (or were required to be) delivered;
(k)    Investments by the Borrower or any Restricted Subsidiary in a Person, if
as a result of such Investment (i) such Person becomes a Subsidiary Guarantor
that is engaged in Core Business Activities and any business or activities
incidental, complementary and ancillary thereto or (ii) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Borrower or a Subsidiary
Guarantor;
(l)    Investments by the Borrower or any Restricted Subsidiary in one or more
Persons related to the Homeward Residential business in exchange for existing
investments of Altisource Portfolio Solutions S.A. in Correspondent One S.A.;
provided that the consideration received for any such Investment shall be in an
amount approved by the board of directors (or similar governing body) of the
Borrower;
(m)    Investments for use in connection with BRS Investments not to exceed
$4,000,000 in any Fiscal Year;
(n)    non-cash loans to officers, directors, managers, consultants and
employees and their respective estates, spouses or former spouses to finance the
purchase of Equity Interests of Pointillist (or a direct or indirect parent
thereof);


91



--------------------------------------------------------------------------------





(o)    non-cash consideration received, to the extent permitted by the Loan
Documents in connection with the sale of property permitted by this Agreement;
and
(p)    Investments in the Loans permitted under Section 10.06(f).
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, Holdings shall not, nor shall it cause or permit any Restricted
Subsidiary to, cause or permit more than 25% of the value of the assets (either
of the Borrower only or of Holdings and its Restricted Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.02 or Section 7.08 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) to be Margin Stock.

Section 7.07.    Certain Calculations.
(a)    In connection with any calculation of compliance with any financial term
during any period, the calculation thereof shall be after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness after the first day of
such period, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such period and remained outstanding through the
date of determination, (x) the permanent repayment of any Indebtedness after the
first day of such period, as if such Indebtedness had been retired or repaid on
the first day of such period and remained retired through the date of
determination, (y) the making of any other Restricted Junior Payment after the
first day of such period, as if such Restricted Junior Payment had been made on
the first day of such period, and (z) any Permitted Acquisition, Ocwen
Acquisition, Permitted Spin-Off or Asset Sale then being consummated as well as
any other Permitted Acquisition, Ocwen Acquisition, Permitted Spin-Off or Asset
Sale if consummated after the first day of such period, and on or prior to the
date of the respective Permitted Acquisition, Ocwen Acquisition, Permitted
Spin-Off or Asset Sale, as the case may be, then being effected, with the
following rules (described in clauses (b) and (c) below) to apply in connection
therewith.
(b)    With respect to any period during which a Permitted Acquisition,
Permitted Spin-Off or Asset Sale has occurred (each, a “Subject Transaction”),
Consolidated Adjusted EBITDA shall be calculated with respect to such period on
a pro forma basis using either (i) in the case of an Asset Sale or a Permitted
Spin-Off, the historical audited financial statements (or, if such audited
financial statements do not exist, such other information as shall be consistent
with the Historical Financial Statements) of any business so sold or disposed or
to be sold or disposed or (ii) in the case of Permitted Acquisitions, (x) with
respect to each calculation made at any time prior to the time when one full
Fiscal Quarter shall have elapsed after such Permitted Acquisition, the EBITDA
(calculated in a manner consistent with the definition of “Consolidated Adjusted
EBITDA”) of such Acquired Entity as set forth in the projections for any
business so acquired or to be acquired (provided that such projections are based
on good faith estimates and assumptions made by the management of the Borrower)
and (y) with respect to each calculation made at any time after the time when
one full Fiscal Quarter shall have elapsed after such Permitted Acquisition but
prior to the time when five full Fiscal Quarters shall have elapsed after such
Permitted Acquisition, the Annualized Acquired EBITDA of such Acquired Entity,
and the Consolidated financial statements of Holdings and its Subsidiaries shall
be reformulated as if (A) such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant transaction at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period) and (B) in the case
of Permitted Acquisitions, such projected EBITDA (calculated in a manner
consistent with the definition of “Consolidated Adjusted EBITDA”) or the
Annualized Acquired EBITDA of such Acquired Entity, as the case may be, had been


92



--------------------------------------------------------------------------------





earned at the beginning of the four Fiscal Quarter period ending on the last day
of the applicable Fiscal Quarter; provided, however, that such Annualized
Acquired EBITDA shall be reduced by (1) for the first full Fiscal Quarter in
which such Acquired Entity is included in the calculation of Consolidated
Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired
Entity for such Fiscal Quarter, (2) for the second full Fiscal Quarter in which
such Acquired Entity is included in the calculation of Consolidated Adjusted
EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired Entity for the
preceding two Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter, (3) for the third full Fiscal Quarter in which such Acquired Entity is
included in the calculation of Consolidated Adjusted EBITDA, the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding three
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter and (4)
for the fourth full Fiscal Quarter in which such Acquired Entity is included in
the calculation of Consolidated Adjusted EBITDA, the actual Consolidated
Adjusted EBITDA for such Acquired Entity for the preceding four Fiscal Quarters
ending on the last day of the applicable Fiscal Quarter.
(c)    With respect to any period in which an Ocwen Acquisition Fulcrum Date
occurs with respect to any Ocwen Acquisition, the Consolidated financial
statements of Holdings and its Subsidiaries shall be reformulated as if the
applicable Ocwen Acquisition Fulcrum Date had occurred, and the related Ocwen
Acquisition EBITDA had been earned, at the beginning of the four Fiscal Quarter
period ending on the last day of the applicable Fiscal Quarter and Consolidated
Adjusted EBITDA shall be calculated with respect to such period on a pro forma
basis using (x) with respect to each Fiscal Quarter prior to and including the
applicable Ocwen Acquisition Fulcrum Quarter and the Fiscal Quarter immediately
following the applicable Ocwen Acquisition Fulcrum Quarter, the Ocwen
Acquisition EBITDA for each such Fiscal Quarter minus, for the applicable Ocwen
Acquisition Fulcrum Quarter and the Fiscal Quarter immediately following the
applicable Ocwen Acquisition Fulcrum Quarter, the actual EBITDA (calculated in a
manner consistent with the definition of “Consolidated Adjusted EBITDA”)
directly attributable to Ocwen Acquisition Services during such Ocwen
Acquisition Fulcrum Quarter and the Fiscal Quarter immediately following the
applicable Ocwen Acquisition Fulcrum Quarter and (y) with respect to each Fiscal
Quarter after the Fiscal Quarter immediately after the applicable Ocwen
Acquisition Fulcrum Quarter, the actual EBITDA (calculated in a manner
consistent with the definition of “Consolidated Adjusted EBITDA”) attributable
to Ocwen Acquisition Services.

Section 7.08.    Fundamental Changes; Disposition of Assets; Acquisitions. Enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials, equipment and other assets and Consolidated Capital
Expenditures in the ordinary course of business) the business, property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:
(a)    any Restricted Subsidiary may be merged with or into the Borrower or any
other Restricted Subsidiary, or be liquidated, wound up or dissolved, or all or
any part of its business, assets or property may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any Restricted Subsidiary; provided that in the
case of any such transaction, (i) the Borrower shall be the continuing or
surviving Person in any such transaction involving the Borrower and (ii) subject
to the preceding clause (i), a Subsidiary Guarantor shall be the continuing or
surviving Person in any such transaction involving a Subsidiary Guarantor;


93



--------------------------------------------------------------------------------





(b)    any Restricted Subsidiary may dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or any Subsidiary Guarantor;
(c)    sales or other dispositions of assets that do not constitute Asset Sales;
(d)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value in the case of other non-Cash
proceeds) when aggregated with the proceeds of all other Asset Sales under this
clause (d) made within the same Fiscal Year, are less than $25,000,000; provided
that (1) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof (determined in good faith by the
chief executive officer and chief financial officer of the Borrower), (2) no
less than 75% thereof shall be paid in Cash and (3) the Net Cash Proceeds
thereof shall be applied as required by Section 2.08(b); provided further that
Asset Sales, the proceeds of which (valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales under this clause (d) made
within the same Fiscal Year, are equal to or greater than $25,000,000 shall be
permitted by this clause (d), so long as (1) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the chief executive officer and chief financial
officer of the Borrower), (2) no less than 75% thereof shall be paid in Cash and
(3) the Net Cash Proceeds thereof are not utilized to reinvest in other assets
of the Borrower and the Restricted Subsidiaries in accordance with Section
2.08(b)(ii)(A), but are instead actually used to prepay the Term Loans in
accordance with Section 2.08(b)(vi);
(e)    disposals of obsolete, worn out or surplus property in the ordinary
course of business;
(f)    Permitted Acquisitions;
(g)    Investments made in accordance with Section 7.06;
(h)    dispositions of Cash Equivalents in the ordinary course of business;
(i)    Permitted Spin-Offs and dividends and distributions in connection
therewith; and
(j)    dispositions of RESI Shares and other Marketable Securities Available for
Sale.
Upon the request of the Borrower (which identifies with reasonable specificity
the releases sought and Collateral disposed of), the Administrative Agent or
Collateral Agent, as applicable, shall reasonably promptly execute and deliver
to the Borrower any and all documents or instruments reasonably necessary to
release any Lien encumbering any items of Collateral that are subject to a
conveyance, sale, lease, exchange, transfer or other disposition pursuant to
this Section 7.08 or otherwise permitted pursuant to this Agreement.

Section 7.09.    Disposal of Subsidiary Interests. Except for (i) any sale of
all of its interests in the Equity Interests of any of its Material Subsidiaries
in compliance with the provisions of Section 7.08, (ii) issuances described in
clause (vii) of the definition of “Asset Sale” and (iii) Permitted Liens, (a)
directly or indirectly sell, assign, pledge or otherwise encumber or dispose of
any Equity Interests of any of its Material Subsidiaries, except to qualified
directors and managers if required by applicable Law; or (b) permit any
Restricted Subsidiary directly or indirectly to sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its Material
Subsidiaries, except to another Loan Party (subject to the restrictions on such
disposition otherwise imposed hereunder) or to qualified directors and managers
if required by applicable Law.


94



--------------------------------------------------------------------------------






Section 7.10.    Sales and Lease-Backs. Directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which any Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any Restricted
Subsidiary), (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Loan Party to
any Person (other than the Borrower or any Restricted Subsidiary) in connection
with such lease or (c) is to be sold or transferred by such Loan Party to such
Person or to any other Person to whom funds have been or are to be advanced by
such Person on the security of such property or rental obligations of such Loan
Party, other than transactions where any related sale of assets is permitted
under Section 7.08, any related Indebtedness is permitted to be incurred under
Section 7.01 and any Lien in connection therewith is permitted to be granted
under Section 7.02.

Section 7.11.    Transactions with Shareholders and Affiliates. Directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property, the rendering of any service
or the payment of any management, advisory or similar fees) with any Affiliate
of Holdings on terms that are less favorable to Holdings or that Restricted
Subsidiary, as the case may be, than those that could be obtained in a
comparable arm’s length transaction at the time from a Person who is not an
Affiliate; provided that the foregoing restriction shall not apply to (a) any
transaction not otherwise prohibited by this Article VII between or among
Holdings and any one or more Restricted Subsidiaries or between or among
Restricted Subsidiaries; (b) reasonable and customary fees paid to members of
the board of directors (or similar governing body) of Holdings and the
Restricted Subsidiaries; (c) compensation arrangements for officers and other
employees of Holdings and the Restricted Subsidiaries entered into in the
ordinary course of business; (d) services agreements, statements of work,
service level agreements and acquisition transactions with Ocwen, any Spun-Off
Entity and other Persons, including each of their Affiliates and Subsidiaries,
in each case, entered into in the ordinary course of business of the Borrower
and the Restricted Subsidiaries; and (e) transactions described on Schedule
7.11.

Section 7.12.    Conduct of Business. Engage in any line of business
substantially different from the Core Business Activities and any business
reasonably related, complementary or ancillary thereto.

Section 7.13.    Modifications of Junior Indebtedness. Amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Indebtedness in such a manner
that would cause the terms of such Junior Indebtedness to fail to satisfy the
requirements of clauses (i) through (vi) of the definition of “Junior
Indebtedness.”

Section 7.14.    Material Amendments or Waivers of Organizational Documents.
Agree to any material amendment, restatement, supplement or other modification
to, or waiver of, any of the Organizational Documents of the Borrower or any
Guarantor after the Closing Date that would materially and adversely impact the
Lenders without in each case obtaining the prior written consent of the Required
Lenders to such amendment, restatement, supplement or other modification or
waiver.

Section 7.15.    Fiscal Year. Change its Fiscal Year-end from December 31 or
change its method of determining Fiscal Quarters.


95



--------------------------------------------------------------------------------






Section 7.16.    Certain Activities.
(a)    In the case of Holdings, (i) hold any material assets other than (A) the
Equity Interests of the Borrower and any other Subsidiaries and (B) intercompany
receivables, (ii) have any material liabilities other than (A) liabilities under
the Loan Documents, (B) tax liabilities in the ordinary course of business, (C)
intercompany liabilities permitted under Section 7.01(b) and (D) other
liabilities for directors’ fees, SEC regulatory compliance and maintenance of
existence and liabilities covered by insurance or (iii) engage in any business
or activity other than (A) owning Equity Interests of the Borrower and any other
Subsidiaries and activities incidental or related thereto or to the maintenance
of the corporate existence of Holdings or compliance with applicable Law, (B)
participating in tax, accounting and other administrative activities as the
parent of the consolidated group of companies, including the Loan Parties, (C)
participating in activities incidental to compliance with the provisions of the
Securities Act and the Exchange Act and the rules of national securities
exchanges, in each case, as applicable to companies with listed equity or debt
securities, as well as activities incidental to investor relations, shareholder
meetings and reports to shareholders or debt holders, (D) acting as a Guarantor
under the Guaranty and pledging its assets to the Collateral Agent, for the
benefit of the Lenders, pursuant to the Security Documents to which it is a
party, (E) acting as a guarantor in respect of Indebtedness permitted to be
incurred under Section 7.01 and (F) issuing and purchasing its own common stock;
and
(b)    Permit any Person other than Holdings to hold any Equity Interests of the
Borrower.

Section 7.17.    Use of Proceeds.
(a)    Use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Joint Venture partner or other Person
(i) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor or otherwise);
(b)    Use the proceeds of the Loans, in furtherance of an offer, payment,
promise to pay or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law; and
(c)    Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock
or to refund indebtedness originally incurred for such purpose.

Section 7.18.    Maximum Total Leverage Ratio. Permit the Total Leverage Ratio,
as of the last day of any Fiscal Quarter, to be greater than 3.50:1.00 (the
“Financial Covenant”); provided that the Financial Covenant shall only be tested
if on the last day of such Fiscal Quarter any Revolving Credit Loans are
outstanding on such day.
Notwithstanding the foregoing, in the event that the Borrower fails to comply
with the Financial Covenant (a “Financial Covenant Default”), the Borrower shall
have the right to cure such Financial Covenant Default (the “Covenant Cure”) by
giving the Administrative Agent irrevocable written notice of its intent to cure
such Financial Covenant Default (a “Cure Notice”) on or before the fifth
Business Day after the date the financial statements for the applicable Fiscal
Quarter were (or were required to be) delivered pursuant to Section 6.01(a) or
(b), as the case may be, and within ten (10) days after delivery of the Cure
Notice, repaying Revolving Credit Loans in an amount such that either (i) the
Total Leverage Ratio would have been


96



--------------------------------------------------------------------------------





lower than 3.50:1.00 on the last day of the most recently ended Fiscal Quarter
if such repayment had been made on such date or (ii) all outstanding Revolving
Credit Loans are repaid. Neither the Administrative Agent nor any Lender shall
impose interest at the Default Rate, accelerate the Obligations, terminate any
Commitments or exercise any enforcement remedy against the Borrower or its
Subsidiaries or any of their respective properties solely on the basis of the
applicable Financial Covenant Default in respect of which a Cure Notice was
delivered, until the tenth day thereafter if such Financial Covenant Default has
not been cured (it being understood that, for the avoidance of doubt, at all
times during such period, such Financial Covenant Default shall continue to
exist for all other purposes of this Agreement, and during such period the
Revolving Credit Lenders shall not be required to make Revolving Credit Loans);
provided that, notwithstanding the foregoing, upon the completion of a Covenant
Cure, the requirements of the Financial Covenant shall be deemed to have been
satisfied with the same effect as though there had been no Financial Covenant
Default at such date or thereafter with respect to the Fiscal Quarter for which
such Covenant Cure was applied; provided, further, that there shall be no more
than two (2) Covenant Cures in any four (4) consecutive fiscal quarter period
and there shall be no more than four (4) Covenant Cures during the term of the
Revolving Credit Facility.

ARTICLE VIII
EVENTS OF DEFAULT

Section 8.01.    Events of Default. If any one or more of the following
conditions or events occur:
(a)    Failure to Make Payments When Due. Failure by the Borrower to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five (5) days after the date due; or
(b)    Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any Restricted Subsidiary in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(c)    Breach of Certain Covenants. Failure of any Loan Party to perform or
comply with any term or condition contained in Section 6.01(e), Section 6.02 (as
to existence of the Loan Parties only), Section 6.12 or Article VII hereof or
Section 6 of the Security Agreement; provided that a Financial Covenant Default
shall not constitute a Default or an Event of Default for purposes of the Term
Facility or any other Facility other than the Revolving Credit Facility unless
and until the date upon which the Required Revolving Lenders have terminated the
Revolving Credit Commitments and declared all Revolving Credit Loans and other
related Credit Obligations to be immediately due and payable in accordance with
this Agreement; or
(d)    Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with (A) Section 6.01(a), 6.01(b), 6.01(c) or
6.01(d), and such default shall not have been remedied or waived within five (5)
Business Days after the due date, or (B) any term contained herein or in any of
the other Loan Documents, other than any such term referred to in any other
Section of this Section 8.01, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an officer of such Loan
Party becoming aware of such default or (ii) receipt by the Borrower of notice
from the Administrative Agent or any Lender of such default; or
(e)    Default in Other Agreements. (i) Failure of any Loan Party or any of
their respective Restricted Subsidiaries to pay when due any principal of or
interest on or any other amount, including any


97



--------------------------------------------------------------------------------





payment in settlement, payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.01(a)) in an individual
principal amount (or Net Mark-to-Market Exposure) of $40,000,000 or more or with
an aggregate principal amount (or Net Mark-to-Market Exposure) of $40,000,000 or
more, in each case beyond the grace period, if any, provided therefor; or (ii)
breach or default by any Loan Party with respect to any other material term of
(1) one or more items of Indebtedness in the individual or aggregate principal
amounts (or Net Mark-to-Market Exposure) referred to in clause (i) above or (2)
any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders), to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower, Holdings or any of its Significant Subsidiaries in an involuntary
case under the Bankruptcy Code or under any other applicable U.S. federal, state
or foreign bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable U.S. federal, state or foreign law; or (ii) an
involuntary case shall be commenced against the Borrower, Holdings or any of its
Significant Subsidiaries under the Bankruptcy Code or under any other applicable
U.S. federal, state or foreign bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
conservator, custodian or other officer having similar powers over the Borrower,
Holdings or any of its Significant Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, conservator or other
custodian of the Borrower, Holdings or any of its Significant Subsidiaries for
all or substantially all of its property; or a warrant of attachment, execution
or similar process shall have been issued against all or substantially all of
the property of the Borrower, Holdings or any of its Significant Subsidiaries,
and any such event described in this clause (ii) shall continue for sixty (60)
days without having been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower,
Holdings or any of its Significant Subsidiaries shall have an order for relief
entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable U.S. federal, state or foreign
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee,
conservator or other custodian for all or a substantial part of its property; or
the Borrower, Holdings or any of its Significant Subsidiaries shall make any
assignment for the benefit of creditors or (ii) the Borrower, Holdings or any of
its Significant Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of the Borrower, Holdings or
any of its Significant Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $40,000,000 or (ii) in the aggregate at any time an amount in excess
of $40,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against the Borrower, Holdings or any of its
Material Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days;
or


98



--------------------------------------------------------------------------------





(i)    Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or
(j)    Change of Control. A Change of Control occurs; or
(k)    Guaranties, Security Documents and other Loan Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Security Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Security Documents with
the priority required by the relevant Security Document, in each case for any
reason other than the failure of the Collateral Agent or any Secured Party to
take any action within its control or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability under any Loan Document to which it is a party
or shall contest the validity or perfection of any Lien in any Collateral
purported to be covered by the Security Documents;
THEN, (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence of any other
Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party: (I) the unpaid principal amount of
and accrued interest on the Loans and (II) all other Obligations; (B) the
revolving Credit Commitments shall be terminated; and (C) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Security Documents.
Notwithstanding anything herein to the contrary, if the only Event of Default
then having occurred is a Financial Covenant Default, the Administrative Agent
shall only take the actions set forth in the preceding paragraph at the request
of the Required Revolving Lenders (and not the Required Lenders).

Section 8.02.    Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and the Revolving Credit Commitments terminated and as set forth in Section
8.01), any amounts received on account of the Obligations shall, subject to the
provisions of Section 2.13, be applied by the Administrative Agent in the
following order:
(i)    FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
(ii)    SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders or any Hedge Bank (including amounts payable under Article III and fees,
charges and disbursements of counsel to the respective Lenders (including fees
and time charges for attorneys who may be employees of any Lender)) arising
under the Loan Documents or any Hedge Agreement, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;


99



--------------------------------------------------------------------------------





(iii)    THIRD, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Credit Obligations, unpaid
principal of the Loans and amounts then owing under Hedge Agreements ratably
among the Lenders and the Hedge Banks in proportion to the respective amounts
described in this clause Third payable to them; and
(iv)    LAST, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank. Each
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX hereof for itself and its Affiliates as if a “Lender” party
hereto. Notwithstanding anything herein to the contrary, Excluded Swap
Obligations with respect to any Loan Party shall not be paid with amounts
received from such Loan Party or its assets, but appropriate adjustments shall
be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.02.

ARTICLE IX
THE AGENCY PROVISIONS

Section 9.01.    Appointment and Authority.
(a)    Administrative Agent. Each of the Lenders (in its capacities as a Lender
and on behalf of itself and its Affiliates as a potential Hedge Bank) hereby
irrevocably appoints Morgan Stanley to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacity as a Lender and on behalf of itself and its Affiliates as a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.


100



--------------------------------------------------------------------------------






Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is Continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.


101



--------------------------------------------------------------------------------





The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Ineligible Assignees. Without limiting the
generality of the foregoing, the Administrative Agent shall not (i) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is an Ineligible Assignee or (ii) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Ineligible Assignee.

Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent (so long as no Event
of Default has occurred and is Continuing) of the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that
the Borrower shall be deemed to have consented to the appointment of any such
successor unless it shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.


102



--------------------------------------------------------------------------------





(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or the Syndication Agent (listed on
the cover page hereof) (a) shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent or a Lender or (b) shall be deemed to
be acting as an advisor, agent or fiduciary of any Lender or any other Person.


103



--------------------------------------------------------------------------------






Section 9.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Credit
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10.    Collateral and Guaranty Matters. Without limiting the
provisions of Section 9.09 each of the Lenders (including in its capacity as a
Lender and on behalf of itself and its Affiliates as a potential Hedge Bank)
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to:
(i)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Commitments of all the
Lenders and payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Hedge
Agreements as to which arrangements satisfactory to the applicable Hedge Bank
shall have been made), (B) with respect to any property that is sold or
otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document or (C) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(ii)    release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
(iii)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(j) or (m).


104



--------------------------------------------------------------------------------





Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Agreement and the other Loan Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Loan Documents may be exercised solely by the Agents on behalf of the Secured
Parties in accordance with the terms thereof. In the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including any sale or disposition conducted under a
plan of reorganization), any Secured Party may be the purchaser of any or all of
such Collateral at any such sale or other disposition, and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Hedge Bank in its or their respective individual capacities) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guaranty provided under the Loan Documents, to have agreed to the
foregoing provisions. The provisions of this paragraph are for the sole benefit
of the Secured Parties and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 9.11.    Hedge Agreements. Except as otherwise expressly set forth
herein or in any Guaranty or any Security Document, no Hedge Bank that obtains
the benefits of Section 8.01, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.

Section 9.12.    Certain Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each other Lead


105



--------------------------------------------------------------------------------





Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such “Qualified Professional Asset Manager” made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, or any other Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


106



--------------------------------------------------------------------------------





(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any other Lead Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
(c)    The Administrative Agent and each other Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE X
MISCELLANEOUS

Section 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent or
ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
any Agent or any Lender, to comply with local law or the advice of local counsel
or to cause one or more Loan Documents to be consistent with other Loan
Documents, (y) only the consent of the Borrower and the Required Revolving
Lenders shall be necessary to amend, waive or modify (i) any provision that
affects solely the Revolving Credit Facility and (ii) the terms and provisions
of Sections 5.01 (with respect to Borrowings under the Revolving Credit
Facility), 7.18 and 8.01(c) (to the extent arising from a Financial Covenant
Default), and no such amendment, waiver or modification shall become effective
without the consent of the Required Revolving Lenders and (z) no such amendment,
waiver or consent shall:


107



--------------------------------------------------------------------------------





(i)    waive any condition set forth in Section 5.02 without the written consent
of each Lender;
(ii)    subject to clause (y) above and without limiting the generality of
clause (z)(i) above, waive any condition set forth in Section 5.01 as to any
Borrowing under the relevant Facility without the written consent of each Lender
under such Facility directly affected thereby;
(iii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 2.01) without the written consent of
such Lender;
(iv)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(v)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that (i) only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate and (ii) nothing contained in this
clause (v) shall affect the Borrower’s ability to make Discounted Voluntary
Prepayments in accordance with Section 2.08(a)(iii);
(vi)    change (A) Section 2.11(c) in a manner that would alter the pro-rata
sharing of payments required thereby without the written consent of each Lender
or (B) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.08(b)(vi), in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of each Lender; provided that nothing contained in this clause
(vi) shall affect the Borrower’s ability to make Discounted Voluntary
Prepayments in accordance with Section 2.08(a)(iii);
(vii)    change any provision of this Section 10.01 or the definition of
“Required Lenders,” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
(viii)    (A) change any provision of this Section 10.01 or the definition of
“Required Revolving Lenders,” or any other provision hereof specifying the
number or percentage of Revolving Credit Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Revolving Credit Lender or
(B) amend, supplement, waive, modify or otherwise change any provision of the
Loan Documents in a manner that disproportionately and adversely affects the
Revolving Credit Lenders, without the consent of the Required Revolving Lenders;
(ix)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or
(x)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty


108



--------------------------------------------------------------------------------





is permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
which would require the consent of a Lender but for the fact that it is a
Defaulting Lender shall be enforced against it without its consent; and (iii)
the Lead Arranger Fee Letter, the Syndication Agent Fee Letter and the
Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (provided, for the avoidance of doubt, that such consent
of the Required Lenders shall not be required for amendments effected through
Incremental Assumption Agreements pursuant to Section 2.12 and Refinancing
Amendments pursuant to Section 2.14) (i) to add one or more additional term loan
facilities to this Agreement, subject to the limitations in Sections 2.12 (in
the case of any Incremental Assumption Agreement) and 2.14 (in the case of any
Refinancing Amendment), and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a subordinated basis to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.
Notwithstanding any provision herein to the contrary, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders under one or more
of the Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than ten (10) Business Days nor more than thirty (30) Business Days after
the date of such notice, or such shorter periods as are acceptable to the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders under the Affected Facility
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitments under such Affected Facility as to which such
Lender’s acceptance has been made. The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent an agreement in form and
substance satisfactory to the Administrative Agent giving effect to the
Permitted Amendment (a “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the


109



--------------------------------------------------------------------------------





Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders under the Affected
Facility. Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this paragraph unless the Administrative Agent shall have
received all corporate documents, officers’ certificates or legal opinions
consistent with those delivered on the Closing Date under Section 5.02
reasonably requested by the Administrative Agent. As used in this paragraph,
“Permitted Amendments” shall be limited to (i) an extension of the final
maturity date of the applicable Loans and/or Commitments of the Accepting
Lenders (provided that such extension may not result in having more than two
additional final maturity dates in any year, or more than three additional final
maturity dates at any time, under this Agreement without the consent of the
Administrative Agent), (ii) a reduction, elimination or extension of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (iii) a
change in rate of interest (including a change to the Applicable Margin and any
provision establishing a minimum rate), premium, or other amount with respect to
the applicable Loans and Commitments of the Accepting Lenders and/or a change in
the payment of fees to the Accepting Lenders (such change and/or payments to be
in the form of cash, Equity Interests or other property to the extent not
prohibited by this Agreement) and (iv) any other amendment to a Loan Document
required to give effect to the Permitted Amendments described in clauses (i)
through (iii) of this sentence.
If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender (or each affected Lender) and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.14; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant thereto).

Section 10.02.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, Holdings or any other Loan Party or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material Non-Public Information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business


110



--------------------------------------------------------------------------------





hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, facsimile, telephone number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. Each other Lender may change its address,
facsimile, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Borrower and the Administrative Agent.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s


111



--------------------------------------------------------------------------------





compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material Non-Public Information with respect to the Borrower or its
securities for purposes of United States federal or state securities Laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Borrowing Requests) purportedly given by or on behalf
of the Borrower or any other Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided and provided under each other Loan Document are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 10.09 or (iii) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.01 and (y) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

Section 10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Administrative Agent, the Lead Arranger and the Syndication Agent (including the
reasonable and documented fees, charges and disbursements of (x) Fried, Frank,
Harris, Shriver & Jacobson LLP, as U.S. counsel for the Administrative Agent,
the Lead Arranger and the Syndication Agent and (y) Arendt & Medernach SA, as
Luxembourg counsel for the Administrative Agent, the Lead Arranger and the
Syndication Agent, and, if reasonably necessary, the reasonable fees, charges
and disbursements of one local counsel in each other relevant jurisdiction
material to the Lenders taken as a whole as determined by the Administrative
Agent in consultation with the Borrower


112



--------------------------------------------------------------------------------





(which may be a single local counsel acting in multiple such material
jurisdictions) unless the representation of all such parties by any such counsel
would not be appropriate due to the existence of a conflict of interest), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents (including expenses incurred in
connection with due diligence and initial ongoing Collateral examination) or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent or any Lender
(including the reasonable and documented fees, charges and disbursements of one
counsel for the Administrative Agent and the Lenders taken as a whole, and if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the Lenders taken as a whole as determined by the Administrative Agent in
consultation with the Borrower (which may be a single local counsel acting in
multiple such material jurisdictions) unless the representation of all such
parties by any such counsel would not be appropriate due to the existence of a
conflict of interest), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification. The Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), the Agents, the Lead Arranger, the Syndication
Agent, each Lender and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented counsel fees, charges and
disbursements) of not more than one counsel for all Indemnitees taken as a
whole, plus, if reasonably necessary, a single local counsel for all Indemnitees
in each relevant jurisdiction that is material to the interests of such
Indemnitees taken as a whole as determined by such Indemnitees in consultation
with the Borrower (which may be a single local counsel acting in multiple such
material jurisdictions) (except the allocated costs of in-house counsel) unless,
in the reasonable opinion of any such Indemnitee seeking indemnity, such joint
representation would be inappropriate due to the existence of conflict of
interest, in which case such Indemnitee or Indemnitees, as the case may be,
shall inform the Borrower of such conflict and the Borrower shall reimburse the
legal fees and expenses of no more than such number of additional outside
counsel for the Indemnitees as is necessary to avoid any conflict of interest,
incurred by any Indemnitee or asserted against any Indemnitee by a Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection with, by reason of, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing and preparation of
a defense in connection therewith, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith, willful
misconduct or material breach of any Loan Document by such Indemnitee or any of
its controlled Affiliates and officers, directors, employees, agents and
controlling persons thereof or (y) arise from any disputes solely among
Indemnitees that do not involve an act or omission by any of the Loan Parties
and which are not claims against any of the Agents, the Lead


113



--------------------------------------------------------------------------------





Arranger or the Syndication Agent in their respective capacities as agent,
arranger or syndication agent hereunder or under any other Loan Document. No
Indemnitee seeking indemnification under this Section 10.04(b) will, without the
consent of the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned), settle, compromise, consent to the entry of any
judgment in or otherwise seek to terminate any claim investigation, litigation
or proceeding referred to herein; provided, however, that if any of the
foregoing actions is taken with the consent of the Borrower or if there is a
final and non-appealable judgment by a court of competent jurisdiction for the
plaintiff in any such claim, investigation, litigation or proceeding, the
Borrower agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
action or judgment in accordance with and subject to the limitations of the
provisions of this paragraph. Notwithstanding the immediately preceding
sentence, if at any time an Indemnitee shall have requested indemnification for
any settlement or other action referred to in the immediately preceding
sentence, the Borrower shall be liable for such settlement or other action
effected without the Borrower’s consent if (a) such settlement or other action
is entered into more than thirty (30) days after receipt by the Borrower of such
request for such indemnification and (b) the Borrower shall not have provided
such indemnification in accordance with such request prior to the date of such
settlement or other action. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Holdings and the Borrower
for any reason fail indefeasibly to pay any amount required under subsection (a)
or (b) of this Section 10.04 to be paid by it or them to the Administrative
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro-rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s outstanding Loans and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ percentage (carried out to the ninth
decimal place) of the Facilities (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section
2.02(a).
(d)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


114



--------------------------------------------------------------------------------





(e)    Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section 10.04 and the indemnity
provisions of Section 10.04(b) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments of all the Lenders and the repayment, satisfaction or discharge of
all the other Credit Obligations.

Section 10.05.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred and (ii) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (ii) of the preceding sentence shall survive the payment in full of
the Credit Obligations and the termination of this Agreement.

Section 10.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(e). Nothing in this Agreement, expressed or implied, is
intended to confer, shall be construed to confer, or shall confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section 10.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section 10.06 in the aggregate or


115



--------------------------------------------------------------------------------





in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.06,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is Continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities and any facilities provided pursuant to the second paragraph of
Section 10.01 on a non-pro-rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.06 and,
in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
Continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitment if such assignment is to a Person that is not a
Lender with a Commitment under the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Loan to a
Person that is not a Lender under the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that (x) in the case of contemporaneous assignments by any Lender to
one or more Approved Funds, only a single processing and recording fee shall be
payable for such assignments and (y) the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A)
except as provided in Section 10.06(f), to any Loan Party or to an Affiliate of
a Loan Party, (B) to any Defaulting Lender or any of its Subsidiaries or to any
Person who, upon becoming a Lender


116



--------------------------------------------------------------------------------





hereunder, would constitute a Defaulting Lender or any of its Subsidiaries, (C)
to any natural person or (D) absent the consent of the Borrower (which consent
may be withheld in the sole discretion of the Borrower), to a Person (an
“Ineligible Assignee”) disclosed on a list of competitors of any Loan Party and
their direct or indirect Subsidiaries and parent companies posted on the
Platform prior to the Closing Date, as updated from time to time (but no more
often than quarterly) by the Borrower by posting a new such list of Ineligible
Assignees on the Platform.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro-rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to pay and satisfy in full all payment liabilities then
owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon). Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(vii)    Luxembourg Civil Code. In case of an assignment, transfer or novation
by a Lender of all or any part of its rights and obligations under any of the
Loan Documents, such Lender and assignee Lender shall agree that, for the
purposes of Article 1278 of the Luxembourg Civil Code (to the extent
applicable), the security interest created under the Security Documents securing
the rights assigned, transferred or novated thereby, will be preserved for the
benefit of the assignee Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.


117



--------------------------------------------------------------------------------





(c)    Register.
(i)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower (and such agency being solely for Tax purposes), shall maintain at
the Administrative Agent’s Office a copy of each Assignment and Acceptance
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for consent for a material or other substantive change to the Loan
Documents is pending, any Lender may request and receive from the Administrative
Agent a copy of the Register.
(ii)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b)(iv) of this Section 10.06 (unless waived in accordance with such
paragraph) and any written consent to such assignment required by paragraph
(b)(iii) of this Section 10.06, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph (c)(ii).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in subclauses (iii), (iv),
(v), (ix) and (x) of clause (y) of the first proviso to Section 10.01 that
affects such Participant and requires the consent of each Lender directly
affected thereby. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06 (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.14 as if it were an assignee under subsection (b) of this
Section 10.06 and (B) shall not be entitled to


118



--------------------------------------------------------------------------------





receive any greater payment under Sections 3.01, 3.04 or 3.05, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Open Market Purchases. Any Lender may, at any time, assign all or a
portion of its rights and obligations under the Term Facility to Holdings or the
Borrower on a non pro rata basis at par or at a discount to par through (x)
Dutch auctions open to all Lenders in accordance with procedures of the type
described in Section 2.08(a)(iii) and (y) open market purchases (including
through a broker acting on behalf of Holdings or the Borrower) in accordance
with this clause (f); provided that proceeds of Revolving Credit Loans may not
be used to fund Dutch auctions or open market purchases by Holdings or the
Borrower hereunder; provided, further, that:
(i)    any Term Loans so acquired shall be retired and cancelled immediately
upon the acquisition thereof; provided that upon any such retirement and
cancellation, the aggregate outstanding principal amount of the Term Loans shall
be deemed reduced by the full par value of the aggregate principal amount of the
Term Loans so retired and cancelled, and shall not change the scheduled
amortization of the Term Loans required by Section 2.07, except to reduce the
amount outstanding and due and payable on the applicable Term Facility Maturity
Date (and such reduction, for the avoidance of doubt, shall only apply, on a
non-pro-rata basis, to the Term Loans that are the subject of such assignment
(provided that, for the avoidance of doubt, such reduction shall apply on a pro
rata basis to the Term Loans of the same class and tranche that are held by the
applicable assigning Term Lender));
(ii)    the Borrower shall pay all accrued and unpaid interest, if any, on the
par principal amount of the applicable Term Loans to the date of such assignment
and, if any Eurodollar


119



--------------------------------------------------------------------------------





Rate Loan is assigned on a date other than the scheduled last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 3.05; and
(iii)    on the date of any such assignment, the Borrower shall deliver to the
assignee a certificate of an Authorized Officer stating that the assignor does
not have any material Non-Public Information with respect to Holdings or any of
its Subsidiaries that either (A) has not been disclosed to the Lenders (other
than Lenders that do not wish to receive such information) or has not otherwise
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD, prior to such time or (B) if not disclosed to the
Lenders, could reasonably be expected to have a material effect upon, or
otherwise be material to, Holdings and its Subsidiaries.

Section 10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed:
(i) to its Affiliates and Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential); (ii) to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as NAIC); (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process; (iv)
to any other party hereto; (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Person invited to be a Lender
pursuant to Section 2.12 or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (viii)
with the consent of the Borrower or (ix) to the extent such Information (A)
becomes publicly available other than as a result of a breach of this Section
10.07 or (B) becomes available to the Administrative Agent, any Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section 10.07, “Information” means all
information received from Holdings or any of its Subsidiaries relating to
Holdings or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Holdings or any such
Subsidiary; provided that, in the case of information received from Holdings or
any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, any Agent and any Lender may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and the Closing Date of such transactions, all at their sole
expense.


120



--------------------------------------------------------------------------------





Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material Non-Public Information concerning Holdings, the
Borrower or one or more Subsidiaries, as the case may be, (ii) it has developed
compliance procedures regarding the use of material Non-Public Information and
(iii) it will handle such material Non-Public Information in accordance with
applicable Laws, including federal and state securities Laws.

Section 10.08.    Platform; Borrower Materials. Each of Holdings and the
Borrower hereby acknowledges that (i) the Administrative Agent and/or the Lead
Arranger and the Syndication Agent may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of Holdings and the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on Debtdomain, IntraLinks, SyndTrak or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
Non-Public Information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each of Holdings and the Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that: (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arranger,
the Syndication Agent and the Lenders to treat such Borrower Materials as not
containing any material Non-Public Information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent, the Lead Arranger
and the Syndication Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” The Borrower agrees to take
all actions necessary to permit the Borrower Materials referred to in Section
6.01 (excluding Section 6.01(c)) to be made available through a portion of the
Platform designated “Public Side Information.”

Section 10.09.    Right of Setoff. If an Event of Default shall have occurred
and be Continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender, different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees


121



--------------------------------------------------------------------------------





to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Credit Obligations hereunder.

Section 10.11.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.12.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Credit Obligation shall
remain unpaid or unsatisfied.

Section 10.13.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

Section 10.14.    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party


122



--------------------------------------------------------------------------------





hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower or such assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 2.08(a)(ii) and 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
(iii)    in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent, as applicable, by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each Lender agrees that, if the
Borrower elects to replace such Lender in accordance with this Section 10.14, it
shall promptly execute and deliver to the Administrative Agent an Assignment and
Acceptance to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Loans) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register.

Section 10.15.    Governing Law; Jurisdiction Etc.
(a)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF LAWS OF ANOTHER JURISDICTION.
(b)    Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE


123



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. THE BORROWER AND EACH OTHER LOAN PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 10.15. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    The guarantee of each Loan Party under the Loan Documents is (in part) an
international transaction in which payment of Dollars in New York, New York, is
of the essence, and Dollars shall be the currency of account in all events. The
payment obligation of each Loan Party shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on prompt conversion to Dollars
and transfer to New York, New York, under normal banking procedures does not
yield the amount of Dollars in New York, New York due hereunder. In the event
that any payment by a Loan Party, whether pursuant to a judgment or otherwise,
upon conversion and transfer does not result in payment of such amount of
Dollars in New York, New York, the Administrative Agent, the Collateral Agent,
the Lenders and each Indemnitee have a separate cause of action against such
Loan Party for the additional amount necessary to yield the amount due and owing
to the Administrative Agent, the Collateral Agent, the Lenders and each
Indemnitee.

Section 10.16.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE


124



--------------------------------------------------------------------------------





TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

Section 10.17.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead
Arranger, the Syndication Agent and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lead Arranger, the Syndication Agent and the Lenders,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Lead Arranger, the Syndication
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Lead Arranger, the Syndication Agent nor any Lender has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, irrespective of whether the Administrative Agent, the
Lead Arranger, the Syndication Agent or any Lender has advised or is advising
the Borrower on other matters; and (iii) the Administrative Agent, the Lead
Arranger, the Syndication Agent and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent, the Lead Arranger, the Syndication Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Lead Arranger, the Syndication Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 10.18.    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 10.19.    USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56


125



--------------------------------------------------------------------------------





(signed into Law October 26, 2001) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

Section 10.20.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.21.    Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender rolls its loans under the Existing Credit Facility into the Loans,
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans with Incremental Loans, facilities in connection with any
Permitted Refinancing of the Loans, or loans incurred under a new credit
facility, in each case, to the extent such roll, extension, replacement, renewal
or refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars,” “in immediately available funds,” “in Cash” or any other similar
requirement.

Section 10.22.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]


126



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers as of the day and year first
written above.


Borrower:
 
ALTISOURCE S.À R.L.
 
 
 
 
 
 
 
 
By: /s/ Indroneel Chatterjee
 
 
       Name: Indroneel Chatterjee
 
 
       Title: Manager
 
 
 
 
 
 
Holdings:
 
ALTISOURCE PORTFOLIO SOLUTIONS S.A.
 
 
 
 
 
 
 
 
By: /s/ Indroneel Chatterjee
 
 
       Name: Indroneel Chatterjee
 
 
       Title: Chief Financial Officer











[Signature Page to Altisource Credit Agreement]



--------------------------------------------------------------------------------





 
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
 
as Administrative Agent, Collateral Agent
 
 
and as a Term B Lender and a Revolving Credit
 
 
Lender
 
 
 
 
 
 
 
 
By: /s/ Wisssam Kairouz
 
 
       Name: Wissam Kairouz
 
 
       Title: Authorized Signatory





















[Signature Page to Altisource Credit Agreement]

